 

Exhibit 10.1 

 

 



AMENDMENT NO. 3 AND WAIVER
TO CREDIT AGREEMENT

 

AMENDMENT NO. 3 AND WAIVER, dated as of October 19, 2016 (this “Amendment”), to
the Credit Agreement, dated as of September 28, 2011 (as amended by Amendment
No. 1 to Credit Agreement, dated as of August 15, 2013 and by Amendment No. 2 to
Credit Agreement dated as of December 19, 2014, and as further amended, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), among INGRAM MICRO INC., a Delaware corporation
(“Micro”) and INGRAM MICRO LUXEMBOURG S.à r.l., a private limited liability
company organized and existing under the laws of the Grand-Duchy of Luxembourg
(“Ingram Lux”, and together with Micro, the “Borrowers”), the various financial
institutions parties thereto (the “Lenders”), The Bank of Nova Scotia, as the
Administrative Agent for the Lenders, and certain other financial institutions
party thereto and hereto.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to an Agreement and Plan of Merger dated February 17, 2016
(the “Merger Agreement”) between Micro and Tianjin Tianhai Investment Company,
Ltd. (“Tianjin Tianhai”) Micro has agreed to be acquired by Tianjin Tianhai to
consummate a merger (the “Merger”) with a wholly-owned subsidiary of Tianjin
Tianhai in which Micro will be the surviving corporation;

 

WHEREAS, the consummation of the Merger will trigger a Change in Control (as
defined in the Existing Credit Agreement), and the Borrowers have asked the
Lenders (i) to waive their right under Section 4.1.2 of the Existing Credit
Agreement to prepayment of their Loans and (ii) to continue as Lenders
thereunder; and

 

WHEREAS, the Borrowers have also requested that certain terms of the Existing
Credit Agreement be amended as set forth below (the Existing Credit Agreement,
after giving effect to the terms of this Amendment, being referred to as the
“Credit Agreement”); and

 

WHEREAS, the Lenders party hereto have agreed to waive their rights under
Section 4.1.2 of the Existing Credit Agreement and the Borrower, the
Administrative Agent and the Lenders party hereto (constituting the Required
Lenders under the Existing Credit Agreement) have agreed to amend the Existing
Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows.

 

PART I
DEFINITIONS

 

SUBPART 1.1. Definitions. Unless defined herein or the context otherwise
requires, terms used in this Amendment, including the preamble and recitals,
have the meanings ascribed thereto in the Existing Credit Agreement.

 



 

 

 

PART II
WAIVER

 

SUBPART 2.1. Effective on (and subject to the occurrence of) the Third Amendment
Effective Date (as defined below):

 

(a)       each Lender party hereto hereby (i) waives its right under Section
4.1.2 of the Existing Credit Agreement to require prepayment of its Loans as a
result of the Change in Control triggered by the Merger and (ii) agrees to
continue as a Lender under the Credit Agreement with a continuing Commitment as
set forth on Schedule IA hereto;

 

(b)       each Lender that is not a party hereto shall preserve all of its
rights under Section 4.1.2 of the Existing Credit Agreement including, for the
avoidance of doubt, its right to receive a Change in Control Notice and the
cancellation of its Commitments pursuant to the terms of Section 4.1.2 of the
Existing Credit Agreement; and

 

(c)       the Borrower shall repay all outstanding Loans of each Lender that is
not a party hereto and, thereupon, such Lender shall cease to be a Lender under
the Existing Credit Agreement for all purposes.

 

PART III
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

SUBPART 3.1. Effective on (and subject to the occurrence of) the Third Amendment
Effective Date, the Existing Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Existing Credit Agreement attached as Exhibit A hereto.

 

SUBPART 3.2. Effective on (and subject to the occurrence of) the Third Amendment
Effective Date, the Existing Credit Agreement is hereby amended by adding
thereto a new Schedule IA in the form of Schedule IA attached hereto, and upon
and after the Third Amendment Effective Date, each reference in the Existing
Credit Agreement to “Schedule IA” shall mean and be a reference to the Schedule
IA attached hereto.

 

SUBPART 3.3. Effective on (and subject to the occurrence of) the Third Amendment
Effective Date, the Existing Credit Agreement is hereby amended by adding
thereto a new Schedule III in the form of Schedule III attached hereto.

 

PART IV
CONDITIONS TO EFFECTIVENESS

 

SUBPART 4.1. Closing Date. This Amendment (but for the avoidance of doubt, not
the waiver set forth in Subpart 2.1 hereof and the amendments to the Existing
Credit Agreement pursuant to Subpart 3.1 hereof) shall become effective on the
date (the “Third Amendment

 



 

 

 





Closing Date”) when the Administrative Agent shall have received counterparts of
this Amendment, duly executed and delivered on behalf of the Borrowers, the
Required Lenders under the Existing Credit Agreement and itself, or such
condition shall have been waived.

 

SUBPART 4.2. Effective Date. The waiver set forth in Subpart 2.1 hereof and the
amendments to the Existing Credit Agreement pursuant to Subpart 3.1 hereof shall
become effective on the date (the “Third Amendment Effective Date”) when: (i)
the Third Amendment Closing Date shall have occurred and (ii) the Administrative
Agent shall have received the following unless, in each case, such condition
shall have been waived by the Administrative Agent (and, solely with respect to
clause (d) below, the Borrowers):

 

(a) written consents in form satisfactory to the Administrative Agent duly
executed and delivered by each of the Guarantors, reaffirming the Guaranties;

 

(b) such certificates and resolutions of each Initial Borrower and each
Additional Guarantor evidencing such Initial Borrower’s and such Additional
Guarantor’s, as applicable, approval of or consent to this Amendment (or, in the
case of the Additional Guarantors party to the Credit Agreement prior to the
date hereof, a certificate certifying that there have been no changes to such
documents since the previous versions delivered), in each case as the
Administrative Agent may reasonably require;

 

(c) a certificate of a responsible officer of Micro stating that both before and
after giving effect to the terms hereof, the following statements shall be true
and correct: (A) the representations and warranties contained in Article VII of
the Credit Agreement (excluding, however, those contained in Section 7.8) and in
the other Loan Documents shall be true and correct with the same effect as if
made on and as of the Third Amendment Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, (B) except as
disclosed in Item 7.8 (Litigation) of the Disclosure Schedule: (i) no labor
controversy, litigation, arbitration or governmental investigation or proceeding
shall be pending or, to the knowledge of any Obligor, threatened against any
Obligor, or any of its Consolidated Subsidiaries in respect of which there
exists a reasonable possibility of an outcome that would result in a Material
Adverse Effect or that would affect the legality, validity or enforceability of
the Credit Agreement or any other Loan Document; and (ii) no development shall
have occurred in any labor controversy, litigation, arbitration or governmental
investigation or proceeding so disclosed in respect of which there exists a
reasonable possibility of an outcome that would result in a Material Adverse
Effect; (C) no Default shall have occurred and be continuing, and no Obligor,
nor any of its Subsidiaries, shall be in violation of any law or governmental
regulation or court order or decree which, singly or in the aggregate, results
in, or would reasonably be expected to result in, a Material Adverse Effect; and
(D) no Change in Control shall have occurred (except as a result of the Merger
referenced in the recitals above);

 



 

 

 

(d) certified copies of a certificate of merger or other confirmation
satisfactory to the Administrative Agent and the Borrowers of the consummation
of the Merger from the Secretary of State of the State of Delaware;

 

(e) an agreement from GCL Investment Holdings, Inc. not to encumber the Equity
Interests of Micro in form satisfactory to the Administrative Agent;

 

(f) opinions of counsel consistent with the opinions delivered on the Effective
Date, the First Amendment Effective Date and the Second Amendment Effective
Date, dated as of the Third Amendment Effective Date and addressed to the
Administrative Agent and the Lenders, from:

 

i.Augusto Aragone, Vice President & Associate General Counsel – Corporate,
Finance and M&A of Micro;

 

ii.Davis Polk & Wardwell LLP, special New York counsel to Micro; and

 

iii.Baker & McKenzie LLP, special Luxembourg counsel to Ingram Lux;

 

(g) all fees required to be paid to the Administrative Agent and all consent
fees payable to the Lenders and all expenses, including all reasonable fees and
expenses of Mayer Brown LLP, counsel to the Administrative Agent, for which
reasonably detailed invoices have been presented on or before the Third
Amendment Effective Date; and

 

(h) to the extent reasonably requested by the Administrative Agent in writing at
least 10 Business Days prior to the Third Amendment Effective Date,
documentation and other information that are required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the Act.

 

In the event that the Third Amendment Effective Date does not occur on or before
11:59 p.m., New York City time, on February 12, 2017, then this Agreement shall
automatically terminate unless the Administrative Agent shall, upon the
instruction of the Required Lenders, agree to an extension.

 

SUBPART 4.2.2. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto shall be satisfactory in form and substance to the
Administrative Agent and its counsel. The Administrative Agent and its counsel
shall have received all information and such counterpart originals or such
certified or other copies of such materials, as the Administrative Agent or its
counsel may reasonably request.

 

The Administrative Agent shall promptly notify the Borrowers and the Lenders
when the foregoing conditions have been satisfied and when each of the Third
Amendment Closing Date and the Third Amendment Effective Date, as applicable,
has occurred, and such notice shall be conclusive and binding on all parties to
the Credit Agreement.

 



 

 

 

PART V
MISCELLANEOUS PROVISIONS

 

SUBPART 5.1. Loan Document pursuant to Existing Credit Agreement. This Amendment
is a Loan Document pursuant to the Existing Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Existing Credit Agreement. Upon and after the Third Amendment
Effective Date, each reference in the Existing Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Credit Agreement shall mean and be a reference to the Existing Credit
Agreement as modified by this Amendment.

 

SUBPART 5.2. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

SUBPART 5.3. Limited Waiver and Amendments. The foregoing waiver and amendments
shall be limited precisely as written and in no event shall be deemed to
constitute a waiver to, or an amendment of any other term, provision or
condition of the Existing Credit Agreement or any other Loan Document or
prejudice any right or remedy that the Administrative Agent or any Lender may
now have or may have in the future under or in connection with the Credit
Agreement or any other Loan Document. In furtherance of the foregoing, except as
expressly waived or amended hereby, all of the representations, warranties,
terms, covenants, conditions and other provisions of the Existing Credit
Agreement and each other Loan Document is hereby ratified and confirmed, shall
remain unchanged and shall continue to be in full force and effect in accordance
with their respective terms.

 

SUBPART 5.4. Governing Law; Entire Agreement. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. This Amendment constitutes the entire understanding among the
parties hereto with respect to the subject matter hereof and supersedes any
prior agreements, written or oral, with respect thereto.

 

SUBPART 5.5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts by the parties hereto, each of which counterparts when so
executed shall be an original, but all of which counterparts shall together
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

SUBPART 5.6. Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provision hereunder.

 

SUBPART 5.7. Lender Joinder. By their execution hereof, each of the parties
hereto acknowledges and agrees that (a) any Lender under the Existing Credit
Agreement that is not a party to this Amendment as of the Third Amendment
Closing Date may become a party to this

 



 

 

 

Amendment as if it were a party hereto as of the Third Amendment Closing Date
upon the delivery, prior to the Third Amendment Effective Date, of a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent, duly executed on behalf of such Lender, the Borrowers and the
Administrative Agent and (b) the Administrative Agent may revise Schedule 1A to
reflect such Lenders’ Commitments, in each case without the consent of any
Lender party hereto.

 

 

 

 

 

 

EXECUTED as of the date first stated in this Amendment to Credit Agreement.

 

  INGRAM MICRO INC., as a Borrower and a Guarantor           By:  /s/ William D.
Humes       Name: William D. Humes
Title: Chief Financial Officer

 

   

Address:
3351 Michelson Drive, Suite 100

Irvine, CA 92612-0697

  

Facsimile No.: 714.566.7873

 

Attention: Erik Smolders



 

 

 





  INGRAM MICRO LUXEMBOURG S.À R.L., as a Borrower           By:  /s/ Erik
Smolders     Name: Erik Smolders
Title: Manager

 

   

Address:


 

20, rue Eugène Ruppert

L-2453 Luxembourg



  

Facsimile No.:

 

Attention:







 

 

 

  THE BANK OF NOVA SCOTIA., as the Administrative Agent and a Lender          
By:  /s/ Winston Lua        Name: Winston Lua  
Title: Director

 

 

 

 

 

 

 

  Bank of America, N.A., as a Lender           By:  /s/ Jeannette Lu     Name:
Jeannette Lu
Title: Director.

 

  BNP Paribas, as a Lender           By:  /s/ Gregory Paul     Name: Gregory
Paul
Title: Managing Director



            By:  /s/ Liz Cheng     Name: Liz Cheng
Title: Vice President

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender           By:  /s/ Lillian
Kim     Name: Lillian Kim
Title: Director

 

  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender           By:  /s/ David
Wagstoff     Name: David Wagstoff
Title: Managing Director

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender           By:  /s/ Ming K. Chu  
  Name: Ming K. Chu
Title: Director



  By:  /s/ Virginia Cosenza     Name: Virginia Cosenza
Title: Vice President

 

  MORGAN STANLEY BANK, N.A., as a Lender           By:  /s/ Jonathan Kerner    
Name: Jonathan Kerner
Title: Authorized Signatory

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender           By:  /s/ Philip K.
Liebscher     Name: Philip K. Liebscher
Title: Senior Vice President

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender           By:  /s/ Matt S. Scullin
    Name: Matt S. Scullin
Title: Vice President

 

  WESTPAC BANKING CORPORATION, as a Lender           By:  /s/ Richard Yarnold  
  Name: Richard Yarnold
Title: Director

 



 

 

 

  BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender          
By:  /s/ Brian Crowley     Name: Brian Crowley
Title: Managing Director



  By:  /s/ Cara Younger     Name: Cara Younger
Title: Director

 

  ING BANK N.V.- DUBLIN BRANCH, as a Lender           By:  /s/ Sean Hassett    
Name: Sean Hassett
Title: Director



  By:  /s/ Pádraig Matthews     Name: Pádraig Matthews
Title: Vice President

 

  SUNTRUST BANK, as a Lender           By:  /s/ Lisa Garling     Name: Lisa
Garling
Title: Director

 

 

 

 

SCHEDULE IA

 

Lender Commitment Schedule

 



Lender Initial Commitment Amount Percentage The Bank of Nova Scotia $100,000,000
9.523809% Bank of America, N.A. $100,000,000 9.523809% BNP Paribas $100,000,000
9.523809% The Bank of Tokyo-Mitsubishi     UFJ, Ltd. $100,000,000 9.523809% HSBC
Bank USA, National     Association $100,000,000 9.523809% Deutsche Bank AG New
York     Branch $100,000,000 9.523809% Morgan Stanley Bank, N.A. $67,500,000
6.428571% PNC Bank, National Association $67,500,000 6.428571% U.S. Bank
National Association $67,500,000 6.428571% Westpac Banking Corporation
$67,500,000 6.428571% Banco Bilbao Vizcaya Argentaria,
S.A. New York Branch $60,000,000 5.714286% ING Bank N.V. – Dublin Branch
$60,000,000 5.714286% SunTrust Bank $60,000,000 5.714286%   $1,050,000,000
100.000000%



 

 

 

 

SCHEDULE III

 

EMPLOYEE-RETENTION BONUS PAYMENT

 

Tianjin Tianhai Investment Company, Ltd. shall set up a retention pool with an
aggregate cash payment amount of up to $150,000,000 to be paid to certain
employees in installments. Installment payments shall be in accordance with the
following schedule (subject to any adjustment made in connection with an
extension of the End Date (as defined in the Merger Agreement) pursuant to
Section 10.01(b) of the Merger Agreement, to February 11, 2017, due to (a) there
being a CFIUS Investigation (as defined in the Merger Agreement) on November 13,
2016 and/or (b) any or all of the conditions to the Closing (as defined in the
Merger Agreement) set forth in Section 9.01(c) or Section 9.01(d) of the Merger
Agreement not having been satisfied (with all other conditions to Closing set
forth in Article 9 of the Merger Agreement having been satisfied or waived by
the party entitled to waive such condition (or in the case of conditions that by
their terms are to be satisfied at the Closing, being capable of being
satisfied)) on November 13, 2016): 25% between the Closing Date (as defined in
the Merger Agreement) and December 31, 2016; 25% on December 31, 2016; 25% on
June 30, 2017 and 25% on December 31, 2017.

 

 

 

 

 

 

 



Execution Version

 

 

 

 





 

US $1,500,000,000

 

CREDIT AGREEMENT1

 

dated as of September 28, 2011,

 

among

 

INGRAM MICRO INC.,
as an Initial Borrower and Guarantor,

 

INGRAM MICRO LUXEMBOURG S.à r.l.,

 

as an Initial Borrower,

 

CERTAIN FINANCIAL INSTITUTIONS,
as the Lenders,

 

BANK OF AMERICA, N.A.,
BNP PARIBAS,
THE ROYAL BANK OF SCOTLAND PLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and



HSBC BANK USA, NATIONAL ASSOCIATION and
DEUTSCHE BANK SECURITIES INC.,
as the Co-Syndication Agents for the Lenders

 

and

 

THE BANK OF NOVA SCOTIA,
as the Administrative Agent for the Lenders

 

 

As arranged by

 

THE BANK OF NOVA SCOTIA,
BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RBS SECURITIES INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,



HSBC SECURITIES (USA) INC. and



HSBCDEUTSCHE BANK SECURITIES (USA) INC.
as the Joint Lead Arrangers and
Co-Bookrunners

 

 



 



1 As amended by Amendment No. 1 dated as of August 15, 2013 and2013, Amendment
No. 2 dated as of December 19, 2014.2014 and Amendment No. 3 dated as of October
19, 2016.

 



 

 







Ingram Micro/Credit Agreement 





 

 

 

 



TABLE OF CONTENTS

 

Page

 



ARTICLE I DEFINITIONS AND ACCOUNTING TERMS



 



  SECTION 1.1 Defined Terms 2   SECTION 1.2 Use of Defined Terms 32   SECTION
1.3 Cross-References 32   SECTION 1.4 Accounting and Financial Determinations 32
  SECTION 1.5 Calculations 33   SECTION 1.6 Round Amounts 33

 



ARTICLE II COMMITMENTS, ETC



 





  SECTION 2.1 Commitments 33   SECTION 2.2 Reductions of the Commitment Amounts
34   SECTION 2.3 Ineligible Currencies 35   SECTION 2.4 Designated Additional
Loans 35

 



ARTICLE III PROCEDURES FOR CREDIT EXTENSIONS



 



  SECTION 3.1 Borrowing Procedures 36   SECTION 3.2 Letter of Credit Issuance
Procedures 38   SECTION 3.3 Amendment and Extension 42

 



ARTICLE IV PRINCIPAL, INTEREST, AND FEE PAYMENTS



 





  SECTION 4.1 Loan Accounts, Notes, Payments, and Prepayments 43   SECTION 4.2
Interest Provisions 45   SECTION 4.3 Fees 47   SECTION 4.4 Rate and Fee
Determinations 49

 





ARTICLE V CERTAIN PAYMENT PROVISIONS



 



  SECTION 5.1 Illegality; Currency Restrictions 50   SECTION 5.2 Deposits
Unavailable 50   SECTION 5.3 Increased Credit Extension Costs, etc 51   SECTION
5.4 Funding Losses 52   SECTION 5.5 Increased Capital Costs 52   SECTION 5.6
Discretion of Lenders as to Manner of Funding 53   SECTION 5.7 Taxes 53  
SECTION 5.8 Payments 57   SECTION 5.9 Sharing of Payments 57   SECTION 5.10
Right of Set-off 58   SECTION 5.11 Judgments, Currencies, etc 59   SECTION 5.12
Replacement of Lenders 59   SECTION 5.13 Change of Lending Office 59   SECTION
5.14 European Monetary Union 60   SECTION 5.15 Defaulting Lenders 60   SECTION
5.16 Cash Collateral 63

 

 



i 

 

 

  SECTION 5.17 Termination of Defaulting Lender 64

 



ARTICLE VI CONDITIONS TO MAKING CREDIT EXTENSIONS AND ACCESSION OF ACCEDING
BORROWERS AND WITHDRAWAL OF BORROWERS



 

  SECTION 6.1 Initial Credit Extension 64   SECTION 6.2 All Credit Extensions 66
  SECTION 6.3 Acceding Borrowers 67   SECTION 6.4 Withdrawing Borrowers 69

 









ARTICLE VII REPRESENTATIONS AND WARRANTIES



 



  SECTION 7.1 Organization, etc 69   SECTION 7.2 Due Authorization,
Non-Contravention, etc 70   SECTION 7.3 No Default 70   SECTION 7.4 Government
Approval, Regulation, etc 70   SECTION 7.5 Validity, etc 70   SECTION 7.6
Financial Information 71   SECTION 7.7 No Material Adverse Effect 71   SECTION
7.8 Litigation, Labor Controversies, etc 71   SECTION 7.9 Subsidiaries 71  
SECTION 7.10 Ownership of Properties 71   SECTION 7.11 Taxes 71   SECTION 7.12
Pension and Welfare Plans 72   SECTION 7.13 Environmental Warranties 72  
SECTION 7.14 Accuracy of Information 73   SECTION 7.15 Patents, Trademarks, etc
73   SECTION 7.16 Margin Stock 73   SECTION 7.17 Sanctions Laws and Regulations
74

 



ARTICLE VIII COVENANTS



 





  SECTION 8.1 Affirmative Covenants 74   SECTION 8.2 Negative Covenants 79

 





ARTICLE IX EVENTS OF DEFAULT



 



  SECTION 9.1 Listing of Events of Default 85   SECTION 9.2 Action if Bankruptcy
88   SECTION 9.3 Action if Other Event of Default 88   SECTION 9.4 Cash
Collateral 88

 



ARTICLE X AGENTS



 



  SECTION 10.1 Authorization and Actions 88   SECTION 10.2 Funding Reliance, etc
89

 

 



ii 

 

 

  SECTION 10.3 Exculpation 89   SECTION 10.4 Successor 89   SECTION 10.5 Credit
Extensions by an Agent 90   SECTION 10.6 Credit Decisions 90   SECTION 10.7
Copies, etc 91   SECTION 10.8 Joint Lead Arrangers and other Agents 91

 





ARTICLE XI MISCELLANEOUS PROVISIONS



 



  SECTION 11.1 Waivers, Amendments, etc 91   SECTION 11.2 Notices 92   SECTION
11.3 Payment of Costs and Expenses 92   SECTION 11.4 Indemnification 92  
SECTION 11.5 Survival 93   SECTION 11.6 Severability 94   SECTION 11.7 Headings
94   SECTION 11.8 Execution in Counterparts, Effectiveness; Entire Agreement 94
  SECTION 11.9 Jurisdiction 94   SECTION 11.10 Successors and Assigns 96  
SECTION 11.11 Assignments and Transfers of Interests 96   SECTION 11.12 Other
Transactions 99   SECTION 11.13 Further Assurances 99   SECTION 11.14 Waiver of
Jury Trial 99   SECTION 11.15 Confidentiality 100   SECTION 11.16 Release of
Subsidiary Guarantors and Acceding Borrowers 100   SECTION 11.17 Collateral 101
  SECTION 11.18 USA PATRIOT Act Notice 101   SECTION 11.19 No Advisory or
Fiduciary Responsibility 101



 

 

 

iii 

 

SCHEDULES AND EXHIBITS

 



 

Schedule IA - Lender Commitment Schedule Schedule I - Disclosure Schedule   -
Item 7.8   - Item 7.9   - Item 7.11   - Item 7.12   - Item 8.2.1(a)(ii)   - Item
8.2.2(a) Schedule II - Existing Letters of Credit Schedule III  
Employee-Retention Bonus Payments       Exhibit A-1 - Revolving Note Exhibit A-2
- Swing Line Note Exhibit B - Borrowing Request Exhibit C - Issuance Request
Exhibit D - Continuation Notice Exhibit E - Compliance Certificate Exhibit F -
Effective Date Certificate Exhibit G - Intra-Group Agreement Exhibit H - Micro
Guaranty Exhibit I - Additional Guaranty Exhibit J - Lender Assignment Agreement
Exhibit K - Opinion of the Senior Corporate Counsel of Micro Exhibit L - Opinion
of Special New York counsel to Micro Exhibit M - Opinion of Special Belgian
counsel to Coordination Center Exhibit N - Accession Request and Acknowledgment



 

 

  



   iv           Ingram Micro/Credit Agreement   

  

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is among:

 

·INGRAM MICRO INC., a corporation organized and existing under the laws of the
State of Delaware, United States of America (“Micro”);

 

·INGRAM MICRO LUXEMBOURG S.à r.l., a private limited liability company organized
and existing under the laws of the Grand-Duchy of Luxembourg (“Ingram Lux”, and
together with Micro, the “Initial Borrowers”);

 

·THE BANK OF NOVA SCOTIA (“Scotiabank”), BANK OF AMERICA, N.A. (“BOA”), BNP
PARIBAS (“BNP”), THE ROYAL BANK OF SCOTLAND plc (“RBS”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), HSBC Bank USA, National Association
(“HSBC”), Deutsche Bank AG, New York Branch (“DB”) and all other financial
institutions party hereto (together with their respective successors and
permitted assigns and any branch or affiliate of a financial institution funding
a Revolving Loan as permitted by Section 5.6 as a signatory or otherwise,
collectively, the “Lenders”); and

 

·SCOTIABANK, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and BOA, BNP, RBS, BTMU, HSBC, and HSBCDeutsche Bank
Securities Inc. (“DBSI”), as co-syndication agents for the Lenders (in such
capacity, the “Syndication Agents” and, collectively with the Administrative
Agent, the “Agents”).

 

WHEREAS, Micro and its Subsidiaries (such capitalized term and all other
capitalized terms used herein having the meanings provided in Section 1.1) are
engaged primarily in the business of the wholesale distribution of microcomputer
software and hardware products, multimedia products, customer financing,
assembly and configuration and other related wholesaling, distribution and
service activities; and

 

WHEREAS, Micro wishes to obtain for itself and Ingram Lux, as Initial Borrowers,
Commitments from all the Lenders for Credit Extensions to be made prior to the
Commitment Termination Date in an aggregate amount in any Available Currency,
not to exceed the Total Commitment Amount at any one time outstanding, such
Credit Extensions being available in accordance with the term of this Agreement
as Revolving Loans, Swing Line Loans and Letters of Credit; and

 

WHEREAS, Micro is willing to guarantee all Obligations of each other Obligor;
and

 

WHEREAS, each Initial Additional Guarantor is, as of the Effective Date, a
Material Subsidiary and, consistent with Section 8.1.8(b), is required to, and
is willing to, guarantee all Obligations of each other Obligor; and

 

WHEREAS, the Lenders are willing, pursuant to and in accordance with the terms
of this Agreement, to extend severally Commitments to make, from time to time
prior to the Commitment Termination Date, Credit Extensions in an aggregate
amount at any time outstanding not to exceed the excess of the Total Commitment
Amount over the then Outstanding Credit Extensions; and

 

 

Ingram Micro/Credit Agreement 

 

 

WHEREAS, the proceeds of the Credit Extensions will be used to refinance
Indebtedness outstanding under the Predecessor Credit Agreements and for general
corporate purposes (including, working capital and, so long as the relevant
Borrower has complied with Section 8.2.7, Acquisitions) of each Borrower and its
Subsidiaries;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency, of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1 Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):

 

“Acceding Borrower” is defined in Section 6.3.

 

“Acceding Borrower Effective Date” is defined in Section 6.3.

 

“Acceding Borrower Sub-Facility” is defined in Section 6.3.

 

“Acceding Borrower Sub-Facility Reallocation” is defined in Section 6.3.

 

“Accession Request and Acknowledgment” means a request for accession duly
completed and executed by an Authorized Person of the applicable Acceding
Borrower and acknowledged by an Authorized Person of each Guarantor,
substantially in the form of Exhibit N attached hereto.

 

“Acquired Existing Debt and Liens” means, for a period of 180 days following the
acquisition or merger of a Person by or into Micro or any of its Subsidiaries or
the acquisition of a business unit of a Person or the assets of a Person or
business unit of a Person by Micro or any of its Subsidiaries, the Indebtedness
and Liens of that Person or business unit that (a) were not incurred in
connection with that acquisition or merger and do not constitute any refinancing
of Indebtedness so incurred and (b) were in existence at the time of that
acquisition or merger.

 

“Acquisition” means any transaction, or any series of related transactions, by
which Micro and/or any of its Subsidiaries directly or indirectly (a) acquires
any ongoing business or all or substantially all of the assets of any Person or
division thereof, whether through purchase of assets, merger or otherwise, (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) control of at least a majority in ordinary voting power of the
securities of a Person which have ordinary voting power for the election of
directors of such Person or (c) otherwise acquires control of a more than 50%
ownership interest in any Person.

 

“Act” is defined in Section 11.18.

 

“Additional Commitment Date” is defined in Section 2.4.

 

 

2

 

Ingram Micro/Credit Agreement 

 

“Additional Commitment Lender” is defined in Section 2.4.

 

“Additional Guarantor” means each Initial Additional Guarantor and each other
Subsidiary of Micro as shall from time to time become a Guarantor in accordance
with Section 8.1.8.

 

“Additional Guaranty” means a guaranty, substantially in the form of the Exhibit
I attached hereto, duly executed and delivered by an Authorized Person of each
Additional Guarantor, as amended, supplemented, restated, or otherwise modified
from time to time.

 

“Additional Permitted Liens” means, as of any date (a) Liens securing
Indebtedness and not described in clauses (a) through (m) of Section 8.2.2, but
only to the extent that (i) the sum of the Amount of Additional Liens on that
date plus the amount of cash and cash equivalents or investments subject to
Liens permitted by clause (c) of this definition on that date does not exceed
105% of Consolidated Tangible Assets on that date and, (ii) the Borrowers are
otherwise in compliance with Section 8.2.1(b)(i), (b) Liens constituting
Acquired Existing Debt and Liens on that date and (c) Liens on cash and cash
equivalents or investments (and the deposit or other accounts to which such cash
and cash equivalents and investments are credited) securing obligations under
any interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest rate, currency exchange
rate or commodity price hedging agreement but only to the extent that the sum of
the Amount of Additional Liens on that date plus the amount of such cash and
cash equivalents or investments on that date does not exceed 105% of
Consolidated Tangible Assets on that date.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 10.4.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled” by any
other Person if such other Person possesses, directly or indirectly, power (a)
to vote, in the case of any Lender Party, 10% or more or, in the case of any
other Person, 35% or more, of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners, or (b) in the case of any Lender Party or any other Person, to direct
or cause the direction of the management andor policies of such Person whether
by contract or otherwise.

 

“Affiliate Transaction” is defined in Section 8.2.6.

 

“Agents” is defined in the preamble.

 

“Agreement” means this Credit Agreement, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms.

 

“Alternate Base Rate” means, on any date, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/16 of 1%) equal to
(i) in the case of Loans denominated in Dollars, the highest of: (a) the Base
Rate in effect on such day; (b) the Federal

 

3

 

Ingram Micro/Credit Agreement 

 

Funds Rate in effect on such day plus ½ of 1%; and (c) the one-month LIBO Rate;
(ii) in the case of Loans denominated in Sterling, the Sterling Base Rate; (iii)
in the case of Loans denominated in Euro, the Euro Base Rate; and (iv) in the
case of Loans denominated in a currency other than Dollars, Sterling or Euro,
the comparable rate for such currency, as reasonably determined by the
Administrative Agent; provided that if the Alternative Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate. The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Alternate Base Rate; provided that, the
failure to give such notice shall not affect the Alternate Base Rate in effect
after such change.

 

“Amount of Additional Liens” means, at any date, the aggregate principal amount
of Indebtedness secured by Additional Permitted Liens on such date.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act 2010, as amended.

 

“Applicable Margin” means, for any Loan or Letter of Credit, the rate per annum
determined in accordance with the following procedure; provided that for any day
during the period from and including the Second Amendment Effective Date,
through and including the six month anniversary of the Second Amendment
Effective Date, the Applicable Margin shall be not lower than Pricing Level III:

 

(1)       If the Pricing Level set forth opposite the Leverage Ratio is the same
as the Pricing Level set forth opposite the applicable Credit Rating, then the
Applicable Margin for that Pricing Level shall be the Applicable Margin.

 

(2)       If the Pricing Level set forth opposite the Leverage Ratio differs by
one Pricing Level from the Pricing Level set forth opposite the applicable
Credit Rating, then the Applicable Margin for the lower numbered Pricing Level
of the two shall be the Applicable Margin.

 

(3)       If the Pricing Level set forth opposite the Leverage Ratio differs by
more than one Pricing Level from the Pricing Level set forth opposite the
applicable Credit Rating, then the Applicable Margin shall be determined by
reference to the Pricing Level that is numerically one Pricing Level below the
higher numbered of the two applicable Pricing Levels.

 

4

 

Ingram Micro/Credit Agreement 

 

Pricing Level Credit Rating Leverage Ratio Applicable Margin for
Libo Rate Loans Applicable Margin for
Base Rate Loans Level I Higher than or equal to BBB+ or Baa1 Less than .50
1.125% 0.125% Level II BBB or Baa2 Greater than or equal to .50, but less than
1.00 1.25% 0.25% Level III BBB- or Baa3 Greater than or equal to 1.00, but less
than 2.00 1.50% 0.50% Level IV BB+ or Ba1 Greater than or equal to 2.00, but
less than 3.00 1.6251.75% 0.6250.75% Level V Lower than or equal to BB or Ba2
Greater than or equal to 3.00 2.002.25% 1.001.25%

 

Any change in the Applicable Margin as a result in a change in the Credit Rating
assigned by either S&P or Moody’s will be effective as of the day subsequent to
the date on which S&P or Moody’s, as the case may be, releases the applicable
change in its Credit Rating.

 

If the Credit Ratings assigned by S&P and Moody’s fall into different Pricing
Levels, then the applicable Pricing Level shall be determined by reference to
the lower of the two Credit Ratings.

 

Subject to Section 4.4, the applicable Leverage Ratio shall be the Leverage
Ratio for the Fiscal Period most recently ended prior to such day for which
financial statements and reports have been received by the Administrative Agent
pursuant to Section 8.1.1(a) or (b), as set forth in (and effective upon
delivery by Micro to the Administrative Agent of) the related new Compliance
Certificate pursuant to Section 8.1.1(d).

 

Notwithstanding the foregoing, (i) for so long as an Event of Default has
occurred and is continuing the applicable Pricing Level shall be Level V and
(ii) if Micro shall fail to deliver a Compliance Certificate required to be
delivered pursuant to Section 8.1.1(d) within 60 days after the end of any of
its fiscal quarters (or within 90 days, in the case of the last fiscal quarter
of its Fiscal Year), the applicable Pricing Level from and including the 61st
(or 91st, as the case may be) day after the end of such fiscal quarter (or
Fiscal Year, as the case may be) to but not including the date Micro delivers to
the Administrative Agent a quarterly Compliance Certificate shall be Level V.

 

“Applicable Time” means, except as provided in clause (ii), (i) New York City
time and (ii) in the case of notices, payments, requests or other actions
relating to any Loan or Letter of Credit denominated in any Available Currency
other than Dollars, the local time in the Principal Financial Center of the
Available Currency in which such Loan or Letter of Credit is denominated.

 

“Authorized Person” means those officers or employees of each Obligor whose
signatures and incumbency shall have been certified to the Administrative Agent
pursuant to Section 6.1.1 or 6.3.1.

 

5

 

Ingram Micro/Credit Agreement 

 

“Available Credit Commitment” means, for any Lender and at any time, the amount
(not less than zero) equal to the remainder of (a) its Credit Commitment Amount
at that time minus (b) its Outstanding Credit Extensions at that time.

 

“Available Currency” means Dollars, Sterling and Euro, and any other currency
approved in writing by all of the Lenders.

 

“Available Distribution Amount” means, on any date, (i) an amount, not less than
zero in the aggregate, equal to 50% of Consolidated Adjusted Net Income for the
period (taken as one accounting period) from the first day of the Fiscal Period
during which the Change in Control Date occurs to the end of the Fiscal Period
most recently ended (it being understood and agreed that solely for purposes of
this clause (i) the Consolidated Adjusted Net Income for such initial Fiscal
Period shall be equal to (x) 50% of the Consolidated Adjusted Net Income for
such Fiscal Period multiplied by (y) a fraction (A) the numerator of which is
the number of days from and after the Change in Control Date to and including
the last day of such Fiscal Period and (B) the denominator of which is the total
number of days in such Fiscal Period) minus (ii) the aggregate amount of all
Restricted Payments made pursuant to Section 8.2.4 after the Change in Control
Date and prior to such date of calculation.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York as its base rate for Dollars
loaned in the United States. The Base Rate is not necessarily intended to be the
lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“BNP” is defined in the preamble.

 

“BOA” is defined in the preamble.

 

“Board Representation Agreement” means the Board Representation Agreement dated
as of November 6, 1996 and amended as of June 1, 2001, March 12, 2002 and May
30, 2002, among Micro and the “Family Stockholders” (as defined therein) listed
on the signature pages thereof, as it was in effect on May 30, 2002 (it being
understood that such Agreement is no longer in effect and is being identified
solely for purposes of identifying those Persons who constitute the “Family
Stockholders” for purposes of the definition of “Change in Control”).

 

6

 

Ingram Micro/Credit Agreement 

 

“Borrowers” means, collectively, the Initial Borrowers and the Acceding
Borrowers party to this Agreement from time to time, together with their
respective successors and assigns; provided that, upon the effectiveness of the
withdrawal of a Borrower in accordance with Section 6.4, such Person shall cease
to be a Borrower.

 

“Borrowing” means the Loans having the same Interest Period, made by all Lenders
on the same Business Day, and made pursuant to the same Borrowing Request in
accordance with Section 3.1.

 

“Borrowing Request” means a Loan and certificate duly completed and executed by
an Authorized Person of the relevant Borrower, substantially in the form of
Exhibit B attached hereto.

 

“BTMU” is defined in the preamble.

 

“Brazilian/ISS Judgment” means the commercial service tax assessed by the Sao
Paulo municipal tax authorities against Ingram Micro Brazil Ltda. in December
2007 in an initial amount of 55.1 million Brazilian real, as such assessment was
upheld by the Sao Paulo municipal taxpayer council May 26, 2009.

 

“Business Day” means

 

(a)       any day which (i) is neither a Saturday or Sunday nor a legal holiday
on which banks are authorized or required to be closed in London or in Brussels
and (ii) relative to the making, continuing, prepaying of Loans denominated in
an Available Currency, is also a day on which dealings in such Available
Currency are carried on in the interbank eurodollar market in London or New York
City; and

 

(b)       relative to the making of any payment in respect of any Credit
Extension denominated in an Available Currency other than Sterling, any day on
which dealings in such Available Currency are carried on in the London interbank
eurodollar market and in the relevant local money market.

 

“Capitalized Lease Liabilities” of any Person means, at any time, any obligation
of such Person at such time to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) real and/or personal property, which
obligation is, or in accordance with GAAP (including FASB Statement 13) is
required to be, classified and accounted for as a capital lease on a balance
sheet of such Person at the time incurred; and for purposes of this Agreement
the amount of such obligation shall be the capitalized amount thereof determined
in accordance with such FASB Statement 13.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuers or the
Lenders, as collateral for Letter of Credit Outstandings or obligations of
Lenders to fund participations in respect of Letter of Credit Outstandings, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuer shall agree in their reasonable discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and

 

7

 

Ingram Micro/Credit Agreement 

 

each applicable Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Change in Control” means the occurrence of either (a) prior to a Qualified IPO,
HNA Group shall cease (i) to directly or indirectly be the largest holder of the
capital stock of Micro having ordinary voting power or (ii) to be able to
exercise effective control (as defined in clause (b) of the second sentence of
the definition of the term “Affiliate”) over Micro; (b) following a Qualified
IPO, any Person or two or more Persons (excluding the Family Stockholders (as
defined in the Board Representation Agreement)HNA Group) acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (or any successor regulation)) of capital stock of Micro having more
than 30% of the ordinary voting power of all capital stock of Micro then
outstanding; or (b) unless HNA Group shall directly or indirectly own capital
stock of Micro representing a greater percentage of the ordinary voting power of
all capital stock of Micro stock then outstanding; or (c) following a Qualified
IPO, at any time during any period of 25 consecutive calendar months commencing
on or after the date of this AgreementThird Amendment Effective Date, a majority
of Board of Directors of Micro shall no longer be composed of individuals (i)
who were members of such Board of Directors on the first day of such period,
(ii) whose election or nomination to such Board of Directors was approved by
individuals referred to in clause (bc)(i) above constituting at the time of such
election or nomination at least a majority of such Board of Directors, or (iii)
whose election or nomination to such Board of Directors was approved by
individuals referred to in clause (bc)(i) or (bc)(ii) above constituting at the
time of such election or nomination at least a majority of such Board of
Directors.

 

“Change in Control Notice” is defined in Section 4.1.2.

 

“Change of Control Date” means the date that the Merger has been consummated.

 

“Change of Control Triggering Event” means the occurrence of a Change of Control
Triggering Event as defined in the Senior Note Indentures.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended and as in effect
from time to time, and any rules and regulations promulgated thereunder.

 

“Commitment” means, (a) relative to each Lender, its obligation under Section
2.1(a) to make Revolving Loans, under Section 3.1.2(b) to make Refunded Swing
Line Loans and under Section 3.2 to participate in Letters of Credit and
drawings thereunder, and (b) relative to the Swing Line Lender, its obligation
under Section 2.1(b) to make Swing Line Loans.

 

“Commitment Fee” is defined in Section 4.3.2.

 

“Commitment Termination Date” means January 5, 2020, or the earlier date of
termination in whole of the Commitments pursuant to Section 2.2, 9.2 or 9.3.

 



 

8

 

Ingram Micro/Credit Agreement 

 

“Compliance Certificate” means a report duly completed, with substantially the
same information as set forth in Exhibit E attached hereto, as such Exhibit E
may be amended, supplemented, restated or otherwise modified from time to time.

 

“consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation consistent with
those applied in the preparation of the consolidated financial statements of
Micro referred to in Section 7.6.

 

“Consolidated Adjusted Net Income” means for any period, Consolidated Net Income
for such period, adjusted, to the extent material and included in calculating
Consolidated Net Income, by excluding from the calculation thereof, without
duplication,

 

(1)       any impairment charge or asset write-off pursuant to Accounting
Standards Codification (“ASC”) Topic 350 and ASC Topic 360 and the amortization
of intangibles arising pursuant to ASC Topic 350,

 

(2)       the cumulative effect of a change in accounting principles,

 

(3)       any non-cash compensation charge arising from the grant of or issuance
of stock, stock options or other equity based awards,

 

(4)       any gain or loss, net of taxes, attributable to disposed, abandoned,
transferred or closed assets or operations and any gain or loss, net of taxes,
on disposal of disposed, abandoned, transferred or closed assets or operations
(including, without limitation, assets or operations disposed of during such
period), and

 

(5)       net earnings (or losses) of a Subsidiary that is accounted for by the
equity method of accounting except to the extent dividends/distributions are
received in cash.

 

For the sake of clarity, (x) any material amounts restated for discontinued
operations in Micro’s consolidated financial statements shall not be
recalculated under this definition and (y) any material gain or loss, net of
taxes, attributable to discontinued operations and any material gain or loss,
net of taxes, on disposal of discontinued operations (including, without
limitation, operations disposed of during such period) shall be excluded from
the calculation of Consolidated Adjusted Net Income.

 

“Consolidated Assets” means, at any date, the total assets of Micro and its
Consolidated Subsidiaries that would be reflected on a consolidated balance
sheet of Micro and its Consolidated Subsidiaries as at such date in accordance
with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Income (or Loss) from
Operations for such period adjusted by adding thereto (a) the amount of all
amortization of intangibles, depreciation and any other non-cash charges that
were deducted in arriving at Consolidated Income (or Loss) from Operations for
such period and (b) without duplication, (i) up to an aggregate $50,000,000 of
expenses related to the Transaction, (ii) up to an aggregate

 



9

 

Ingram Micro/Credit Agreement 

 

 

$150,000,000 of extraordinary cash expenses as set forth on Schedule III hereto
related to employee-retention bonus payments in connection with the Transaction,
(iii) the amount of all cash payments made pursuant to the terms of the Merger
Agreement with respect to unvested stock awards and (iv) the amount of
Restructuring Charges recorded in accordance with GAAP during any such period;
provided that the amount of Restructuring Charges added pursuant to clause
(b)(iv) may not exceed $50,000,000 in any four consecutive Fiscal Periods.

 

“Consolidated Funded Debt” means, as at any date, the total of all Funded Debt
of Micro and its Consolidated Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between Micro and its Consolidated
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of Micro and its Consolidated
Subsidiaries in accordance with GAAP.

 

“Consolidated Income (or Loss) from Operations” means, for any period, the
amount of “income or loss from operations” (or any substituted or replacement
line item) reflected on a consolidated statement of income of Micro and its
Consolidated Subsidiaries for such period in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between Micro and its Consolidated Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of Micro and its Consolidated Subsidiaries in accordance
with GAAP):

 

(a)       aggregate Net Interest Expense for such period plus, to the extent not
deducted in determining Consolidated Net Income for such period, the amount of
all interest previously capitalized or deferred that was amortized during such
period; plus

 

(b)       all debt discount and expense amortized or required to be amortized in
the determination of Consolidated Net Income for such period; plus

 

(c)       all attributable interest, fees in lieu of interest and “losses on
sales of receivables” (or any substituted or replacement line item) reflected on
a consolidated statement of income of Micro and its Consolidated Subsidiaries
for such period, in each case associated with any securitization program by
Micro or any of its Consolidated Subsidiaries.

 

“Consolidated Liabilities” means, at any date, the sum of all obligations of
Micro and its Consolidated Subsidiaries that would be reflected on a
consolidated balance sheet of Micro and its Consolidated Subsidiaries as at such
date in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income of
Micro and its Consolidated Subsidiaries as reflected on a consolidated statement
of income of Micro and its Consolidated Subsidiaries for such period in
accordance with GAAP.

 



10

 

Ingram Micro/Credit Agreement 

 

 

“Consolidated Stockholders’ Equity” means, at any date, the remainder of (a)
Consolidated Assets as at such date, minus (b) Consolidated Liabilities as at
such date.

 

“Consolidated Subsidiary” means any Subsidiary whose financial statements are
required in accordance with GAAP to be consolidated with the consolidated
financial statements delivered by Micro from time to time in accordance with
Section 8.1.1.

 

“Consolidated Tangible Assets” means, at any date, the remainder of (a) the
Consolidated Assets as at the end of the most recently ended Fiscal Period for
which financial statements have been delivered pursuant to Section 8.1.1, minus
(b) the Intangible Assets of Micro and its Consolidated Subsidiaries as of such
last day.

 

“Consolidated Tangible Net Worth” means, at any date, the remainder of (a)
Consolidated Stockholders’ Equity as at the end of the most recently ended
Fiscal Period for which financial statements have been delivered pursuant to
Section 8.1.1 plus the accumulated after-tax amount of non-cash charges and
adjustments to income and Consolidated Stockholders’ Equity attributable to
employee stock options and stock purchases through the last day of such Fiscal
Period, minus (b) goodwill and other Intangible Assets of Micro and its
Consolidated Subsidiaries as at such last day.

 

“Contingent Liability” means any agreement, undertaking or arrangement
(including any partnership, joint venture or similar arrangement) by which any
Person guarantees, endorses or otherwise becomes or is contingently liable (by
direct or indirect agreement, contingent or otherwise) to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or obligation
or any other liability of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the shares of any other person, if the primary
purpose or intent thereof by the Person incurring the Contingent Liability is to
provide assurance to the obligee of such obligation of another Person that such
obligation of such other Person will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof. The amount of any Person’s obligation under any Contingent Liability
shall be deemed to be the lower of (a) the outstanding principal or face amount
of the debt, obligation or other liability guaranteed thereby and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Contingent Liability, unless such obligation and the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Contingent Liability shall be
such Person’s maximum reasonably anticipated liability in respect thereof as
determined by Micro in good faith.

 

“Continuation Notice” means a notice of continuation and certificate duly
completed and executed by an Authorized Person of the relevant Borrower,
substantially in the form of Exhibit D attached hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under

 



11

 

Ingram Micro/Credit Agreement 

 

 

common control which, together with Micro, are treated as a single employer
under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

 

“Coordination Center” means Ingram Micro Coordination Center BVBA, a company
organized and existing under the laws of The Kingdom of Belgium.

 

“Cost of Funds” means, for the Administrative Agent or any Lender, as the case
may be, its cost, from whatever source it reasonably selects, of funds in
respect of any expenditure or funding by it or in respect of maintaining any
Loan, as the case may be; provided that if the Cost of Funds shall be less than
zero, such cost of funds shall be deemed to be zero for purposes of this
Agreement.

 

“Cost of Funds Rate Loan” means, for any Lender, any Loan bearing interest at an
annual rate equal to the sum of (a) the Applicable Margin for that Loan plus (b)
such Lender’s Cost of Funds.

 

“Credit Commitment Amount” means, relative to any Lender at any time, such
Lender’s Percentage multiplied by the then Total Commitment Amount as in effect
at such time.

 

“Credit Extension” means, collectively, (a) the making of Loans by the Lenders
and (b) the issuance by any Issuer of a Letter of Credit.

 

“Credit Extension Request” means, as the context may require, a Borrowing
Request, a Continuation Notice or an Issuance Request.

 

“Credit Rating” means a statistical rating assigned by S&P and Moody’s to
Micro’s long-term senior unsecured debt and either published or otherwise
evidenced in writing by the applicable rating agency and made available to the
Administrative Agent, including both “express” and “indicative” or “implied” (or
equivalent) ratings.

 

“DB” is defined in the preamble.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuer, the Swing
Line Lender or any other Lender any other amount

 



12

 

Ingram Micro/Credit Agreement 

 



required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Borrowers, the Administrative Agent or any Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the Borrowers,
each Issuer, the Swing Line Lender and each Lender.

 

“Designated Additional Commitments” is defined in Section 2.4.

 

“Designated Person” means a person or entity: (a) listed in the annex to, or
otherwise the subject of the provisions of, any applicable Executive Order (as
defined in the definition of Sanctions Laws and Regulations); (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by the U.S. Department of the Treasury Office of Foreign Assets
Control (“OFAC”) at its official website or any replacement website or other
replacement official publication of such list; (c) is otherwise the subject of
any applicable Sanctions Laws and Regulations; or (d) in which an entity or
person on the SDN list has 50% or greater ownership interest or that is
otherwise controlled by an SDN.

 

“Disbursement Date” is defined in Section 3.2.2.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as the same may be amended, supplemented or otherwise modified from time to
time by Micro with the consent of the Administrative Agent and the Required
Lenders.

 

“Dollar” and the sign “$” each means the lawful currency of the United States.

 



13

 

Ingram Micro/Credit Agreement 

 

 

“Dollar Amount” at any date, means (a) with respect to an amount denominated in
Dollars, such amount as at such date, and (b) with respect to an amount
denominated in any other Available Currency, the amount of Dollars into which
such Available Currency is convertible into Dollars as at such date and on the
terms herein provided.

 

“Domestic Subsidiary” means any Subsidiary of Micro that is not a Foreign
Subsidiary.

 

“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means September 28, 2011.

 

“Effective Date Certificate” means a certificate duly completed and executed by
an Authorized Person of Micro, substantially in the form of Exhibit F attached
hereto.

 

“Eligible Assignee” means any Person that, on the date that it is to become a
Lender under this Agreement, is (i) a Lender or (ii) any one of the following
(in each case, with the prior written consent of the Administrative Agent, the
Issuer and (so long as no Event of Default exists at that time) Micro, in each
case such consent not to be unreasonably withheld or delayed (it being
understood that (1) if an assignment or transfer to a Person described below
results in a reduced rate of return to the Issuer or requires the Issuer to set
aside capital in an amount greater than that which is required to be set aside
for other Lenders participating in the Letter of Credit or the Issuer has a
reasonable concern about the creditworthiness or reputation of the proposed
assignee, then the failure to consent to such transfer by the Issuer shall be
deemed reasonable and (2) in the case of an assignment or transfer to a bank or
financial institution pursuant to clause (a) below to which Micro must consent,
Micro may take into account, among other things, the creditworthiness of that
bank or financial institution and the holding company, if any, by which it is
owned):

 

(a)       a bank or financial institution that at that time has (or is owned by
a holding company that on a consolidated basis has) combined capital and surplus
(as established in its most recent report of condition to its primary regulator)
of not less than $250,000,000 (or its equivalent in foreign currency);

 

(b)       a commercial bank that at that time (i) is organized under the laws of
the United States or any State thereof, (ii) has outstanding unsecured
indebtedness that is rated

 



14

 

Ingram Micro/Credit Agreement 

 

 

A- or better by S&P or A3 or better by Moody’s (or an equivalent rating by
another nationally recognized statistical rating agency of similar standing if
such corporations are no longer in the business of rating unsecured indebtedness
of entities engaged in such businesses) and (iii) has combined capital and
surplus (as established in its most recent report of condition to its primary
regulator) of not less than $250,000,000 (or its equivalent in foreign
currency);

 

(c)       a commercial bank that at that time (i) is organized under the laws of
(A) any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow or any country that is a member of the European Community, or (B)
political subdivision of any such country, (ii) has (unless Micro otherwise
agrees) outstanding unsecured indebtedness that is rated A- or better by S&P or
A3 or better by Moody’s (or an equivalent rating by another nationally
recognized statistical rating agency of similar standing if such corporations
are no longer in the business of rating unsecured indebtedness of entities
engaged in such businesses) and (iii) has combined capital and surplus (as
established in its most recent report of condition to its primary regulator) of
not less than $250,000,000 (or its equivalent in foreign currency);

 

(d)       the central bank of any country that at that time (i) is a member of
the Organization for Economic Cooperation and Development, (ii) has (unless
Micro otherwise agrees) outstanding unsecured indebtedness that is rated A- or
better by S&P or A3 or better by Moody’s (or an equivalent rating by another
nationally recognized statistical rating agency of similar standing if such
corporations are no longer in the business of rating unsecured indebtedness of
entities engaged in such businesses) and (iii) has combined capital and surplus
(as established in its most recent report of condition to its primary regulator)
of not less than $250,000,000 (or its equivalent in foreign currency); or

 

(e)       solely during the occurrence and continuance of an Event of Default, a
finance company, insurance company, or other financial institution or fund
(whether a corporation, partnership, or other entity) that at that time is
engaged generally in making, purchasing, and otherwise investing in commercial
loans in the ordinary course of its business;

 

so long as, in the case of any Person described in clauses (a) through (e)
above, it must also at that time be (A) in respect of payments by Micro,
entitled to receive payments hereunder free and clear of and without deduction
for or on account of any United States federal income taxes, and (B) in respect
of payments by Ingram Lux, (I) credit institutions established in countries
within the European Economic Area or with which Luxembourg has entered into a
treaty for the avoidance of double taxation and (II) entitled to receive
payments hereunder free and clear of and without any deduction for or on account
of any income taxes imposed by the Grand-Duchy of Luxembourg.

 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 



15

 

Ingram Micro/Credit Agreement 

 

 

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to, or operation of, a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.

 

“Environmental Laws” means any and all applicable statutes, laws, ordinances,
codes, rules, regulations and binding and enforceable guidelines (including
consent decrees and administrative orders binding on any Obligor or any of their
respective Subsidiaries), in each case

 

as now or hereafter in effect, relating to human health and safety, or the
regulation or protection of the environment, or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals or toxic
or hazardous substances or wastes into the indoor or outdoor environment, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, chemicals
or toxic or hazardous substances or wastes issued (presently or in the future)
by any national, federal, state, provincial, territorial, or local authority in
any jurisdiction in which any Obligor or any of their respective Subsidiaries is
conducting its business.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Issuance” means (a) any issuance or sale by Micro or any of its
Consolidated Subsidiaries after the Effective Date of (i) any of its capital
stock, (ii) any warrants or options exercisable in respect of its capital stock
(other than any warrants or options issued to directors, officers or employees
of Micro or any of its Consolidated Subsidiaries pursuant to employee benefit
plans established in the ordinary course of business and any capital stock of
Micro issued upon the exercise of such warrants or options) or (iii) any other
security or instrument representing an equity interest (or the right to obtain
any equity interest) in Micro or any of its Subsidiaries or (b) the receipt by
Micro any of its Subsidiaries after the Effective Date of any capital
contribution; provided that Equity Issuance shall not include (x) any such
issuance or sale by any Subsidiary of Micro to Micro or any wholly owned
Subsidiary of Micro or (y) any capital contribution by Micro or any wholly owned
Subsidiary of Micro to any Subsidiary of Micro.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules and
regulations promulgated thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the F.R.S. Board, as in effect from time to time.

 

“Euro” means the single currency of Participating Member States of the European
Union.

 



16

 

Ingram Micro/Credit Agreement 

 

 

“Euro Base Rate” means, for any day, a rate per annum equal to the main
refinancing rate as set by the European Central Bank plus ½ of 1%.

 

“Euro Unit” means a currency unit of the Euro.

 

“Event of Default” is defined in Section 9.1.

 

“Executive Order” is defined in the definition of Sanctions Laws and
Regulations.

 

“Existing Letters of Credit” means each of the Letters of Credit set forth on
Schedule II hereto.

 

“Extension” is defined in Section 3.3.

 

“Extension Offer” is defined in Section 3.3.

 

“FASB” means the Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day (or, if such day is not a Business
Day, the immediately preceding Business Day), as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fee Letters” means (a) prior to the First Amendment Effective Date, the letter
agreements dated on or about September 6, 2011, between Micro and certain of its
affiliates, on the one hand, and each of Scotiabank, BOA and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BNP and BNP Paribas Securities Corp., RBS
and RBS Securities Inc., and Union Bank, N.A., on the other, relating to certain
fees to be paid in connection with this Agreement, (b) on and after the First
Amendment Effective Date, the letter agreement dated as of July 24, 2013,
between Micro and Scotiabank relating to certain fees to be paid in connection
with the First Amendment and (c) on and after the Second Amendment Effective
Date, the letter agreements dated as of December 5, 2014, between Micro and each
of the Joint Lead Arrangers relating to certain fees to be paid in connection
with the Second Amendment.

 

“First Amendment” means Amendment No. 1 to Credit Agreement, dated as of August
15, 2013, among the Borrowers, the other Obligors party thereto, Scotiabank, as
administrative agent, and the other Lenders party thereto.

  

“First Amendment Effective Date” means the date on which the First Amendment
becomes effective in accordance with its terms.

 



17

 

Ingram Micro/Credit Agreement 

 

 

“Fiscal Period” means a fiscal period of Micro or any of its Subsidiaries, which
shall be either a calendar quarter or an aggregate period comprised of three
consecutive periods of four weeks and five weeks (or, on occasion, six weeks
instead of five), currently commencing on or about each January 1, April 1, July
1 or October 1.

 

“Fiscal Year” means, with respect to any Person, the fiscal year of such Person.
The term Fiscal Year, when used without reference to any Person, shall mean a
Fiscal Year of Micro, which currently ends on the Saturday nearest December 31.

 

“Floor Plan Obligation” means, with respect to any Person, an obligation owed by
such Person arising out of arrangements whereby a third party makes payments for
the account of such Person directly or indirectly to a trade creditor of such
Person in respect of Trade Payables of such Person.

 

“Floor Plan Support Obligation” means any obligation, contingent or otherwise,
of any Person (the “Obligor”) in favor of another Person in respect of Floor
Plan Obligations held by the other Person that arise in connection with sales of
goods or services by the Obligor or its Affiliates.

 

“Foreign Borrowers” means, collectively, (a) Ingram Lux and (b) any Acceding
Borrower that is not domiciled in the United States.

 

“Foreign Excluded Subsidiary” is defined in Section 8.1.8.

 

“Foreign Subsidiary” means any Subsidiary of Micro that is not domiciled in the
United States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuer, an amount equal to such Defaulting Lender’s Percentage of
the outstanding Letter of Credit Outstandings with respect to Letters of Credit
issued by such Issuer other than Letter of Credit Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, an amount equal to such Defaulting Lender’s
Percentage of outstanding Swing Line Loans made by the Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

 

“F.R.S. Board” is defined in Section 7.17.

 

“Funded Debt” means, with respect to any Person, the sum (without duplication)
of (i) all Indebtedness of such Person, (ii) the Securitization Financing Amount
and (iii) the aggregate amount of Total Reimbursement Obligations that are more
than 3 days past due; provided that, for purposes of determining the “Applicable
Margin” and the amount of the Commitment Fee pursuant to Section 4.3.2, the
definition of Funded Debt used to determine the Leverage Ratio shall include, in
lieu of clause (iii) above, all Letter of Credit Outstandings.

 

“GAAP” is defined in Section 1.4.

 



18

 

Ingram Micro/Credit Agreement 

 

 

“Guaranties” means, collectively, (a) the Micro Guaranty and (b) each Additional
Guaranty.

 

“Guarantors” means, collectively, Micro and each Additional Guarantor.

 

“Hazardous Material” means (a) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance that is presently or
hereafter becomes defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants,” “pollutants,” or terms of similar import within the meaning of
any Environmental Law, or (b) any other chemical or other material or substance,
exposure to which is presently or hereafter prohibited, limited or regulated
under any Environmental Law.

 

“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Article,
Section, clause, paragraph or provision of this Agreement or such other Loan
Document.

 

“HNA Group” means the collective reference to (i) HNA Group Co., Ltd, together
with its direct and indirect Subsidiaries and Affiliates including Tianjin
Tianhai Investment Company, Ltd. and its direct and indirect Subsidiaries and
Affiliates, (ii) any group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act as in effect on the Closing Date) of which the
Persons described in clause (i) are members; provided that, without giving
effect to the existence of such group or any other group, the Persons described
in clauses (i) beneficially own Equity Interests representing more than 50% of
the total voting power of the Equity Interests held by such group and (iii) any
Person acting in the capacity of an underwriter (solely to the extent that and
for so long as such Person is acting in such capacity) in connection with a
public or private offering of capital stock of any Relevant Parent Entity or
Micro but only to the extent of the shares of capital stock that the HNA Group
is required to purchase from such underwriter in connection with such offering
of capital stock.

 

“HSBC” is defined in the preamble.

 

“Impermissible Qualifications” means, relative to the opinion of certification
of any independent public accountant engaged by Micro as to any financial
statement of Micro and its Consolidated Subsidiaries, any qualification or
exception to such opinion or certification:

 

(a)       which is of a “going concern” or similar nature;

 

(b)       which relates to the limited scope of examination of matters relevant
to such financial statement; or

 

(c)       which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause Micro to be in
default of any of its obligations under Section 8.2.3 or 8.2.8;

 



19

 

Ingram Micro/Credit Agreement 

 

 

provided that (i) qualifications relating to pre-acquisition balance sheet
accounts of Person(s) acquired by Micro or any of its Subsidiaries and (ii)
statements of reliance in the auditor’s opinion on another accounting firm (so
long as such other accounting firm has a national reputation in the applicable
country and such reliance does not pertain to any Borrower) shall not be deemed
an Impermissible Qualification.

 

“including” and “include” mean including without limiting the generality of any
description preceding such term.

 

“Indebtedness” of any Person means and includes the sum of the following
(without duplication):

 

(a)       all obligations of such Person for borrowed money, all obligations
evidenced by bonds, debentures, notes, investment repurchase agreements or other
similar instruments, and all securities issued by such Person providing for
mandatory payments of money, whether or not contingent;

 

(b)       all obligations of such Person pursuant to revolving credit agreements
or similar arrangements to the extent then outstanding;

 

(c)       all obligations of such Person to pay the deferred purchase price of
property or services, except (i) trade accounts payable arising in the ordinary
course of business, (ii) other accounts payable arising in the ordinary course
of business in respect of such obligations the payment of which has been
deferred for a period of 270 days or less, (iii) other accounts payable arising
in the ordinary course of business none of which shall be, individually, in
excess of $200,000, and (iv) a lessee’s obligations under leases of real or
personal property not required to be capitalized under FASB Statement 13;

 

(d)       all obligations of such Person as lessee under Capitalized Lease
Liabilities or Synthetic Leases;

 

(e)       all obligations of such Person to purchase securities (or other
property) which arise out of or in connection with the sale of the same or
substantially similar securities or property excluding any such sales or
exchanges for a period of less than 45 days;

 

(f)       all obligations, contingent or otherwise, with respect to the stated
amount of letters of credit, whether or not drawn, issued for the account of
such Person to support the Indebtedness of any Person other than Micro or a
Subsidiary of Micro, and bankers’ acceptances issued for the account of such
Person;

 

(g)       all Indebtedness of others secured by a Lien of any kind on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of any Indebtedness attributed to any Person pursuant
to this clause (g) shall be limited, in each case, to the lesser of (i) the fair
market value of the assets of such Person

 



20

 

Ingram Micro/Credit Agreement 

 

 

subject to such Lien and (ii) the amount of the other Person’s Indebtedness
secured by such Lien; and

 

(h)       all guarantees, endorsements and other Contingent Liabilities of such
Person in respect of any of the foregoing;

 

provided that it is understood and agreed that the following are not
“Indebtedness”:

 

(i)       obligations to pay the deferred purchase price for the acquisition of
any business (whether by way of merger, sale of stock or assets or otherwise),
to the extent that such obligations are contingent upon attaining performance
criteria such as earnings and such criteria shall not have been achieved;

 

(ii)       obligations to repurchase securities issued to employees pursuant to
any Plan or other contract or arrangement relating to employment upon the
termination of their employment or other events;

 

(iii)       obligations to match contributions of employees under any Plan;

 

(iv)       guarantees of any Obligor or any of their respective Subsidiaries
that are guarantees of performance, reclamation or similar bonds or, in lieu of
such bonds, letters of credit used for such purposes issued in the ordinary
course of business for the benefit of any Subsidiary of Micro, which would not
be included on the consolidated financial statements of any Obligor; and

 

(v)       Trade Payables.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Ineligible Currency” means, with respect to any Available Currency (other than
Dollars), a determination by the Administrative Agent that such currency has
ceased to be (a) freely convertible into Dollars or (b) a currency for which
there is an active foreign exchange and deposit market in London or New York
City.

 

“Ingram Lux” is defined in the preamble.

 

“Initial Additional Guarantors” means Ingram Micro Management Company, a
California corporation, Ingram Micro Asia Holdings Inc. (now known as Ingram
Micro Americas Inc.), a California corporation, and Ingram Micro SB Inc., a
California corporation, each of which shall execute and deliver an Additional
Guaranty on or prior to the Effective Date as required by Section 6.1.3.

 

“Initial Borrowers” is defined in the preamble.

 



21

 

Ingram Micro/Credit Agreement 

 

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of the assets of such Person which would be treated as intangibles under
GAAP, including all items such as goodwill, trademarks, trade names, brands,
trade secrets, customer lists, copyrights, patents, licenses, franchise
conversion rights and rights with respect to any of the foregoing and all
unamortized debt or equity discount and expenses.

 

“Intercompany Transfer” means the purchase or acquisition by Micro or any
Subsidiary of Micro of property or assets of Micro or any Subsidiary of Micro,
provided that (i) such purchase or acquisition satisfies the requirements of
Section 8.2.6 and (ii) no Event of Default has occurred and is continuing at the
time of such purchase or acquisition or would occur after giving effect thereto.

 

“Interest Period” means, for any LIBO Rate Loan, the period beginning on (and
including) the date on which such Loan is made, continued or converted and
ending on (but excluding) the last day of the period selected by the relevant
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one week (it being understood that such one-week Interest Period
may not be selected by the Borrowers collectively more than five times in any
calendar month) or one, three, or six months from (and including) the date of
such Loan, ending on (but excluding), in the case of a one-week Interest Period,
the corresponding day of the following week and, in each other case, the day
which numerically corresponds to such date (or, if such month has no numerically
corresponding day on the last Business Day of such month), as the relevant
Borrower may select in its relevant notice pursuant to Section 3.1 or 4.2.3;
provided that:

 

(a)       the Borrowers shall not be permitted to select Interest Periods for
Loans to be in effect at any one time which have expiration dates occurring on
more than 10 different dates in the aggregate;

 

(b)       Interest Periods commencing on the same date for Loans comprising part
of the same Borrowing shall be of the same duration;

 

(c)       if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless (except in the case of a one-week Interest Period), if such Interest
Period applies to a Loan, such next following Business Day is the first Business
Day of a calendar month, in which case such Interest Period shall end on the
Business Day next preceding such numerically corresponding day); and

 

(d)       no Interest Period for any Loan may end later than the Commitment
Termination Date.

 

“Intra-Group Agreement” means, collectively, any Intra-Group Agreement,
substantially in the form of Exhibit G attached hereto (i) duly executed and
delivered on or prior to the Effective Date by Authorized Persons of each
Borrower and each Initial Additional Guarantor and (ii) executed and delivered
if and when required by Section 8.1.9, in each case as amended, supplemented,
restated or otherwise modified from time to time.

 



22

 

Ingram Micro/Credit Agreement 

 

 

“Issuance Request” means an issuance request for Letters of Credit duly
completed and executed by an Authorized Person of the relevant Borrower,
substantially in the form of Exhibit C attached hereto.

 

“Issuer” means Scotiabank, in its capacity as issuer of the Letters of Credit.
At the request of the Agents, another Lender or an Affiliate of Scotiabank may
(but is not otherwise obligated to) issue one or more Letters of Credit
hereunder.

 

“Joint Lead Arrangers” means Scotiabank, BNP Paribas Securities Corp., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, RBS Securities Inc., BTMU and (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
Subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), BTMU, HSBC
Securities (USA) Inc. and Deutsche Bank Securities Inc.

 

“Lenders” is defined in the preamble and also includes Additional Commitment
Lenders pursuant to Section 2.4.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit J attached hereto.

 

“Lender Party” means any of the Lenders, the Agents, the Issuers, and (for
purposes only of Section 11.4) the Joint Lead Arrangers.

 

“Lending Office” means, for any Lender (a) for Loans to Micro, its Lending
Office for Loans to Micro designated beside its signature below, designated in a
Lender Assignment Agreement to which it is a party, or designated in a notice to
the Administrative Agent and Micro from time to time and at any time and (b) for
other Loans, its Lending Office for “Other Loans” designated beside its
signature below, designated in a Lender Assignment Agreement to which it is a
party, or designated in a notice to the Administrative Agent and Micro from time
to time and at any time.

 

“Letter of Credit Commitment” means, with respect to any Issuer of Letters of
Credit, such Issuer’s obligations to issue Letters of Credit pursuant to Section
3.2 and, with respect to each of the other Lenders, the obligations of each such
Lender to participate in Letters of Credit pursuant to such Section 3.2.

 

“Letter of Credit Fees” is defined in Section 4.3.3.

 

“Letter of Credit Limit” means, on any date, a maximum amount (as such amount
may be reduced from time to time pursuant to Section 2.2) equal to $275,000,000.
The Letter of Credit Limit is part of, and not in addition to, the Commitments.

 

“Letter of Credit Outstandings” means, on any date, the sum (without
duplication) of the Dollar Amounts of (a) the then aggregate amount which is
undrawn and available under all Letters of Credit issued and outstanding
(assuming that all conditions for drawing have been satisfied), plus (b) the
then aggregate amount of all unpaid and outstanding Reimbursement Obligations.

 



23

 

Ingram Micro/Credit Agreement 

 

 

“Letters of Credit” means all letters of credit issued and outstanding under
this Agreement.

 

“Leverage Ratio” means the ratio of (a) Consolidated Funded Debt on the last day
of any Fiscal Period to (b) Consolidated EBITDA for the period of four Fiscal
Periods ending on the last day of such Fiscal Period.

 

“LIBO Rate” means, for any Interest Period for a Borrowing, an annual interest
rate (rounded upward to four decimal places) determined by the Administrative
Agent to be either:

 

(a)       the London interbank offered rate for deposits, in the currency in
which that Borrowing is denominated under this Agreement, at approximately 11:00
a.m., London time, two Business Days before the first day (or, solely in the
case of Borrowings denominated in Sterling, on the first day) of that Interest
Period for a term comparable to that Interest Period, determined by the ICE
Benchmark Administration (or the successor thereto) as the London Interbank
Offered Rate for deposits in the currency in which the Borrowing is denominated
under this Agreement and published at Reuters Screen LIBOR01 Page or any
successor publication, agreed upon by the parties hereto, that reports interest
rates determined by the ICE Benchmark Administration (or the successor thereto);
or

 

(b)       if no such display rate is then available, the average of the rates at
which deposits of the currency of the relevant Borrowing in immediately
available funds are offered to each Reference Lender’s principal office in the
London interbank market at or about 11:00 a.m., London time, two Business Days
prior to (or the Business Day that, for Borrowings denominated in Sterling, is)
the beginning of such Interest Period for delivery on the first day of such
Interest Period, and in an amount approximately equal to the amount of each such
Reference Lender’s Loan that is part of that Borrowing and for a period
approximately equal to such Interest Period;

 

provided that if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the LIBO Rate.

 

“LIBOR Reserve Percentage” means, for any Lender, relative to any Interest
Period for Loans, the reserve percentage (expressed as a decimal) equal to the
maximum aggregate reserve requirements (including all basic, emergency,
supplement, marginal and other reserves and taking into account any transitional
adjustments or other scheduled changes in reserve requirements) specified under
regulations issued from time to time by the F.R.S. Board and then applicable to
assets or liabilities consisting of and including Eurocurrency Liabilities
having a term approximately equal or comparable to such Interest Period.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against,
valid claim on or interest in property to secure payment of a debt or
performance of an obligation or other priority or

 



24

 

Ingram Micro/Credit Agreement 

 

 

preferential arrangement of any kind or nature whatsoever (including, without
limitation, (a) the lien or retained security title of a conditional vendor and
(b) under any agreement for the sale of Trade Accounts Receivable (or an
undivided interest in a specified amount of such Trade Accounts Receivable), the
interest of the purchaser (or any assignee of such purchaser which has financed
the relevant purchase) in a percentage of receivables of the seller not so sold,
held by the purchaser (or such assignee) as a reserve for (i) interest rate
protection in the event of a liquidation of the receivables sold, (ii) expenses
that would be incurred upon a liquidation of the receivables sold, (iii) losses
that might be incurred in the event the amount actually collected from the
receivables sold is less than the amount represented in the relevant receivables
purchase agreement as collectible, or (iv) any similar purpose (but excluding
the interest of a trust in such receivables to the extent that the beneficiary
of such trust is Micro or a Subsidiary of Micro).

 

“Liquidity” means, with respect to any Person at any date, the sum of (i) the
aggregate amount available to be drawn on such date by such Person under
committed credit, receivables and other financing facilities and (ii)
unrestricted cash, cash equivalents and other marketable securities on such
date.

 

“Loan Document” means this Agreement, each Note (if any), each Credit Extension
Request, each Letter of Credit, the Intra-Group Agreement, each Guaranty, the
First Amendment, the Second Amendment, the Third Amendment, the most recently
delivered Compliance Certificate (specifically excluding any other Compliance
Certificate previously delivered), any Accession Request and Acknowledgment, and
any other agreement, document, or instrument (excluding any documents delivered
solely for the purpose of satisfaction disclosure requirements or requests for
information) required in connection with this Agreement or the making or
maintaining of any Credit Extension and delivered by an Authorized Person.

 

“Loan Parties” means, collectively, Micro and its Subsidiaries.

 

“Loans” means, as the context may require, (i) either a Revolving Loan or a
Swing Line Loan or (ii) a Base Rate Loan or a LIBO Rate Loan of any type.

 

“Margin Stock” means “margin stock,” as such term is defined and used in
Regulation U.

 

“Material Adverse Effect” means a material adverse effect on the ability
(whether financial, legal or otherwise) of the Obligors to comply with their
obligations (future or otherwise) under this Agreement.

 

“Material Asset Acquisition” (a) means the purchase or other acquisition (in one
transaction or a series of related transactions) from any Person of property or
assets, the aggregate purchase price of which (calculated in Dollars) paid in
cash or property (other than property consisting of equity shares or interests
or other equivalents of corporate stock of, or partnership or other ownership
interests in, any Obligor), equals or exceeds 25% of the sum (calculated without
giving effect to such purchase or acquisition) of (i) Consolidated Funded Debt
(determined as at the end of the then most recently ended Fiscal Period), plus
(ii) Consolidated Stockholders’ Equity (determined as at the end of the then
most recently ended Fiscal Period), plus (iii) any increase thereof attributable
to any equity offerings or issuances of capital stock occurring subsequent to

 



25

 

Ingram Micro/Credit Agreement 

 

 

the end of such Fiscal Period and before any such purchase or acquisition, but
(b) does not mean an Intercompany Transfer.

 

“Material Subsidiary” means:

 

(a)       with respect to any Subsidiary of Micro (other than any Foreign
Excluded Subsidiary) as of the date of this Agreement, a Subsidiary of Micro
that, as of any date of determination, either (i) on an average over the three
most recently preceding Fiscal Years contributed at least 5% to Consolidated Net
Income or (ii) on an average at the end of the three most recently preceding
Fiscal Years owned assets constituting at least 5% of Consolidated Assets; and

 

(b)       with respect to any Subsidiary of Micro (other than any Foreign
Excluded Subsidiary) organized or acquired subsequent to the date of this
Agreement, a Subsidiary of Micro that as of:

 

(i)       the date it becomes a Subsidiary of Micro, would have owned (on a pro
forma basis if such Subsidiary had been a Subsidiary of Micro at the end of the
preceding Fiscal Year) assets constituting at least 5% of Consolidated Assets at
the end of the Fiscal Year immediately prior to the Fiscal Year in which it is
organized or acquired; or

 

(ii)       any date of determination thereafter, either (A) on an average over
the three most recently preceding Fiscal Years (or, if less, since the date such
Person became a Subsidiary of Micro) contributed at least 5% to Consolidated Net
Income or (B) on an average at the end of the three (or, if less, such number of
Fiscal Year-ends as have occurred since such Person became a Subsidiary of
Micro) most recently preceding Fiscal Years owned assets constituting at least
5% of Consolidated Assets;

 

provided that Ingram Funding Inc. and any other special purpose financing
vehicle shall not be Material Subsidiaries.

 

“Maturity” of any of the Obligations means the earliest to occur of:

 

(a)       the date on which such Obligations expressly become due and payable
pursuant hereto or any other Loan Document but in no event beyond the Commitment
Termination Date (or, with respect to any Swing Line Loan, if earlier, 30 days
after the making thereof); and

 

(b)       the date on which such Obligations become due and payable pursuant to
Section 9.2, 9.3, or 9.4.

 

“Maximum Brazilian/ISS Judgment Amount” means the lesser of (i) $200,000,000 or
(ii) 250,000,000 Brazilian real.

 

“Merger” is defined in the Recitals of the Third Amendment.

 



26

 

Ingram Micro/Credit Agreement 

 

 

“Merger Agreement” is defined in the Recitals of the Third Amendment.

 

“Micro” is defined in the preamble.

 

“Micro Guaranty” means a guaranty, substantially in the form of Exhibit H
attached hereto, duly executed and delivered by an Authorized Person of Micro,
as amended, supplemented, restated or otherwise modified from time to time.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to the aggregate
Percentages of any Defaulting Lenders at such time times the Fronting Exposure
of all Issuers with respect to Letters of Credit issued and outstanding at such
time.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“National Currency Unit” means a unit of currency (other than a Euro Unit) of a
Participating Member State.

 

“Net Interest Expense” means, for any applicable period, the aggregate interest
expense of Micro and its Consolidated Subsidiaries (including imputed interest
on Capitalized Lease Liabilities) deducted in determining Consolidated Net
Income for such period, net of interest income of Micro and its Consolidated
Subsidiaries included in determining Consolidated Net Income for such applicable
period.

 

“Non-Compliance Period” is defined in Section 8.2.4(b).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, as applicable, in accordance with the terms of Section 11.1
and (b) has been approved by the Required Lenders or a majority of affected
Lenders, as applicable.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Exempt U.S. Person” means any Lender Party who is a “United States person”
within the meaning of Section 7701(a)(30) of the Code other than a Lender Party
who is an exempt recipient (including a corporation or a financial institution)
as determined under the provisions of Treas. Reg. § 1.6049-4(c)(1)(ii) unless
the communications with such Lender Party are mailed by Micro or the
Administrative Agent to an address in a foreign country.

 

“Non-Recourse Financing Transaction” means any transaction that constitutes a
sale or transfer of Trade Accounts Receivable by Micro or any of its
Subsidiaries to a Person other than Micro or a Subsidiary of Micro so long as
pursuant to the terms of such transaction, such Person does not have recourse to
Micro or its Consolidated Subsidiaries with respect to the uncollectibility of
such Trade Accounts Receivable (it being understood that such transactions may
include customary seller’s obligations to repurchase receivables arising as a
result of a breach of representations, warranties, covenants or indemnities).

 



27

 

Ingram Micro/Credit Agreement 

 

 

“Note” means, as the context may require, a Revolving Note or a Swing Line Note.

 

“Obligations” means, individually and collectively (a) the Revolving Loans, (b)
Swing Line Loans, (c) all Letter of Credit Outstandings, and (d) all other
indebtedness, liabilities, obligations, covenants and duties of any Borrower
owing to the Agents or the Lenders of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents including,
without limitation, any fees, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any note.

 

“Obligors” means, collectively, the Borrowers and the Guarantors.

 

“OFAC” is defined in the definition of Designated Person.

 

“Organic Documents” means, relative to any Obligor, any governmental filing or
proclamation pursuant to which such Person shall have been created and shall
continue in existence (including a charter or certificate or articles of
incorporation or organization) and its by-laws (or, if applicable, partnership
or operating agreement) and all material shareholder agreements, voting trusts
and similar arrangements to which such Obligor is a party that are applicable to
the voting of any of its authorized shares of capital stock (or, if applicable,
other ownership interests therein).

 

“Outstanding Credit Extensions” means, relative to any Lender at any date and
without duplication, the sum of the Dollar Amounts of (a) the aggregate
principal amount of all outstanding Loans of such Lender at such date, plus (b)
such Lender’s Percentage of the Letter of Credit Outstandings.

 

“Parent” means GCL Investment Holdings, Inc., a Delaware corporation.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2.

 

“Participating Member State” means each such state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(3) of ERISA), and to which any Obligor or any
corporation, trade or business that is, along with Obligor, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor within the meaning of Section 4069 of ERISA.

 



28

 

Ingram Micro/Credit Agreement 

 

 

“Percentage” of any Lender means in the case of (a) each Lender which is a
signatory to the Second Amendment, the percentage set forth opposite such
Lender’s name on Schedule IA attached hereto under the caption “Percentage,”
subject to any modification necessary to give effect to (i) any sale, assignment
or transfer made pursuant to Section 11.11.1 or (ii) any Designated Additional
Commitments made pursuant to Section 2.4 which take the form of an increase to
the then-existing Commitments or (b) any Transferee Lender, effective upon the
occurrence of the relevant purchase by, or assignment to, such Transferee
Lender, the portion of the Percentage of the selling, assigning or transferring
Lender allocated to such Transferee Lender.

 

“Person” means any natural person, company, partnership, firm, limited liability
company or partnership, association, trust, government, government agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Pooling Arrangement” means any cash pooling arrangement in connection with any
cash management system entered into by Micro or any Consolidated Subsidiaries in
the ordinary course of business.

 

“Predecessor Credit Agreements” means, collectively, the Predecessor Revolving
Credit Agreement and the Predecessor Term Credit Agreement.

 

“Predecessor Revolving Credit Agreement” means the certain Credit Agreement
dated as of August 23, 2007 by and among, inter alia, Scotiabank, as
administrative agent, Micro, Coordination Center, Ingram Micro Europe Treasury
LLC and the financial institutions party thereto, as amended by Amendment No. 1
dated as of July 17, 2008.

 

“Predecessor Term Credit Agreement” means the certain Credit Agreement dated as
of July 17, 2008 by and among, inter alia, Scotiabank, as administrative agent,
Micro, Coordination Center, Ingram Micro Europe Treasury LLC and the financial
institutions party thereto.

 

“Principal Financial Center” means, in the case of any Available Currency, the
principal financial center where such Available Currency is cleared and settled,
as determined by the Administrative Agent.

 

“Qualified IPO” means the issuance by Micro or any Relevant Parent Entity of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act (whether alone or in connection
with a secondary public offering) and from which Micro or such Relevant Parent
Entity shall have realized gross proceeds of at least $100,000,000 and such
Equity Interests are listed on a nationally-recognized stock exchange in the
United States.

 

“Quarterly Payment Date” means the last day of March, June, September and
December of each calendar year or, if any such day is not a Business Day, the
next succeeding Business Day.

 

“RBS” is defined in the preamble. means The Royal Bank of Scotland plc.

 



29

 

Ingram Micro/Credit Agreement 

 

 

“Reference Lenders” means Scotiabank and one or more other Lenders as agreed to
by the Administrative Agent, any such Lender and Micro to serve in such
capacity.

 

“Reference Rate” means, at any time, an annual interest rate equal to the sum of
(a) the Applicable Margin for Loans at that time (unless already included in the
rate determined under clause (b) following) plus (b) the rate determined by the
Administrative Agent to be the higher of either:

 

(i)       the rate on the relevant base amount or overdue amount (before the
date due, if principal), as the case may be and to the extent applicable (the
“relevant amount”); or

 

(ii)       the rate that would have been payable if the relevant amount
constituted a Loan in the currency of the relevant amount for successive
interest periods of such duration as the Administrative Agent may determine
(each a “designated interest period”).

 

Such rate in clause (b) above shall be determined on each Business Day or the
first day of, or two Business Days before the first day of, the designated
interest period, as appropriate, and otherwise determined in accordance with the
definition of LIBO Rate or, if not available, determined by reference to the
cost of funds to the Administrative Agent from whatever source it reasonably
selects.

 

“Refunded Swing Line Loans” is defined in clause (b) of Section 3.1.2.

 

“Regulation U” is defined in Section 7.17.

 

“Regulation X” is defined in Section 7.17.

 

“Regulatory Change” means any change after the Effective Date in any (or the
promulgation after the Effective Date of any new):

 

(a)       law applicable to any class of banks (of which any Lender Party is a
member) issued by (i) any competent authority in any country or jurisdiction, or
(ii) any competent international or supra-national authority; or

 

(b)       regulation, interpretation, directive or request (whether or not
having the force of law) applicable to any class of banks (of which any Lender
Party is a member) of any court, central bank or governmental authority or
agency charged with the interpretation or administration of any law referred to
in clause (a) of this definition or of any fiscal, monetary or other authority
having jurisdiction over any Lender Party;

 

provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued; and
provided further that a “Regulatory Change” shall not include

 



30

 

Ingram Micro/Credit Agreement 

 

 

any change in, or any promulgation of, any law, regulation, interpretation,
directive or request with respect to taxes.

 

“Reimbursement Obligation” is defined in Section 3.2.3.

 

“Release” means a “release,” as such term is defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended and
as in effect from time to time (42 United States Code § 9601 et seq.), and any
rules and regulations promulgated thereunder.

 

“Relevant Parent Entity” means any Person of which Micro becomes a Subsidiary.

 

“Required Currency” is defined in Section 5.8.1(a).

 

“Required Lenders” means (a) at any time when the Commitments of the Lenders
have expired or been terminated, those Lenders holding more than 50% of the
total Outstanding Credit Extensions of all of the Lenders at that time, and (b)
at any other time, those Lenders holding more than 50% of the sum of the Credit
Commitment Amounts. The Credit Commitment Amount of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.

 

“Restructuring Charges” means, for any period, the aggregate non-recurring
restructuring charges recorded in accordance with GAAP by Micro and its
Consolidated Subsidiaries during such period with respect to either Acquisitions
or restructurings.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Outstandings and Swing Line Loans at
such time.

 

“Restricted Payment” is defined in Section 8.2.4(a).

 

“Revolving Loans” is defined in clause (a) of Section 2.1.

 

“Revolving Note” means a promissory note of a Borrower, payable to a Lender that
has requested it under Section 4.1, substantially in the form of Exhibit A-1
attached hereto (as such promissory note may be amended, endorsed, or otherwise
modified from time to time), evidencing the aggregate Indebtedness of that
Borrower to such Lender resulting from outstanding Revolving Loans, together
with all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial Inc., and any successor thereto.

 

“Sanctions Laws and Regulations” means (a) each of the foreign assets control
regulations and any sanctions, prohibitions or requirements imposed by any
executive order (an “Executive Order”) by any sanctions program administered by
OFAC, (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, (c)
the Trading with the Enemy Act, as amended, and (d) any other sanctions measures
imposed byany sanctions administered or enforced by the U.S. Department of

 



31

 

Ingram Micro/Credit Agreement 

 

 

the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union or the United
Kingdom. , Her Majesty’s Treasury, or French governmental authorities.

 

“Scotiabank” is defined in the preamble.

 

“SDN” is defined in the definition of Designated Person.

 

“Second Amendment” means Amendment No. 2 to Credit Agreement, dated as of
December 19, 2014, among the Borrowers, the other Obligors party thereto,
Scotiabank, as administrative agent, and the other Lenders party thereto.

 

“Second Amendment Effective Date” is defined in the Second Amendment.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Securitization Default” is defined in Section 9.1.10.

 

“Securitization Financing Amount” means (i) in respect of any Securitization
Default, the principal equivalent of the outstanding amount of financing being
provided to Micro and its Consolidated Subsidiaries under the related Trade
Accounts Receivable Financing Program, determined in accordance with generally
accepted financial practices, and (ii) for the purpose of determining the amount
of Funded Debt, the principal equivalent of the outstanding amount of financing
being provided to Micro and its Consolidated Subsidiaries under all Trade
Accounts Receivable Financing Programs, determined in accordance with generally
accepted financial practices.

 

“Senior Note Indentures” means, collectively, that certain Indenture dated as of
August 19, 2010 between Micro and Deutsche Bank Trust Company Americas and that
certain Indenture dated as of August 10, 2012 between Micro and Deutsche Bank
Trust Company Americas, in each case as in effect on the Third Amendment
Effective Date.

 

“Senior Notes” means the notes of Micro issued and outstanding under the Senior
Note Indentures.

 

“Settlement Date” is defined in Section 4.1.2.

 

“Specified Acceding Borrower” is defined in Section 6.3.

 

“Specified Lender” is defined in Section 6.3.

 

“Stated Amount” for any Letter of Credit on any day means the amount which is
undrawn and available under such Letter of Credit on such day (after giving
effect to any drawings thereon on such day).

 

“Stated Expiry Date” is defined in Section 3.2.

 



32

 

Ingram Micro/Credit Agreement 

 

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Sterling Base Rate” means, for any day, the rate per annum equal to the base
rate as set by the Monetary Policy Committee of the Bank of England plus ½ of
1%.

 

“Subject Lender” is defined in Section 5.12.

 

“Subsidiary” means, with respect to any Person, any corporation, company,
partnership or other entity of which more than 50% of the outstanding shares or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors of, or other persons performing
similar functions for, such corporation, company, partnership or other entity
(irrespective of whether at the time shares or other ownership interests of any
other class or classes of such corporation, company, partnership or other entity
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned by such Person, by such Person and one or
more other Subsidiaries of such Person, or by one or more other Subsidiaries of
such Person.

 

“Swing Line Lender” means, subject to the terms of this Agreement, Scotiabank.

 

“Swing Line Loan” is defined in clause (b) of Section 2.1.

 

“Swing Line Loan Commitment” means the Swing Line Lender’s obligation (if any)
to make Swing Line Loans pursuant to clause (b) of Section 2.1.

 

“Swing Line Loan Commitment Amount” means, on any date, the Dollar Amount of
$150,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2. The Swing Line Loan Commitment Amount is part of, and not in
addition to, the Commitments.

 

“Swing Line Note” means a promissory note of a Borrower payable to the Swing
Line Lender (if requested by the Swing Line Lender under Section 4.1), in the
form of Exhibit A-2 hereto (as such promissory note may be amended, endorsed or
otherwise modified form time to time), evidencing the aggregate Indebtedness of
the Borrower to the Swing Line Lender resulting from outstanding Swing Line
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

 

“Syndication Agents” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as a successor Syndication Agent
pursuant to Section 10.4.

 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Tax Payment” is defined in Section 5.7.

 

“Tax Refund” is defined in Section 5.7.

 



33

 

Ingram Micro/Credit Agreement 

 

 

“Taxes” is defined in Section 5.7.

 

“Term Loans” means any term loans made pursuant to the Designated Additional
Commitments described in Section 2.4.

 

“Third Amendment” means that certain Amendment No. 3 to Credit Agreement dated
as of October 19, 2016 among, inter alia, the Borrowers, various Lenders and the
Administrative Agent.

 

“Third Amendment Effective Date” has the meaning ascribed thereto in the Third
Amendment.

 

“Total Commitment Amount” means, at any time, the Dollar Amount of
$1,500,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2 or increased from time to time pursuant to Section 2.4.

 

“Total Indebtedness of Subsidiaries” means, at any date, the aggregate of all
Indebtedness on such date of all the Subsidiaries of Micro, without duplication
and after eliminating all offsetting debits and credits between each of such
Subsidiaries or between such a Subsidiary and Micro and all other items required
to be eliminated in accordance with GAAP, excluding (a) all Indebtedness of any
Consolidated Subsidiary of Micro outstanding on July 2, 2011, or incurred
pursuant to any commitment or line of credit in its favor in effect on July 2,
2011, and any renewals or replacements thereof, so long as such renewals or
replacements do not increase the amount of such Indebtedness or such commitments
or lines of credit and (b) any Indebtedness of Ingram Funding Inc. or any other
special purpose financing vehicle incurred in connection with their purchase,
directly or indirectly, from Micro or any of Micro’s other Consolidated
Subsidiaries, of Trade Accounts Receivable or interests therein.

 

“Total Reimbursement Obligations” means, at any date, the sum of (a) all
Reimbursement Obligations of each Borrower and (b) any other obligations of
Micro or any of its Subsidiaries to reimburse any issuer with respect to a
disbursement under a letter of credit issued on behalf of Micro or any such
Subsidiary, in each case that have ceased to be contingent upon a drawing under
the related letter of credit.

 

“Trade Accounts Receivable” means, with respect to any Person, all rights of
such Person to the payment of money directly or indirectly arising out of any
sale, lease or other disposition of goods or rendition of services by such
Person.

 

“Trade Accounts Receivable Financing Program” means any accounts receivable
financing program pursuant to which Micro and/or its Subsidiaries may sell,
convey or otherwise transfer, directly or indirectly, Trade Accounts Receivable
to a Person other than Micro or its Subsidiaries (whether through the direct
sale of such Trade Accounts Receivable, the sale of an undivided interest in a
specified pool of such Trade Accounts Receivable, or the grant of a security
interest in such Trade Accounts Receivable to such other Person); provided that
“Trade Accounts Receivable Financing Program” shall not include any Non-Recourse
Financing Transaction.

 



34

 

Ingram Micro/Credit Agreement 

 

 

“Trade Payables” means, with respect to any Person, (a) any accounts payable or
any other indebtedness or monetary obligation to trade creditors created,
assumed or guaranteed by such Person or any of its Subsidiaries arising in the
ordinary course of business in connection with the acquisition of goods or
services or (b) such Person’s Floor Plan Obligations and Floor Plan Support
Obligations.

 

“Transaction” means, collectively, (a) the execution and delivery of the Third
Amendment, (b) the consummation of the Merger and the other transactions related
thereto and (c) the payment of the fees and expenses incurred in connection with
the consummation of the foregoing.

 

“Transferee Lender” is defined in Section 11.11.1.

 

“United Kingdom” means The United Kingdom of Great Britain and Northern Ireland.

 

“United States” or “U.S.” means the United States of America, its fifty States,
and the District of Columbia.

 

“Voting Stock” means, (a) with respect to a corporation, the stock of such
corporation the holders of which are ordinarily, in the absence of
contingencies, entitled to elect members of the board of directors (or other
governing body) of such corporation, (b) with respect to any partnership, the
partnership interests in such partnership the owners of which are entitled to
manage the affairs of the partnership or vote in connection with the management
of the affairs of the partnership or the designation of another Person as the
Person entitled to manage the affairs of the partnership, and (c) with respect
to any limited liability company, the membership interests in such limited
liability company the owners of which are entitled to manage the affairs of such
limited liability company or entitled to elect managers of such limited
liability company (it being understood that, in the case of any partnership or
limited liability company, “shares” of Voting Stock shall refer to the
partnership interests or membership interests therein, as the case may be).

 

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l)
of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meaning as when used in the Disclosure Schedule and in each
Credit Extension Request, each other Loan Document, and each notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.

 

SECTION 1.3 Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article, Section, clause or
definition are references to such clause or definition of this Agreement or such
other Loan Document, as the case

 



35

 

Ingram Micro/Credit Agreement 

 

 

may be, and, unless otherwise specified, references in any Article, Section,
clause or definition to any section are references to such section of such
Article, Section, clause or definition.

 

SECTION 1.4 Accounting and Financial Determinations.

 

(a)                Unless otherwise specified, all accounting terms used herein
or in any other Loan Document shall be interpreted, and all accounting
determinations and computations hereunder or thereunder (including under Section
8.2.3) shall be made, in accordance with those U.S. generally accepted
accounting principles (“GAAP”) as applied in the preparation of the financial
statements of Micro and its Consolidated Subsidiaries included in its annual
report on Form 10-K for the Fiscal Year ended January 1, 2011; provided, that
the financial statements required to be delivered pursuant to clauses (a) and
(b) of Section 8.1.1 shall be prepared in accordance with GAAP as in effect from
time to time and the quarterly financial statements required to be delivered
pursuant to clause (b) of Section 8.1.1 are not required to contain footnote
disclosures required by GAAP and shall be subject to ordinary year-end
adjustments.

 

(b)               If, after the Effective Date, there shall be any change to
Micro’s Fiscal Year, or any modification in GAAP used in the preparation of the
2010 financial statements (whether such modification is adopted or imposed by
FASB, the American Institute of Certified Public Accountants or any other
regulatory or professional body) which changes result in a change in the method
of calculation of financial covenants, standards or terms found in this
Agreement, the parties hereto agree promptly to enter into negotiations in order
to amend such financial covenants, standards or terms so as to reflect equitably
such changes, with the desired result that the evaluations of Micro’s financial
condition shall be the same after such changes as if such changes had not been
made; provided that until the parties hereto have reached a definitive agreement
on such amendments, Micro’s financial condition and such financial covenants,
standards and terms shall continue to be evaluated on the same principles as
those used in the preparation of the 2010 financial statements.

 

SECTION 1.5 Calculations. All calculations made for purposes of this Agreement,
each other Loan Document, and the transactions contemplated by them shall be
made to two decimal places except as otherwise specifically stated in this
Agreement or any other Loan Document.

 

SECTION 1.6 Round Amounts. Unless otherwise specifically stated in this
Agreement or any other Loan Document, each requirement that Credit Extensions,
repayments, and reductions in Commitments be in certain Dollar minimums and
integral multiples shall, in respect of dealings in another Available Currency,
be deemed to be rounded amounts in that other Available Currency that
approximate those Dollar minimums and multiples.

 

ARTICLE II

COMMITMENTS, ETC.

 

SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement (including Article VI), each Lender severally (or in the case of Swing
Line Loans, the

 



36

 

Ingram Micro/Credit Agreement 

 

 

Swing Line Lender) agrees that it will, from time to time on any Business Day
occurring after the Effective Date and prior to the Commitment Termination Date:

 

(a)                make revolving loans (other than Swing Line Loans) in
Available Currencies (“Revolving Loans”) to any Borrower equal to such Lender’s
Percentage of the aggregate amount of the Borrowing to be made on such Business
Day, all in accordance with Section 3.1; provided that no Lender shall be
required to make any Revolving Loan if, after giving effect thereto:

 

(i)                 such Lender’s Outstanding Credit Extensions would exceed its
Credit Commitment Amount; or

 

(ii)               the aggregate Outstanding Credit Extensions of all the
Lenders would exceed the then Total Commitment Amount;

 

(b)               the Swing Line Lender agrees that it will make loans in
Available Currencies (its “Swing Line Loans”) to any Borrower equal to the
principal amount of the Swing Line Loan requested by such Borrower; provided
that the Swing Line Lender shall not be required to make any Swing Line Loan if,
after giving effect thereto, the aggregate outstanding Dollar Amount of the
principal amount of all Swing Line Loans would exceed the then existing Swing
Line Loan Commitment Amount; and

 

(c)                purchase participation interests in Available Currencies
equal to its Percentage in each Letter of Credit issued upon the application of
any Borrower pursuant to Section 3.2; provided that no Issuer shall issue a
Letter of Credit if, after giving effect thereto:

 

(i)                 the aggregate Letter of Credit Outstandings would exceed the
then Letter of Credit Limit; or

 

(ii)               the aggregate Outstanding Credit Extensions of all the
Lenders would exceed the then Total Commitment Amount.

 

On and subject to the conditions hereof, the Borrowers may from time to time
borrow, prepay and reborrow Loans and may apply for, extinguish or reimburse
drawings made under and re-apply for Letters of Credit. For purposes of this
Section 2.1, the Dollar Amount on any date of any Credit Extension denominated
in an Available Currency (other than Dollars) shall be calculated based upon the
spot rate at which Dollars are offered on such day for such Available Currency
which appears on the Reuters Screen LIBOR01 Page at approximately 11:00 a.m.,
London time, (and if such spot rate is not available on the Reuters Screen
LIBOR01 Page as of such time, such spot rate as quoted by Scotiabank, in London
at approximately 11:00 a.m., London time).

 

SECTION 2.2 Reductions of the Commitment Amounts.

 

(a)                Micro may, from time to time on any Business Day, voluntarily
reduce the Total Commitment Amount; provided that:

 



37

 

Ingram Micro/Credit Agreement 

 

 

(i)                 All such reductions shall require at least three and not
more than five Business Days’ prior notice to the Administrative Agent and shall
be permanent, and any partial reduction thereof shall be in a minimum amount of
$5,000,000 and in an integral multiple of $1,000,000 (or, if less, in an amount
equal to the Total Commitment Amount at such time);

 

(ii)               Micro shall not voluntarily reduce the Total Commitment
Amount pursuant to this section to an amount which, on the date of proposed
reduction, is less than the aggregate Outstanding Credit Extensions of all the
Lenders;

 

(iii)             Any such reduction shall be allocated to each Lender pro rata
according to such Lender’s Percentage of the Total Commitment Amount; and

 

(iv)             Once so reduced, the Total Commitment Amount may not be
increased.

 

(b)               Micro may, from time to time on any Business Day, voluntarily
reduce the Swing Line Loan Commitment Amount; provided that:

 

(i)                 All such reductions shall require at least three and not
more than five Business Days’ prior notice to the Administrative Agent and shall
be permanent, and any partial reduction thereof shall be in a minimum amount of
$5,000,000 and in an integral multiple of $1,000,000 (or, if less, in an amount
equal to the Swing Line Loan Commitment Amount at such time);

 

(ii)               Micro shall not voluntarily reduce the Swing Line Loan
Commitment Amount pursuant to this section to an amount which, on the date of
proposed reduction, is less than the aggregate principal amount of all
outstanding Swing Line Loans of the Swing Line Lender; and

 

(iii)             Once so reduced, the Swing Line Loan Commitment Amount may not
be increased.

 

SECTION 2.3 Ineligible Currencies. Notwithstanding any other provision in this
Agreement, if, at any time before the Commitment Termination Date, the
Administrative Agent determines that an Available Currency has become an
Ineligible Currency, then (a) the Administrative Agent may (in its sole
discretion) at any time so notify the relevant Borrower of any Borrowing
denominated in that Ineligible Currency, and (b) the Commitments of the Lenders
to make Loans in that Available Currency shall be suspended unless and until the
Administrative Agent determines that such Available Currency is no longer an
Ineligible Currency. Promptly after receiving that notice and, in any event,
within five Business Days of receiving the same, that Borrower will notify the
Administrative Agent and the Lenders as to what Available Currency it desires
that Borrowing to be converted into and promptly thereafter the relevant Lenders
shall so convert that Borrowing on the last day of its Interest Period. If the
relevant Borrower fails to select another Available Currency as provided in the
preceding sentence, then that other Available Currency shall be selected by the
Administrative Agent. The conversion shall be effected at the

 



38

 

Ingram Micro/Credit Agreement 

 

 

relevant spot rate at which the Ineligible Currency is offered on that last day
for the selected Available Currency that appears on the Reuters Screen LIBOR01
Page at approximately 11:00 a.m., London time, (and if such spot rate is not
available on the Reuters Screen LIBOR01 Page as of that time, the spot rate as
quoted by Scotiabank in London at approximately 11:00 a.m., London time) or, if
that spot rate shall not exist, such other rate of exchange as the
Administrative Agent shall reasonably determine.

 

SECTION 2.4 Designated Additional Loans. From time to time, so long as no
Default has occurred and is continuing, the Borrowers may notify the
Administrative Agent that the Borrowers wish, on the terms and subject to the
conditions contained in this Agreement, to increase the Total Commitment Amount
by additional Commitments from the Lenders and/or other Persons (each of which
must be an Eligible Assignee) not then a party to this Agreement (“Designated
Additional Commitments”), provided that the cumulative amount of the Designated
Additional Commitments may not exceed $350,000,000. Such Designated Additional
Commitments may, at the Borrowers’ election, take the form of an increase to the
then-existing Commitments or new Term Loans and, to the extent that such
increase shall take the form of Term Loans, this Agreement shall be amended, in
form and substance reasonably satisfactory to the Administrative Agent, to
include such terms as are customary for a term loan tranche. Such notice shall
specify (A) the date (each, an “Additional Commitment Date”) on which the
Borrowers propose that the Designated Additional Commitments shall be effective
(it being understood that the Borrowers and the Agents will use commercially
reasonable efforts to avoid the prepayment or assignment of any LIBO Rate Loan
on a day other than the last day of the Interest Period applicable thereto), (B)
the identity of each Lender or Eligible Assignee that has agreed to provide a
Designated Additional Commitment and become a party to this Agreement, together
with the amount of its Designated Additional Commitment (each, an “Additional
Commitment Lender”) and (C) whether the Designated Additional Commitments shall
take the form of an increase to the then-existing Commitments or new Term Loans.
Nothing contained in this Section 2.4 or otherwise in this Agreement is intended
to commit any Lender or any Agent to provide any Designated Additional
Commitment, but otherwise no consent from any Lender or Agent shall be required,
whether pursuant to Section 11.1 or otherwise, for any increase in the Total
Commitment Amount pursuant to this Section 2.4. On the Additional Commitment
Date (i) the Total Commitment Amount shall be increased by the amount of the
additional Commitments agreed to be so provided, (ii) subject to compliance with
the terms of Section 6.2, Loans requested by the Borrowers will be made in
accordance with this Agreement, (iii) the Percentages of the respective Lenders
and Additional Commitment Lenders shall be appropriately adjusted, (iv) the
Lenders and the Additional Commitment Lenders shall assign and assume
outstanding Credit Extensions including participations in outstanding Letters of
Credit so as to cause the amounts of such Loans and participations in Letters of
Credit held by each Lender and each Additional Commitment Lender to conform to
the respective Percentages of the Commitments of the Lenders and the Additional
Commitment Lenders and (v) the Borrowers and any Additional Commitment Lender
that is not already a Lender shall execute and deliver any additional Notes or
other amendments or modifications to this Agreement or any other Loan Document
as the Administrative Agent may reasonably request. Any fees payable in respect
of any commitment provided for in this Section 2.4 shall be as agreed to by the
Borrowers and the Administrative Agent. Any Designated Additional Commitment
pursuant to this Section 2.4 (i) shall be irrevocable as of the Additional

 



39

 

Ingram Micro/Credit Agreement 

 

 

Commitment Date, (ii) shall reduce the amount of commitments that may be
requested under this Section 2.4 pro tanto and (iii) shall be in a minimum
principal amount of $25,000,000 and integral multiples of $1,000,000.

 

ARTICLE III

PROCEDURES FOR CREDIT EXTENSIONS

 

SECTION 3.1 Borrowing Procedures. Revolving Loans shall be made by the Lenders
in accordance with Section 3.1.1, and Swing Line Loans shall be made by the
Swing Line Lender in accordance with Section 3.1.2. Unless otherwise expressly
provided, all Revolving Loans shall be LIBO Rate Loans.

 

SECTION 3.1.1 Borrowing Procedure for Revolving Loans.

 

(a)                In the case of Revolving Loans, on any Business Day occurring
after the Effective Date and on or prior to the Commitment Termination Date, any
Borrower may from time to time irrevocably request, by delivering on or prior to
1:00 p.m., Applicable Time, on such Business Day a Borrowing Request to the
Administrative Agent not less than three nor more than five Business Days before
the date of the proposed Borrowing, that a Borrowing be made in a minimum amount
of $5,000,000 and an integral multiple of $1,000,000, or if less, in the unused
amount of the Total Commitment Amount. Upon the receipt of each Borrowing
Request, the Administrative Agent shall give prompt notice thereof to each
Lender on the same day such Borrowing Request is received. On the terms and
subject to the conditions of this Agreement, each Borrowing shall be made on the
Business Day specified in such Borrowing Request. On or before 2:30 p.m.,
Applicable Time, on such Business Day, each Lender shall deposit with the
Administrative Agent (to an account specified by the Administrative Agent to
each Lender from time to time) same day funds in an amount equal to such
Lender’s Percentage of the requested Borrowing.

 

(b)               To the extent funds are received from the Lenders (except as
otherwise provided in Section 10.2), the Administrative Agent shall make such
funds available to the relevant Borrower by wire transfer of same day funds to
the accounts such Borrower shall have specified in its Borrowing Request. No
Lender’s obligation to make any Revolving Loan shall be affected by any other
Lender’s failure to make any Revolving Loan.

 

SECTION 3.1.2 Borrowing Procedure for Swing Line Loans.

 

(a)                In the case of Swing Line Loans, on any Business Day
occurring after the Effective Date and on or prior to the Commitment Termination
Date, any Borrower may from time to time irrevocably request, by delivering on
or prior to 1:00 p.m., Applicable Time, on such Business Day a Borrowing Request
to the Administrative Agent not less than one nor more than five Business Days
before the date of the proposed Borrowing that a Swing Line Loan be made to such
Borrower. Alternatively, by telephonic notice to the Swing Line Lender on or
before 12:00 noon, Applicable Time, on a Business Day (followed within one
Business Day by the delivery of a confirming Borrowing Request),

 



40

 

Ingram Micro/Credit Agreement 

 

 

any Borrower may from time to time irrevocably request that Swing Line Loans be
made by the Swing Line Lender. In either case, Swing Line Loans shall be in an
aggregate minimum principal amount of $500,000 and an integral multiple of
$100,000. All Swing Line Loans shall be made as Base Rate Loans and shall not be
entitled to be converted into LIBO Rate Loans. The proceeds of each Swing Line
Loan requested by telephonic notice shall be made available by the Swing Line
Lender to the relevant Borrower by wire transfer to the account such Borrower
shall have specified in its notice therefor (i) for requests in U.S. Dollars, by
2:00 p.m., Applicable Time, on the Business Day telephonic notice is received by
the Swing Line Lender (so long as such request is received at or before 12:00
noon (Applicable Time)), (ii) for requests of Loans to be made in Euros, by the
close of business on the Business Day telephonic notice is received by the Swing
Line Lender (so long as such request is received at or before 11:00 a.m., London
time) and (iii) for requests of Loans to be made in Sterling, by the close of
business on the Business Day telephonic notice is received by the Swing Line
Lender (so long as such request is received at or before 12:00 noon, London
time). Proceeds of Swing Line Loans in respect of telephonic notices received by
the Swing Line Lender after the time set forth in the preceding sentence shall
be made available to the applicable Borrower by 10:00 a.m. (Applicable Time) on
the next succeeding Business Day. Swing Line Loans shall be made available to
the applicable Borrower no later than 9:30 a.m. (Applicable Time) on the date
requested, in the case of a Swing Line Loan requested pursuant to a Borrowing
Request. Upon the making of each Swing Line Loan, and without further action on
the part of the Swing Line Lender or any other Person, each Lender (other than
the Swing Line Lender) shall be deemed to have irrevocably purchased, to the
extent of its Percentage, a participation interest in such Swing Line Loan, and
such Lender shall, to the extent of its Percentage, be responsible for
reimbursing the Swing Line Lender for Swing Line Loans which have not been
repaid by the relevant Borrower in accordance with the terms of this Agreement.
The Swing Line Lender shall provide to Micro a confirmation of Swing Line Loan
borrowings by facsimile or electronic mail, as requested by Micro.

 

(b)               If (i) any Default shall occur and be continuing, or (ii) at
any time, and in the Swing Line Lender’s sole and absolute discretion, then each
Lender (other than the Swing Line Lender) irrevocably agrees that it will, at
the request of the Swing Line Lender, make a Revolving Loan (which shall
initially be funded as a Base Rate Loan) in an amount equal to such Lender’s
Percentage of the aggregate principal amount of all such Swing Line Loans then
outstanding and in the same currency in which such Loans were made (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). On or before 11:00 a.m., Applicable Time, on the third Business Day
following receipt by each Revolving Loan Lender of a request to make Revolving
Loans as provided in the preceding sentence, each Lender shall deposit in an
account specified by the Swing Line Lender the amount so requested in same day
funds and such funds shall be applied by the Swing Line Lender to repay the
Refunded Swing Line Loans. At the time the Lenders make the above referenced
Revolving Loans the Swing Line Lender shall be deemed to have made, in
consideration of the making of the Refunded Swing Line Loans, Revolving Loans in
an amount equal to the Swing Line Lender’s Percentage of the aggregate principal
amount of the Refunded Swing Line Loans. Upon the making (or deemed making, in
the

 



41

 

Ingram Micro/Credit Agreement 

 

 

case of the Swing Line Lender) of any Revolving Loans pursuant to this clause,
the amount so funded shall become an outstanding Revolving Loan and shall no
longer be owed as a Swing Line Loan. All interest payable with respect to any
Revolving Loans made (or deemed made, in the case of the Swing Line Lender)
pursuant to this clause shall be appropriately adjusted to reflect the period of
time during which the Swing Line Lender had outstanding Swing Line Loans in
respect of which such Revolving Loans were made. Each Lender’s obligation to
make the Revolving Loans referred to in this clause shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Obligor or any Person for any reason
whatsoever; (ii) the occurrence or continuance of any Default; (iii) any adverse
change in the condition (financial or otherwise) of any Obligor; (iv) the
acceleration or maturity of any Obligations or the termination of any Commitment
after the making of any Swing Line Loan; (v) any breach of any Loan Document by
any Person; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

SECTION 3.2 Letter of Credit Issuance Procedures. By delivering to the
Administrative Agent an Issuance Request on or before 1:00 p.m., Applicable
Time, on any Business Day occurring prior to the Commitment Termination Date,
any Borrower may from time to time request that an Issuer issue a Letter of
Credit. Each such request shall be made on not less than two Business Days’
notice (or such shorter period as may be agreed to by the Administrative Agent),
and not less than 30 days prior to the Commitment Termination Date. Upon receipt
of an Issuance Request, the Administrative Agent shall promptly on the same day
notify the applicable Issuer (if other than Scotiabank) and each Lender thereof.
Each Letter of Credit shall by its terms be denominated in an Available Currency
and be stated to expire (whether originally or after giving effect to any
extension) on the earlier of (its “Stated Expiry Date”) (i) (unless otherwise
agreed to by the Issuer) one year from the date of issuance thereof or (ii) the
Commitment Termination Date. The relevant Borrower and the relevant Issuer may
amend or modify any issued Letter of Credit upon written notice to the
Administrative Agent only; provided that (A) any amendment constituting an
extension of such Letter of Credit’s Stated Expiry Date shall comply with the
provisions of the immediately preceding sentence and may be made only if the
Commitment Termination Date has not occurred and (B) any amendment constituting
an increase in the Stated Amount of such Letter of Credit shall be deemed a
request for the issuance of a new Letter of Credit and shall comply with the
foregoing provisions of this paragraph. Upon satisfaction of the terms and
conditions hereunder, the relevant Issuer will issue each Letter of Credit to be
issued by it and will make available to the beneficiary thereof the original of
such Letter of Credit.

 

SECTION 3.2.1 Other Lenders’ Participation. Automatically, and without further
action, upon the issuance of each Letter of Credit, each Lender (other than the
Issuer of such Letter of Credit) shall be deemed to have irrevocably purchased
from the relevant Issuer, to the extent of such Lender’s Percentage, a
participation interest in such Letter of Credit (including any Reimbursement
Obligation and any other Contingent Liability with respect thereto), and such
Lender shall, to the extent of its Percentage, be responsible for reimbursing
promptly (and in any event within one Business Day after receipt of demand for
payment from the Issuer, together with

 



42

 

Ingram Micro/Credit Agreement 

 

 

accrued interest from the day of such demand) the relevant Issuer for any
Reimbursement Obligation which has not been reimbursed in accordance with
Section 3.2.3. In addition, such Lender shall, to the extent of its Percentage,
be entitled to receive a ratable portion of the Letter of Credit participation
fee payable pursuant to clause (a) of Section 4.3.3 with respect to each Letter
of Credit and a ratable portion of any interest payable pursuant to Sections
3.2.2 and 4.2.

 

SECTION 3.2.2 Disbursements. Subject to the terms and provisions of each Letter
of Credit and this Agreement, upon presentment under any Letter of Credit to the
Issuer thereof for payment, such Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit on the date designated
for such payment (the “Disbursement Date”). Such Issuer will promptly notify the
relevant Borrower and each of the Lenders of the presentment for payment of any
such Letter of Credit, together with notice of the Disbursement Date thereof.
Prior to 12:00 noon, Applicable Time, on the next Business Day following the
Disbursement Date, the relevant Borrower will reimburse the Administrative
Agent, for the account of such Issuer, for all amounts disbursed under such
Letter of Credit, together with all interest accrued thereon since the
Disbursement Date. To the extent the Administrative Agent does not receive
payment in full, on behalf of the relevant Issuer on the Disbursement Date, the
relevant Borrower’s Reimbursement Obligation shall accrue interest, payable on
demand, at an annual rate equal to the Reference Rate through the first Business
Day following the Disbursement Date and equal to the sum of the Reference Rate
plus 0.50% thereafter. In the event the relevant Borrower fails to notify the
Administrative Agent and the relevant Issuer prior to 1:00 p.m., Applicable
Time, on the Disbursement Date that the relevant Borrower intends to pay the
Administrative Agent, for the account of such Issuer, for the amount of such
drawing with funds other than proceeds of Loans, or the Administrative Agent
does not receive such reimbursement payment from the relevant Borrower prior to
1:00 p.m., Applicable Time, on the Disbursement Date (or if the relevant Issuer
must for any reason return or disgorge such reimbursement), the Administrative
Agent shall promptly notify the Lenders, and the relevant Borrower shall be
deemed to have given a timely Borrowing Request as of the Disbursement Date for
Loans in an aggregate principal amount equal to such Reimbursement Obligation
and the Lenders (other than the relevant Issuer) shall, on the terms and subject
to the conditions of this Agreement (including, without limitation, Sections 6.1
and 6.2), make Loans in the amount of such Reimbursement Obligation as provided
in Section 3.1; provided that for the purpose of determining the availability of
any unused Total Commitment Amount immediately prior to giving effect to the
application of the proceeds of such Loans, such Reimbursement Obligation shall
be deemed not to be outstanding at such time. In the event that the conditions
precedent to any Loans deemed requested by the relevant Borrower as provided in
the preceding sentence shall not be satisfied at the time of such deemed
request, each Lender (including the relevant Issuer) shall pay to the
Administrative Agent, as funding of its participation interest pursuant to
Section 3.2.1 in the related Letter of Credit, its Percentage of the related
Reimbursement Obligation, and the Administrative Agent shall promptly pay to the
relevant Issuer the amounts so received by it from the Lenders. If a Lender
makes a payment pursuant to this subsection to reimburse an Issuer in respect of
any Reimbursement Obligation (other than by funding Loans as contemplated
above), (i) such payment will not constitute a Loan and will not relieve the
relevant Borrower of its Reimbursement Obligation and (ii) such Lender will be
subrogated to its pro rata share of the relevant Issuer’s claim against such
Borrower for payment of such Reimbursement Obligation.

 



43

 

Ingram Micro/Credit Agreement 

 

 

SECTION 3.2.3 Reimbursement. The obligation (the “Reimbursement Obligation”) of
the relevant Borrower under Section 3.2.2 to reimburse the relevant Issuer with
respect to each disbursement under a Letter of Credit (including interest
thereon), and, upon the failure of the relevant Borrower to reimburse such
Issuer, the obligation of each Lender to reimburse such Issuer, shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the relevant Borrower or
such Lender, as the case may be, may have or have had against the relevant
Issuer or any Lender, including any defense based upon the failure of any
disbursement under a Letter of Credit to conform to the terms of the applicable
Letter of Credit (if, in the relevant Issuer’s good faith opinion, such
disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided that nothing herein shall require the relevant Borrower or such Lender,
as the case may be, to reimburse an Issuer for any wrongful disbursement made by
such Issuer under a Letter of Credit as a result of acts or omissions finally
determined by a court of competent jurisdiction to constitute gross negligence
or willful misconduct on the part of such Issuer.

 

SECTION 3.2.4 Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default of the type described in Section 9.1.8 or,
with notice from the Administrative Agent given at the direction of the Required
Lenders, upon the occurrence and during the continuation of any other Event of
Default, an amount equal to the then aggregate amount of all Letters of Credit
which are undrawn and available under all issued and outstanding Letters of
Credit shall, without demand upon or notice to any Borrower, be deemed to have
been paid or disbursed by the Issuer under such Letters of Credit
(notwithstanding that such amount may not in fact have been so paid or
disbursed) and the Borrowers shall be immediately obligated to pay to the Issuer
of each Letter of Credit an amount equal to such amount. Any amounts so payable
by the relevant Borrower pursuant to Section 3.2.4 shall be deposited in cash
with the Administrative Agent and held in trust (for the sole benefit of the
relevant Issuer and the Lenders) for payment of the Obligations arising in
connection with such Letters of Credit. If such Event of Default shall have been
cured or waived (provided that no other Default has occurred and is continuing
and the Obligations have not been accelerated pursuant to Section 9.2 or 9.3),
the Administrative Agent shall promptly return to the relevant Borrower all
amounts deposited by it with the Administrative Agent pursuant to this Section
3.2.4 (together with accrued interest thereon at the Administrative Agent’s Cost
of Funds or such other interest rate based upon a cash equivalent investment (in
the form of obligations issued by or guaranteed by the U.S. government,
commercial paper of a domestic corporation rated A-1 by S&P or a comparable
rating from another nationally recognized rating agency or certificates of
deposit of a U.S. or Canadian bank with (x) a credit rating of Aa or better by
S&P or a comparable rating from another nationally recognized rating agency and
(y) a combined capital and surplus greater than $250,000,000) which is agreed to
between the relevant Issuer and the relevant Borrower), net of any amount (which
may include accrued interest) applied to the payment of any Obligations with
respect to the Letters of Credit.

 

SECTION 3.2.5 Nature of Reimbursement Obligations. Each Borrower and, to the
extent set forth in Section 3.2.1, each Lender shall assume all risks of the
acts, omission or misuse of any Letter of Credit by the beneficiary thereof. No
Issuer or any Lender (except to the extent of

 



44

 

Ingram Micro/Credit Agreement 

 

 

its own gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction) shall be responsible for:

 

(a)                the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of a Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged;

 

(b)               the form, validity, sufficiency, accuracy, genuineness or
legal effect of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
the proceeds thereof in whole or in part, which may prove to be invalid or
ineffective for any reason;

 

(c)                failure of the beneficiary to comply fully with conditions
required in order to demand payment under a Letter of Credit; provided that if a
payment is made pursuant to such Letter of Credit when a beneficiary has failed
to comply with the conditions therefor and such failure to comply is manifest on
the face of such Letter of Credit or the documents submitted by the beneficiary
in connection therewith, the relevant Borrower shall be required to indemnify
the Issuer in connection therewith only if, and to the extent, the relevant
Borrower or any of its Subsidiaries has received the benefit of such payment on
such Letter of Credit by one or more of their obligations being satisfied,
either in whole or in part;

 

(d)               errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, telecopy or otherwise; or

 

(e)                any loss or delay in the transmission or otherwise of any
document or draft required in order to make a disbursement under a Letter of
Credit.

 

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Lender hereunder. In furtherance
and extension and not in limitation or derogation of any of the foregoing (but
subject to the limitations set forth in clause (c) above), any action taken or
omitted to be taken by an Issuer in good faith (and not constituting gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction) shall be binding upon the relevant Borrower and each Lender, and
shall not put such Issuer under any resulting liability to any Borrower or any
Lender.

 

SECTION 3.2.6 Ineligible Currencies. Notwithstanding any other provision
contained in this Agreement, if, at any time prior to the Commitment Termination
Date, the Administrative Agent determines that the Available Currency in which a
Letter of Credit has been issued is an Ineligible Currency, then the
Administrative Agent may (in its sole discretion) at any time notify the
relevant Borrower of the same, and the Administrative Agent shall then promptly
notify each other Lender. Such relevant Borrower shall use reasonable efforts to
cause the beneficiary of such Letter of Credit to accept a substitution for such
Letter of Credit with another Letter of Credit in an Available Currency
acceptable to such Borrower and the relevant Issuer.

 



45

 

Ingram Micro/Credit Agreement 

 

 

SECTION 3.2.7 Existing Letters of Credit. On the Effective Date, the Existing
Letters of Credit shall automatically and without any action on the part of any
Person, become Letters of Credit hereunder issued, in each case, for the account
of the relevant Borrower identified on Schedule II.

 

SECTION 3.3 Amendment and Extension. (a) The Borrowers may, by written notice to
the Administrative Agent from time to time, request an extension (each, an
“Extension”) of the maturity or termination date of Commitments and/or Term
Loans (if any) to the extended maturity or termination date specified in such
notice. Such notice shall (i) set forth the amount of the applicable Commitments
and/or Term Loans to be extended (ii) set forth the date on which such Extension
is requested to become effective and (iii) identify the relevant Commitments
and/or Term Loans to which the Extension request relates. Each applicable Lender
shall be offered (an “Extension Offer”) an opportunity to participate in such
Extension on a pro rata basis and on the same terms and conditions as each other
Lender of the same class pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent. Each Lender may elect to participate in
any Extension in its sole and absolute discretion, provided that any Lender that
does not respond to an Extension Offer shall be deemed to have declined its
participation in such Extension. If the aggregate principal amount of
Commitments or Term Loans (calculated on the face amount thereof) in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Commitments or Term Loans, as applicable,
offered to be extended by the Borrowers pursuant to such Extension Offer, then
the Commitments or Term Loans, as applicable, of Lenders of the applicable class
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Offer (but in no event to exceed the Commitments or Term Loans held by
such Lender).

 

(b)                It shall be a condition precedent to the effectiveness of any
Extension that (i) clauses (a) and (c) of Section 6.2.1 shall be satisfied
immediately prior to and immediately after giving effect to such Extension, (ii)
the Issuer and the Swing Line Lender shall have consented to any Extension of
the Commitments, to the extent that such extension provides for the issuance of
Letters of Credit or the making of Swing Line Loans at any time during the
extended period and (iii) the terms of such extended Commitments and/or extended
Term Loans shall comply with Section 3.3(c).

 

(c)               The terms of each Extension shall be determined by the
Borrowers and the applicable extending Lender; provided that (i) the final
maturity date of any extended Commitment or extended Term Loan shall be no
earlier than the maturity or termination date of the Commitments or Term Loans
being extended, (ii)(A) there shall be no scheduled amortization of the extended
Commitments and (B) the weighted average life to maturity of the extended Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the Term Loans being extended, (iii) the extended Revolving Loans and the
extended Term Loans will rank pari passu in right of payment with the existing
Revolving Loans and none of the obligors or guarantors with respect thereto
shall be a Person that is not an Obligor, (iv) the interest rate margin, rate
floors, fees, original issue discounts and premiums applicable to any extended
Term Loans or extended Commitments (and the extended Revolving Loans thereunder)
shall be determined by the Borrowers and the Lenders providing such extended
Term Loans or extended Commitments, as

 



46

 

Ingram Micro/Credit Agreement 

 

 

applicable and (v) to the extent the terms of the extended Term Loans or the
extended Commitments are inconsistent with any other terms set forth in this
Agreement (for the avoidance of doubt, except as set forth in clauses (i)
through (iv) above), such terms shall be reasonably satisfactory to the
Borrowers, the Administrative Agent and such applicable extending Lender.

 

ARTICLE IV

PRINCIPAL, INTEREST, AND FEE PAYMENTS

 

SECTION 4.1 Loan Accounts, Notes, Payments, and Prepayments. The Outstanding
Credit Extensions shall be evidenced by one or more loan accounts or records
maintained by the Administrative Agent which loan accounts or records shall be
conclusive evidence, absent manifest error, of the amount of those Outstanding
Credit Extensions and the interest and principal payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the Obligations of the relevant Borrower under the Loan Documents to pay
any amount owing with respect to the Obligations. Upon the request of any Lender
made at any time through the Administrative Agent, the relevant Borrower shall
promptly execute and deliver to that Lender a Note to evidence Loans made by
that Lender to the relevant Borrower.

 

SECTION 4.1.1 Repayments and Prepayments of Loans. The relevant Borrower shall
make all payments and prepayments of each Loan made to it in the Available
Currency in which it was originally denominated and shall repay in full the
unpaid principal amount of each Loan outstanding to it at the Maturity thereof.
Before that Maturity:

 

(a)                the relevant Borrower may, from time to time on any Business
Day, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Revolving Loan; provided that:

 

(i)                 any such prepayment of any Revolving Loan shall be allocated
to each Lender pro rata according to such Lender’s Percentage of the Revolving
Loans so prepaid;

 

(ii)               any such prepayment of any Revolving Loan made on any day
other than the last day of the Interest Period then applicable to such Revolving
Loan shall be subject to Section 5.4;

 

(iii)             all such voluntary prepayments shall require prior notice to
the Administrative Agent of at least three but no more than five Business Days;
and

 

(iv)             all such voluntary prepayments shall, if other than a
prepayment in whole, be in an aggregate minimum amount of $5,000,000 and an
integral multiple of $1,000,000;

 

(b)               the relevant Borrower may, from time to time on any Business
Day, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Swing Line Loan; provided that:

 



47

 

Ingram Micro/Credit Agreement 

 

 

(i)                 all such voluntary prepayments shall require telephonic
notice to the Swing Line Lender on or before 1:00 p.m., Applicable Time, on the
day of such prepayment (such notice to be confirmed in writing on or prior to
the next Business Day thereafter); and

 

(ii)               all such voluntary partial prepayments shall be in an
aggregate minimum amount of $500,000 (or the then outstanding principal amount
of Swing Line Loans, if less) and an integral multiple of $100,000 (or the then
outstanding principal amount of Swing Line Loans, if less).

 

(c)                The Administrative Agent shall determine if the aggregate
Outstanding Credit Extensions of all the Lenders exceed the Total Commitment
Amount (i) at the end of each Fiscal Period and (ii) on the date of each request
for a Credit Extension (excluding any request submitted in respect of any
continuation of any Borrowing previously made hereunder), and promptly
thereafter and in any event, in respect of any determination made pursuant to
clause (ii) above, prior to the proposed date of such requested Credit
Extension, Micro shall (or shall cause the other Borrowers to) make a mandatory
prepayment of the outstanding principal amount of such Revolving Loans or Swing
Line Loans (or both) as Micro may select in an amount equal to such excess, such
prepayment to be allocated to the Lenders in the manner set forth in clause
(a)(i) above); and

 

(d)               Micro shall (and shall cause the other relevant Borrowers to),
on each date when any reduction or termination in the Total Commitment Amount
shall become effective, including pursuant to Section 2.2, make a mandatory
prepayment of all Revolving Loans equal to the excess, if any, of the then
aggregate Outstanding Credit Extensions of all the Lenders over the Total
Commitment Amount as so reduced, such prepayment to be allocated to the Lenders
in the manner set forth in clause (a)(i) above.

 

SECTION 4.1.2 Change in Control. Promptly, and in any event within two Business
Days, following a Change in Control or, in the case of a “Change in Control” of
the type described in clause (a) of such definition, within two Business Days
following the date on which Micro or any other Obligor is provided with the
relevant Schedule 13D or Schedule 13G filing, Micro shall provide notice (a
“Change in Control Notice”) thereof to the Administrative Agent (which the
Administrative Agent shall promptly distribute to the Lenders) which notice
shall (i) describe such event in reasonable detail and (ii) offer to prepay all
outstanding Loans of each Lender and cash collateralize all outstanding Letters
of Credit of each Issuer, which prepayment or cash collateralization shall occur
(referred to as the “Settlement Date”) on or before the 30th Business Day
following such Change in Control Notice. In such Change in Control Notice, Micro
may request that the Lenders waive such right to prepayment (or, in the case of
any Issuers, such right of cash collateralization) and continue as a Lender (or
Issuer, as the case may be) hereunder. Any Lenders or Issuers which, in their
sole and absolute discretion, determine to continue in such capacities hereunder
(by notice to Micro no later than the 10th Business Day before such Settlement
Date) shall continue to provide loans and letters of credit in an amount equal
to their respective Commitment and Letter of Credit Commitment, as in effect
immediately prior to such Change in Control. Lenders or Issuers that do not
consent to continue as Lenders or Issuers, as the case may be, hereunder shall
have all their respective commitments cancelled, regardless of the

 



48

 

Ingram Micro/Credit Agreement 

 

 

percentage of consenting Lenders and all such Lenders’ outstanding Loans shall
be repaid, and all their respective Letter of Credit Obligations shall be cash
collateralized no later than the Settlement Date. On or promptly following the
Settlement Date, the Administrative Agent shall distribute to the Borrowers and
the Lenders a schedule of the Percentages after giving effect to the foregoing.
The resulting Commitments of any Lenders agreeing to waive its right of
prepayment following a Change in Control shall be binding on such Lender,
notwithstanding that the previously existing Total Commitment Amount may have
been reduced as a result of the foregoing terms.

 

SECTION 4.2 Interest Provisions. Each Loan shall bear interest from and
including the day when made until (but not including) the day such Loan shall be
paid in full, and such interest shall accrue and be payable in accordance with
this Section 4.2.

 

SECTION 4.2.1 Rates. Subject to Sections 4.2.2 and 5.1, each Revolving Loan
shall bear an annual rate of interest, during each Interest Period applicable
thereto, equal to the sum of (i) the LIBO Rate for such Interest Period, plus
(ii) the Applicable Margin; provided that, Swing Line Loans shall accrue
interest at an annual rate equal to the sum of (a) the greater of (x) the Swing
Line Lender’s Cost of Funds and (y) the one-month LIBO Rate, plus (b) in the
case of either clause (x) or (y), the then effective Applicable Margin for LIBO
Rate Loans.

 

SECTION 4.2.2 Post-Maturity Rates. After the date any principal amount of any
Loan is due and payable (whether at Maturity, upon acceleration or otherwise),
or after any other monetary Obligation of Micro or any other Borrower shall have
become due and payable, Micro or each such other Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts at an annual rate equal to the Reference Rate plus 2%.

 

SECTION 4.2.3 Continuation Elections. The relevant Borrower may from time to
time by delivering a Continuation Notice to the Administrative Agent on or
before 1:00 p.m., Applicable Time, on a Business Day, irrevocably elect, on not
less than three nor more than five Business Days’ notice, that all, or any
portion in an aggregate minimum amount of $5,000,000 and an integral multiple of
$1,000,000 of the LIBO Rate Loans, be continued for one or more new Interest
Periods; provided that:

 

(a)                in the absence of delivery of a Continuation Notice with
respect to any Loan, at least three Business Days (but not more than five
Business Days) before the last day of the then current Interest Period with
respect thereto, that Loan shall, on such last day, automatically continue for a
new Interest Period having a duration equal to the original duration of the then
expiring Interest Period; and

 

(b)               no portion of the outstanding principal amount of any Loans
may be continued with an Interest Period longer than one month while any Default
has occurred and is continuing.

 

SECTION 4.2.4 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication, in the Available Currency in which it is denominated:

 



49

 

Ingram Micro/Credit Agreement 

 

 

(a)                on the Commitment Termination Date;

 

(b)               on the date of any payment or prepayment, in whole or in part,
of principal outstanding on such Loan (but only on the principal amount so paid
or prepaid);

 

(c)                in the case of LIBO Rate Loans, on the last day of each
applicable Interest Period (and, if such Interest Period shall exceed three
months, on each three month anniversary of the date of the commencement of such
Interest Period); and

 

(d)               on that portion of any Loans which is accelerated pursuant to
Section 9.2 or 9.3, immediately upon such acceleration.

 

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such Loans or other
Obligations are due and payable (whether on the Commitment Termination Date,
upon acceleration or otherwise) shall be payable upon demand.

 

SECTION 4.2.5 Interest Rate Determination. The Administrative Agent and, if and
when applicable, the Reference Lenders shall, in accordance with each of their
customary practices, attempt to determine the relevant interest rates applicable
to each Loan requested to be made pursuant to each Borrowing Request duly
completed and delivered by a Borrower, and, if and when applicable, each
Reference Lender agrees to furnish the Administrative Agent timely information
for the purpose of determining the LIBO Rate. If any Reference Lender fails, if
and when applicable, to timely furnish such information to the Administrative
Agent for any such interest rate, the Administrative Agent shall determine such
interest rate on the basis of the information shared by the other Reference
Lender(s).

 

SECTION 4.2.6 Additional Interest on Loans. For so long as the cost to a Lender
of making or maintaining its LIBO Rate Loans is increased as a result of any
imposition or modification after the date of this Agreement of any reserve
required to be maintained by such Lender against Eurocurrency Liabilities (or
any other category of liabilities which includes deposits by reference to which
the interest rate on Loans is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of such
Lender to United States residents), then such Lender may require the relevant
Borrower to pay, contemporaneously with each payment of interest on any of its
LIBO Rate Loans, additional interest on such Loan of such Lender at a rate per
annum up to but not exceeding the excess of (i) (A) the applicable LIBO Rate
divided by (B) one minus the LIBOR Reserve Percentage over (ii) the applicable
LIBO Rate. Any Lender wishing to require payment of such additional interest
shall so notify Micro and the Administrative Agent (which notice shall set forth
the amount (as determined by such Lender) to which such Lender is then entitled
under this Section 4.2.6 (which amount shall be consistent with such Lender’s
good faith estimate of the level at which the related reserves are maintained by
it and which determination shall be conclusive and binding for all purposes,
absent demonstrable error) and shall be accompanied by such information as to
the computation set forth therein as Micro may reasonably request), in which
case such additional interest on the LIBO Rate Loans of such Lender shall be
payable on the last day of each Interest Period thereafter (commencing with the
Interest Period beginning at least three Business Days

 



50

 

Ingram Micro/Credit Agreement 

 

 

after the giving of such notice) to such Lender at the place indicated in such
notice. Each Lender that receives any payment in respect of increased costs
pursuant to this Section 4.2.6 shall promptly notify Micro of any change with
respect to such costs which affects the amount of additional interest payable
pursuant to this section in respect thereof.

 

SECTION 4.3 Fees. Each Borrower agrees to pay the fees applicable to it set
forth in this Section 4.3. All such fees shall be nonrefundable and shall be
paid in Dollars to the Administrative Agent, each Lender or the relevant Issuer,
as the case may be, at its office specified for such purpose on the signature
pages hereof.

 

SECTION 4.3.1 Administration Fees. Ingram Lux and Micro, jointly and severally,
agree to pay directly to the Administrative Agent, for its own account, an
annual administration fee in the amounts and on the dates set forth in the Fee
Letter.

 

SECTION 4.3.2 Commitment Fees. The Initial Borrowers, jointly and severally,
agree to pay to the Administrative Agent for the account of each Lender
(including, any portion thereof when the Lenders may not extend any Credit
Extensions by reason of the inability of the Borrowers to satisfy any condition
of Section 6.1 or 6.2), for each day during the period commencing on the Second
Amendment Effective Date until but excluding the Commitment Termination Date, a
commitment fee (the “Commitment Fee”) to each Lender on the unused portion of
its Credit Commitment Amount on such day at the rate per annum determined in
accordance with the following procedure; provided that for each day during the
period commencing on the Second Amendment Effective Date and continuing through
and including the six month anniversary of the Second Amendment Effective Date,
the Commitment Fee shall be not lower than the rate set forth in Pricing Level
III; provided further that, the making of Swing Line Loans shall not constitute
usage of the Commitment for purposes of calculating Commitment Fees to be paid
by the Borrowers to the Lenders:

 

(1)               If the Pricing Level set forth opposite the Leverage Ratio is
the same as the Pricing Level set forth opposite the applicable Credit Rating,
then the Commitment Fee for that Pricing Level shall be the Commitment Fee.

 

(2)               If the Pricing Level set forth opposite the Leverage Ratio
differs by one Pricing Level from the Pricing Level set forth opposite the
applicable Credit Rating, then the Commitment Fee for the lower numbered Pricing
Level of the two shall be the Commitment Fee.

 

(3)               If the Pricing Level set forth opposite the Leverage Ratio
differs by more than one Pricing Level from the Pricing Level set forth opposite
the applicable Credit Rating, then the Commitment Fee shall be determined by
reference to the Pricing Level that is numerically one Pricing Level below the
higher numbered of the two applicable Pricing Levels.

 



51

 

Ingram Micro/Credit Agreement 

 

 

Pricing Level Credit Rating Leverage Ratio Commitment Fee Level I Higher than or
equal to BBB+ or Baa1 Less than .50 0.125% Level II BBB or Baa2 Greater than or
equal to .50, but less than 1.00 0.150% Level III BBB- or Baa3 Greater than or
equal to 1.00, but less than 2.00 0.200% Level IV BB+ or Ba1 Greater than or
equal to 2.00, but less than 3.00 0.250% Level V Lower than or equal to BB or
Ba2 Greater than or equal to 3.00 0.350%

 





Such Commitment Fee shall be determined from time to time by the Administrative
Agent and shall be payable by the Initial Borrowers in arrears on each Quarterly
Payment Date and on the Commitment Termination Date. If the Credit Ratings
assigned by S&P and Moody’s fall into different Pricing Levels, then the
applicable Pricing Level shall be determined by reference to the lower of the
two Credit Ratings.

 

Subject to Section 4.4, the applicable Leverage Ratio shall be the Leverage
Ratio for the Fiscal Period most recently ended prior to such day for which
financial statements and reports have been received by the Administrative Agent
pursuant to Section 8.1.1(a) or (b), as set forth in (and effective upon
delivery by Micro to the Administrative Agent of) the related new Compliance
Certificate pursuant to Section 8.1.1(d).

 

Notwithstanding the foregoing, (a) for so long as an Event of Default has
occurred and is continuing the applicable Pricing Level shall be Level V and (b)
if Micro shall fail to deliver a Compliance Certificate required to be delivered
pursuant to Section 8.1.1(d) within 60 days after the end of any of its fiscal
quarters (or within 90 days, in the case of the last fiscal quarter of its
Fiscal Year), the applicable Pricing Level from and including the 61st (or 91st,
as the case may be) day after the end of such fiscal quarter (or Fiscal Year, as
the case may be) to but not including the date Micro delivers to the
Administrative Agent a quarterly Compliance Certificate shall be Level V.

 

SECTION 4.3.3 Letter of Credit Fees.

 

(a)                The applicable Borrower agrees to pay to the Administrative
Agent for the account of each Lender (including the relevant Issuer) a Letter of
Credit participation fee (the “Letter of Credit Fee”) equal to each Lender’s
Percentage of the average daily Stated Amount of each Letter of Credit during
the applicable period multiplied by the Applicable Margin then in effect for
LIBO Rate Loans. Such participation fee shall accrue from the date of issuance
of any Letter of Credit until the date such Letter of Credit is drawn in full or
terminated, and shall be payable in arrears on each Quarterly Payment Date and
on the date that the Commitments terminate in their entirety.

 



52

 

Ingram Micro/Credit Agreement 

 

 

(b)               The applicable Borrower agrees to pay to the Administrative
Agent for the account of the Issuer of each Letter of Credit a Letter of Credit
fronting fee at the rate set forth in the Fee Letter (or, in the case of an
Issuer other than Scotiabank, as separately agreed between Micro and such
Issuer) during the applicable period, such fee to be payable for the account of
the relevant Issuer in quarterly installments in arrears on each Quarterly
Payment Date and on the date that the Commitments terminate in their entirety.
Micro agrees to reimburse each Issuer, on demand, for all usual out-of-pocket
costs and expenses incurred in connection with the issuance or maintenance of
any Letter of Credit issued by such Issuer.

 

(c)                The Administrative Agent shall pay to each Lender and each
Issuer fees paid for its account under clause (a) or (b) above promptly after
receipt by the Administrative Agent.

 

SECTION 4.4 Rate and Fee Determinations. Interest on each Loan shall be computed
on the basis of a year consisting of 360 days (or 365 or 366, as the case may
be, for Loans denominated in Sterling) and fees shall be computed on the basis
of a year consisting of 365 or 366 days, as the case may be, in each case paid
for the actual number of days elapsed, calculated as to each period from and
including the first day thereof to but excluding the last day thereof. All
determinations by the Administrative Agent of the rate of interest payable with
respect to any Loan shall be conclusive and binding in the absence of
demonstrable error. The Borrowers acknowledge that the Lenders have agreed to
the amount of the Applicable Margin and Commitment and Letter of Credit fees
payable under the Loan Documents based upon, among other things, the delivery by
the Obligors pursuant to Section 8.1.1 of accurate and actual reporting of
results of operation, and that the financial covenant ratios set forth in a
Compliance Certificate shall only be treated by the Lenders as presumptive
evidence of such actual results. If the actual Leverage Ratio for any period is
higher than that set forth in a Compliance Certificate for such period, then the
amount of interest and Commitment and Letter of Credit fees owing for such
period shall be established by reference to the actual Leverage Ratio , and not
the ratio set forth in the Compliance Certificate. Promptly, and in any event
within thirty days, following the earlier of (i) any Borrower’s receipt of a
notice from the Administrative Agent pursuant to this clause or (ii) any
Borrower’s knowledge that the Leverage Ratio for a particular period was higher
than that reported in the Compliance Certificate for such period, the Borrowers
shall pay to the Administrative Agent all unpaid interest and Commitment and
Letter of Credit fees for such period based upon the actual Leverage Ratio. In
no event shall the Lenders be required to rebate interest or Commitment and
Letter of Credit fees paid by any Borrower, and the payment of incremental
interest and fees pursuant to this clause shall not impair (and is without
limitation of) the other rights and remedies of the Lenders under the Loan
Documents.

 

 



53

 

Ingram Micro/Credit Agreement 

 

 

ARTICLE V

CERTAIN PAYMENT PROVISIONS

 

SECTION 5.1 Illegality; Currency Restrictions.

 

(a)                If, as the result of any Regulatory Change, any Lender shall
determine (which determination shall, in the absence of demonstrable error, be
conclusive and binding on each Borrower), that it is unlawful for such Lender to
make any Loan, issue any Letter of Credit, or continue any Loan previously made
by it hereunder in respect of the LIBO Rate, as the case may be, the obligations
of such Lender to make any such Loan, issue any such Letter of Credit, or
continue any such Loan in respect of the LIBO Rate, as the case may be, shall,
upon the giving of notice thereof to the Administrative Agent, Micro, and any
other applicable Borrower, forthwith be suspended and each applicable Borrower
shall, if requested by such Lender and if required by such Regulatory Change, on
such date as shall be specified in such notice, prepay to such Lender in full
all of such Loans or convert all of such Loans into a Cost of Funds Rate Loan
that is not unlawful, in each case on the last day of the Interest Period
applicable thereto (unless otherwise required by applicable law) and without any
penalty whatsoever (but subject to Section 5.4); provided that such Lender shall
make as Cost of Funds Loans all Loans that such Lender would otherwise be
obligated to make Loans at the LIBO Rate and convert into or continue as Cost of
Funds Loans all Loans that such Lender would otherwise be required to convert
into or continue as Loans at the LIBO Rate, in each case during the period any
such suspension is effective. Such suspension shall continue to be effective
until such Lender shall notify the Administrative Agent and Micro that the
circumstances causing such suspension no longer exist, at which time the
obligations of such Lender to make any such Loan, issue any Letter of Credit, or
continue any Loan, as the case may be, shall be reinstated.

 

(b)               If any central bank or other governmental authorization in the
country of the proposed Available Currency of any proposed Loan is required to
permit the use of such Available Currency by a Lender (through its Lending
Office) for such Loan and such authorization has not been obtained (provided
that such Lender has used reasonable endeavors to obtain such authorization) or
is not in full force and effect, the obligation of such Lender to provide such
Loans shall be suspended so long as such authorization is required and has not
been obtained by such Lender.

 

SECTION 5.2 Deposits Unavailable.

 

(a)                If, before the date on which all or any portion of any
Revolving Loan bearing interest in respect of the LIBO Rate is to be made,
maintained, or continued the Administrative Agent shall have determined (which
determination shall be conclusive and binding), with respect to that Loan that:

 

(i)                 deposits in the relevant amount and the relevant Available
Currency and for the relevant Interest Period are available, if and when
applicable, to none of the Reference Lenders in the relevant market, or

 



54

 

Ingram Micro/Credit Agreement 

 

 

(ii)               by reason of circumstances affecting the London interbank
market adequate means do not exist for ascertaining the interest rate applicable
under this Agreement in respect of the relevant LIBO Rate,

 

then, upon notice from the Administrative Agent to Micro and the Lenders, the
obligations of the Lenders to make or continue any Loan bearing interest in
respect of the LIBO Rate in such Available Currency under Sections 3.1 and 4.2.3
shall forthwith be suspended until the Administrative Agent shall notify Micro
and the Lenders that the circumstances causing such suspension no longer exist.

 

(b)               If a notification under this Section 5.2 applies to a Loan
which is outstanding and that is not going to be converted at the end of its
Interest Period to another Available Currency for which the LIBO Rate is
available, then, notwithstanding any other provision of this Agreement:

 

(i)                 within five Business Days of receipt of the notification,
the Borrowers and the Administrative Agent shall enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding applicable to that Loan at the
end of its applicable Interest Period;

 

(ii)               any alternative basis agreed under clause (i) above shall be,
with the prior consent of all the Lenders, binding on all of the Obligors and
Lender Parties;

 

(iii)             if no alternative basis is agreed, each Lender shall (through
the Administrative Agent) certify on or before the last day of the Interest
Period to which the notification relates an alternative basis for maintaining
its participation in that Loan;

 

(iv)             any such alternative basis may include an alternative method of
fixing the interest rate, alternative Interest Periods or alternative currencies
but it must reflect the cost to the Lender of funding its participation in the
Loan from whatever sources it may select plus the Applicable Margin; and

 

(v)               each alternative basis so certified shall be binding on the
Obligors and the certifying Lender and treated as part of this Agreement.

 

SECTION 5.3 Increased Credit Extension Costs, etc. Each Borrower agrees to
reimburse each Lender within 30 days after any demand for any increase in the
cost to such Lender of, or any reduction in the amount of any sum receivable by
such Lender in respect of, making, maintaining, participating, issuing or
extending (or of its obligation to make, maintain, participate, issue or extend)
any Credit Extension to the extent such increased cost or reduced amount is due
to a Regulatory Change. Such Lender shall provide to the Administrative Agent
and the relevant Borrower a certificate stating, in reasonable detail, the
reasons for such increased cost or reduced amount and the additional amount
required fully to compensate such Lender for such increased cost or reduced
amount. Such additional amounts shall be payable by the relevant Borrower

 



55

 

Ingram Micro/Credit Agreement 

 

 

directly to such Lender upon its receipt of such notice, and such notice shall
be rebuttable, presumptive evidence of the additional amounts so owing. In
determining such amount, such Lender shall act reasonably and in good faith and
may use any method of averaging and attribution that it customarily uses for its
other borrowers with a similar credit rating as Micro. Such Lender may demand
reimbursement for such increased cost or reduced amount only for the 360-day
period immediately preceding the date of such written notice, and such Borrower
shall have liability only for such period; provided that if such Regulatory
Change giving rise to such increased cost is retroactive, then the 360-day
period referred to in the previous clause shall be extended to include the
period of retroactive effect thereof, but in any case, not prior to the date
such Lender became a party to this Agreement.

 

SECTION 5.4 Funding Losses. If any Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue, or extend any portion of the principal amount of any LIBO Rate Loan)
as a result of:

 

(a)                any repayment or prepayment of the principal amount of any
LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period whether pursuant to Section 4.1.1 or otherwise;

 

(b)               any conversion of the currency of any LIBO Rate Loan on a date
other than the scheduled last day of the Interest Period; or

 

(c)                any LIBO Rate Loan not being made, continued, or converted in
accordance with the Credit Extension Request therefor in the case of any Credit
Extension Request as a consequence of any action taken, or failed to be taken,
by any Obligor,

 

then, upon the written notice of such Lender to the relevant Borrower (with a
copy to the Administrative Agent), such Borrower shall, within five days of its
receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense. Such written notice (which shall include calculations in reasonable
detail) shall be rebuttable presumptive evidence of the amount of any such loss
or expense that has been so incurred.

 

SECTION 5.5 Increased Capital Costs. If any Regulatory Change affects or would
affect the amount of capital or liquidity required or expected to be maintained
by any Lender or any Person controlling such Lender, and such Lender determines
(in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of its participation in this
Agreement or the making, continuing, converting, participating in or extending
of any Credit Extension is reduced to a level below that which such Lender or
such controlling Person could have achieved but for the occurrence of any such
circumstance, then, in any such case, upon the relevant Borrower’s receipt of
written notice thereof from such Lender (with a copy to the Administrative
Agent), such Borrower shall pay directly to such Lender additional amounts
sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return. A statement of such Lender as to any such
additional amounts (including calculations thereof in reasonable detail) shall
be rebuttable, presumptive evidence of

 



56

 

Ingram Micro/Credit Agreement 

 

 

the additional amounts so owing. In determining such amount, such Lender may use
any method of averaging and attribution that it shall deem applicable. Such
Lender may demand payment for such additional amounts that have accrued only
during the 360-day period immediately preceding the date of such written notice
and such Borrower shall have liability only for such period; provided that, if
such Regulatory Change giving rise to such reduced rate of return is
retroactive, then the 360-day period referred to in the previous clause shall be
extended to include the period of retroactive effect thereof, but in any case,
not prior to the date such Lender became a party to this Agreement.

 

SECTION 5.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, the Lenders shall be entitled to
fund and maintain their funding of all or any part of their Loans and other
Credit Extensions in any manner they elect, it being understood, however, that
for the purposes of this Agreement all determinations hereunder with respect to
a Loan shall be made as if each Lender had actually funded and maintained each
Loan through its Lending Office and through the purchase of deposits having a
maturity corresponding to the maturity of such Loan. Any Lender may, if it so
elects, fulfill any commitment or obligation to make or maintain Loans or other
Credit Extensions by causing a branch or affiliate to make or maintain such
Loans or other Credit Extensions; provided that, in such event, such Loans or
other Credit Extensions shall be deemed for the purposes of this Agreement to
have been made by such Lender through its applicable Lending Office, and the
obligation of a Borrower to repay such Loans shall nevertheless be to such
Lender at its Lending Office and shall be deemed held by such Lender through its
applicable Lending Office, to the extent of such Loan, for the account of such
branch or affiliate. Notwithstanding the foregoing or the fact that different
Affiliates for a Lender under this Agreement may have executed this Agreement or
the Lender Assignment Agreement by which it has become a Lender under this
Agreement, all of those Lending Offices and signatories shall be treated under
the Loan Documents as but one Lender for purposes of calculations of Percentage,
Commitment, Required Lenders, and modifications, amendments, waivers, consents,
and approvals under Section 11.1 and other provisions of the Loan Documents.

 

SECTION 5.7 Taxes.

 

(a)                All payments by any Obligor of principal of, and interest and
fees on, any Credit Extension and all other amounts payable hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any present or future income, excise, stamp or franchise taxes, and other
taxes, fees, duties, withholdings, or other charges of any nature whatsoever
imposed by any taxing authority with respect to such payments, but excluding (i)
franchise taxes and taxes imposed on or measured by any Lender Party’s gross or
net income, profits, or receipts, in each case imposed (A) by any taxing
authority under the laws of which such Lender Party is organized or in which it
maintains its applicable Lending Office or (B) by reason of a present or former
connection between the jurisdiction imposing such tax and such Lender Party or
one of its applicable lending offices other than a connection arising solely
from such Lender Party having executed, delivered or performed its obligations
under, or received payment under or enforced, this Agreement or any of the other
Loan Documents; (ii) taxes imposed under FATCA and (iii) in the case of a Lender
Party, U.S. federal withholding taxes imposed on

 



57

 

Ingram Micro/Credit Agreement 

 

 

amounts payable to or for the account of such Lender Party with respect to an
applicable interest in the Credit Extension pursuant to a law in effect on the
date on which (i) such Lender Party acquires such interest in the Credit
Extension or (ii) such Lender Party changes its applicable Lending Office,
except in each case to the extent that, pursuant to this Section 5.7, amounts
with respect to such taxes were payable either to such Lender Party’s assignor
immediately before such Lender Party became a party hereto or to such Lender
Party immediately before it changed its applicable Lending Office (such
non-excluded items being called “Taxes”) except to the extent required by law.
In the event that any withholding or deduction from any payment to be made by
any Obligor hereunder is required in respect of any Taxes pursuant to any
applicable law, rule, or regulation, then such Obligor will:

 

(i)                 pay directly to the relevant authority the full amount
required to be so withheld or deducted;

 

(ii)               promptly forward to the relevant Lender Party an official
receipt or other documentation satisfactory to such Lender Party evidencing such
payment to such authority; and

 

(iii)             pay directly to the relevant Lender Party for its own account
such additional amount or amounts as is or are necessary to ensure that the net
amount actually received by such Lender Party will equal the full amount such
Lender Party would have received had no such withholding or deduction been
required.

 

(b)               Moreover, if any Taxes are directly asserted against any
Lender Party with respect to any payment received by such Lender Party
hereunder, such Lender Party may pay such Taxes and the relevant Obligor will
promptly pay such additional amounts (including any penalties, interest or
expenses) as is necessary in order that the net amount received by such Lender
Party after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Lender Party would have received had not
such Taxes been asserted.

 

(c)                If the relevant Obligor fails to pay any Taxes when due to
the appropriate taxing authority or fails to remit to the relevant Lender
Parties entitled thereto the required receipt or other required documentary
evidence, such Obligor shall indemnify such Lender Parties for any incremental
Taxes, interest or penalties that may become payable by any Lender Party as a
result of any such failure.

 

(d)               The following provisions govern exceptions to the tax
indemnification provisions of this Section 5.7 and related matters.

 

(i)                 In respect of its Credit Extensions to Micro, (A) each
Lender Party that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code -- on or before the date of its execution and delivery
of this Agreement (if an original signatory to this Agreement) or the date on
which it otherwise becomes a Lender Party, on or before the date of any change
in its Lending Office, and from

 



58

 

Ingram Micro/Credit Agreement 

 

 

time to time thereafter if requested in writing by Micro (but only so long as
and to the extent that Lender Party remains lawfully able to do so) -- shall
provide Micro and the Administrative Agent with one of the following: (I) two
duly completed originals of either (1) Internal Revenue Service Form W-8BEN or
W-8BEN-E claiming eligibility of such Lender Party for the benefit of an
exemption from United States withholding tax under an income tax treaty to which
the United States is a party or (2) Internal Revenue Service Form W-8ECI, or in
either case an applicable successor form; (II) in the case of a Lender Party who
is not legally entitled to deliver either form listed in clause (i)(A) but is
the beneficial owner of the Credit Extension, (1) a certificate to the effect
that such Lender Party is not (x) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Obligor within
the meaning of Section 881(c)(3)(B) of the Code or (z) a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(A) of the Code (such certificate an “Exemption Certificate”)
and (2) two duly completed originals of Internal Revenue Service Form W-8BEN or
W-8BEN-E or applicable successor form; and (III) in the case of a Lender Party
who is not the beneficial owner, two duly completed originals of Internal
Revenue Service Form W-8IMY, accompanied by Internal Revenue Service Form
W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E, an Exemption
Certificate, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable and (B) each Lender Party
who is a Non-Exempt U.S. Person, on or before the date of its execution and
delivery of this Agreement (if an original signatory to this Agreement) or the
date on which it becomes a Lender Party, on or before the date of any change in
its Lending Office, and from time to time thereafter if requested in writing by
Micro (but only so long as that Lender Party remains lawfully able to do so),
shall provide Micro and the Administrative Agent with two duly completed copies
of Internal Revenue Service Form W-9.

 

(ii)               A Lender Party is not entitled to indemnification under this
Section 5.7 with respect to the applicable Taxes for any period during which the
Lender Party has failed to provide Micro and the Administrative Agent with the
applicable U.S. Internal Revenue Service form if required under clause (i) above
or is unable, as a matter of law, to provide such a form (unless that failure or
inability is due to a change in treaty, law, or regulation occurring after the
date on which the applicable form originally was required to be provided or a
redesignation of the Lender Party’s Lending Office at the request of the
relevant Obligor) in respect of U.S. withholding taxes.

 

(iii)             Notwithstanding clause (ii) above to the contrary, if a Lender
Party that is otherwise exempt from or subject to a reduced rate of withholding
tax becomes subject to United States withholding tax because of its failure to
deliver an Internal Revenue Service form required hereunder, then Micro shall
take such steps as that Lender Party shall reasonably request to assist that
Lender Party to recover the applicable withholding tax.

 

 



59

 

Ingram Micro/Credit Agreement 

 

 

(e)                Any Lender Party that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Micro and the Administrative Agent, at the time or
times reasonably requested by Micro or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Micro as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding anything to the contrary in the preceding sentence,
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.7(d) above) shall not be required if in the
Lender Party’s reasonable judgment such completion, execution or submission
would subject such Lender Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender
Party.

 

(f)                If a payment made to a Lender Party under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender Party shall deliver to Micro and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Micro or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Micro or the Administrative Agent as may be necessary for Micro and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Second Amendment Effective Date, Micro and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans under the Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(g)               Each Lender Party agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Obligor and
the Administrative Agent in writing of its legal inability to do so.

 

(h)               If any Obligor pays any additional amount under this Section
5.7 (a “Tax Payment”) and any Lender Party or Affiliate thereof effectively
obtains a refund of Tax by reason of the Tax Payment (a “Tax Refund”) and such
Tax Refund is, in the reasonable judgment of such Lender Party or Affiliate,
attributable to the Tax Payment, then such Lender Party, after receipt of such
Tax Refund, shall promptly reimburse such Obligor for such amount as such Lender
Party shall reasonably determine to be the proportion of the Tax Refund as will
leave such Lender Party (after that reimbursement) in no better or worse
position than it would have been in if the Tax Payment had not been required;
provided that no Lender Party shall be required to make any such reimbursement
if it reasonably believes the making of such reimbursement would cause it to
lose the benefit of the Tax Refund or would adversely affect in any other
respect its tax position. Subject to

 



60

 

Ingram Micro/Credit Agreement 

 

 

the other terms hereof, any claim by a Lender Party for a Tax Refund shall be
made in a manner, order and amount as such Lender Party determines in its sole
and absolute discretion. No Lender Party shall be obligated to disclose
information regarding its tax affairs or computations to any Obligor, it being
understood and agreed that in no event shall any Lender Party be required to
disclose information regarding its tax position that it deems to be confidential
(other than with respect to the Tax Refund).

 

SECTION 5.8 Payments. All payments by an Obligor pursuant to this Agreement or
any other Loan Document, whether in respect of principal, interest, fees or
otherwise, shall be made as set forth in this Section 5.8.

 

SECTION 5.8.1 Credit Extensions.

 

(a)                All payments by an Obligor (whether in respect of principal,
interest, fees or otherwise) pursuant to this Agreement or any other Loan
Document with respect to Credit Extensions or any other amount payable hereunder
shall be made by the relevant Borrower in the Available Currency in which the
Obligation was denominated (the “Required Currency”). All such payments (other
than fees payable pursuant to Section 4.3, which fees shall be paid by the
relevant Borrower to the Administrative Agent for the account of the relevant
payee, Article V, Section 11.3 or 11.4) shall be made by the relevant Borrower
to the Administrative Agent for the account of each Lender based upon its
Percentage. All such payments required to be made to the Administrative Agent
shall be made, without set-off, deduction or counterclaim, not later than 1:00
p.m., Applicable Time, on the date when due, in same day or immediately
available funds, to such account as the Administrative Agent shall specify from
time to time by notice to the relevant Borrower. Funds received after that time
shall be deemed to have been received by the Administrative Agent on the next
succeeding Business Day. The Administrative Agent shall promptly remit in same
day funds to each Lender its share, if any, of such payments received by the
Administrative Agent for the account of such Lender. Whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall, except as otherwise required pursuant to clause (d) of the
definition of Interest Period, be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be.

 

(b)               In the case of any payment made pursuant to the preceding
clause (a) by a Borrower to the Administrative Agent, unless the Administrative
Agent will have received notice from that Borrower prior to the date on which
any such payment is due hereunder that such Borrower will not make such payment
in full, the Administrative Agent may assume that such Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due to such Lender.
If that Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand any such amount distributed to the Lender to the extent that
such amount was not paid by that Borrower to the Administrative Agent together
with interest thereon, for each day from the

 



61

 

Ingram Micro/Credit Agreement 

 

 

date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at an annual rate equal to the
Administrative Agent’s Cost of Funds.

 

SECTION 5.9 Sharing of Payments.

 

(a)                If any Lender Party shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Credit Extension or Reimbursement Obligation (other than
pursuant to the terms of Sections 3.3, 5.3, 5.4, 5.5, 5.7 or 6.3) in excess of
its pro rata share of payments obtained by all Lender Parties, such Lender Party
shall purchase from the other Lender Parties such participations in Credit
Extensions made by them as shall be necessary to cause such purchasing Lender
Party to share the excess payment or other recovery ratably (to the extent such
other Lender Parties were entitled to receive a portion of such payment or
recovery) with each of them; provided, however, that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender Party, the purchase shall be rescinded and each Lender Party
which has sold a participation to the purchasing Lender Party shall repay to the
purchasing Lender Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Lender Party’s ratable
share (according to the proportion of (a) the amount of such selling Lender
Party’s required repayment to the purchasing Lender Party to (b) total amount so
recovered from the purchasing Lender Party) of any interest or other amount paid
or payable by the purchasing Lender Party in respect of the total amount so
recovered.

 

(b)               The Borrowers agree that any Lender Party purchasing a
participation from another Lender Party pursuant to this Section 5.9 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 5.10) with respect to such participation as fully as if such
Lender Party were the direct creditor of the relevant Borrower in the amount of
such participation. If under any applicable bankruptcy, insolvency or other
similar law any Lender Party receives a secured claim in lieu of a setoff to
which this Section 5.9 applies, such Lender Party shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lender Parties entitled under this Section 5.9
to share in the benefits of any recovery on such secured claim.

 

SECTION 5.10 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, each Lender Party is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all balances, credits, accounts, moneys or deposits (general or special,
time or demand, provisional or final but excluding, for the avoidance of doubt,
any payment received pursuant to this Agreement by the Administrative Agent in
its capacity qua Administrative Agent on behalf of the Lenders) at any time held
and other indebtedness at any time due and owing by such Lender Party (in any
currency and at any branch or office) to or for the credit or the account of any
Obligor against any and all of the Obligations of such Obligor now or hereafter
existing under this Agreement or any other Loan Document that are at such time
due and owing, irrespective of whether or not such Lender Party shall have made
any demand under this Agreement or such other Loan Document (other than any

 



62

 

Ingram Micro/Credit Agreement 

 

 

notice expressly required hereby); provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 5.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuers,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender Party under this Section 5.10 are in addition to other
rights and remedies (including other rights of set-off) which such Lender Party
may have.

 

SECTION 5.11 Judgments, Currencies, etc. The obligation of each Obligor to make
payment of all Obligations in the Required Currency shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any currency other than the Required Currency,
except to the extent such tender or recovery shall result in the actual receipt
by the recipient at the office required hereunder of the full amount of the
Required Currency expressed to be payable under this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, each Obligor
authorizes the Administrative Agent on any tender or recovery in a currency
other than the Required Currency to purchase in accordance with normal banking
procedures the Required Currency with the amount of such other currency so
tendered or recovered. The obligation of each Obligor to make payments in the
Required Currency shall be enforceable as an alternative or additional cause of
action for the purpose of recovery in the Required Currency of the amount (if
any) by which such actual receipt shall fall short of the full amount of the
Required Currency expressed to be payable under this Agreement or any other Loan
Document, and shall not be affected by judgment being obtained for any other
sums due under this Agreement or such other Loan Document.

 

SECTION 5.12 Replacement of Lenders. Each Lender hereby severally agrees that if
such Lender (a “Subject Lender”) makes demand upon any Borrower for (or if any
Borrower is otherwise required to pay) amounts pursuant to Section 4.2.6, 5.3,
5.5, or 5.7, if the obligation of such Lender to make Loans is suspended
pursuant to Section 5.1(a) or if such Lender is a Defaulting Lender or a
Non-Consenting Lender, any Borrower may, so long as no Event of Default shall
have occurred and be continuing, replace such Subject Lender with an Eligible
Assignee pursuant to an assignment in accordance with Section 11.11.1 (and the
Administrative Agent agrees to waive any applicable assignment fee in connection
therewith); provided that (i) such Eligible Assignee shall be subject to the
approval of the Administrative Agent and the Issuer as required by the
definition of “Eligible Assignee”, (ii) the purchase price paid by such
designated financial institution shall be in the amount of such Subject Lender’s
Loans and its applicable Percentage of outstanding Reimbursement Obligations,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (including the amounts demanded and unreimbursed under
Sections 4.2.6, 5.3, 5.5, and 5.7), owing to such Subject Lender hereunder and
(iii) in the case of any replacement of a Non-Consenting Lender, such Eligible
Assignee shall have consented to the applicable consent, waiver or amendment.
Upon the effective date of such assignment, such designated financial
institution shall become a Lender for all purposes under this Agreement and the
other Loan Documents.

 



63

 

Ingram Micro/Credit Agreement 

 

 

SECTION 5.13 Change of Lending Office. If Micro or any other Obligor is required
to pay additional amounts to or for the account of any Lender Party pursuant to
Section 4.2.6, 5.3, 5.5, or 5.7, or if the obligation of any Lender to make or
continue Loans is suspended pursuant to Section 5.1(a), then such Lender Party
will change the jurisdiction of its Lending Office if, in the judgment of such
Lender Party, such change (a) will eliminate or reduce any such additional
payment which may thereafter accrue or will avoid such suspension and (b) is not
otherwise disadvantageous to such Lender Party.

 

SECTION 5.14 European Monetary Union. If and to the extent that any provision of
this Section 5.14 relates to any state (or the currency of such state) that is
not a Participating Member State on the Effective Date, such provision shall
become effective in relation to such state (and the currency of such state) at
and from the date on which such state becomes a Participating Member State.

 

(a)                An amount denominated in the National Currency Unit of a
Participating Member State shall be redenominated into Euro in accordance with
EMU Legislation and paid by the debtor either in the Euro Unit or in that
National Currency Unit and an amount denominated in the Euro Unit shall be paid
by the debtor in the Euro Unit unless EMU Legislation provides otherwise;
provided, that if and to the extent that any EMU Legislation provides that an
amount denominated either in the Euro or in the National Currency Unit of a
Participating Member State and payable within the Participating Member State by
crediting an account of the creditor can be paid by the debtor either in the
Euro Unit or in that National Currency Unit, any party to this Agreement shall
be entitled to pay or repay any such amount either in the Euro Unit or in such
National Currency Unit.

 

(b)               If the basis of accrual of interest or fees expressed in this
Agreement with respect to the currency of any state that is or becomes a
Participating Member State shall be inconsistent with any convention or practice
in the London, England interbank market for the basis of accrual of interest or
fees in respect of the Euro, such convention or practice shall replace such
expressed basis effective as of and from the date on which such state becomes a
Participating Member State.

 

(c)                Without prejudice to the respective liabilities of each
Borrower to the Lenders, the Issuer and the Administrative Agent under or
pursuant to this Agreement, except as expressly provided in this clause (c),
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent in consultation with Micro may from
time to time specify to be necessary or appropriate to reflect the introduction
of or changeover to the Euro in Participating Member States.

 

SECTION 5.15 Defaulting Lenders.

 

(a)                Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 



64

 

Ingram Micro/Credit Agreement 

 

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender hereunder (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 5.10 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuer or the Swing Line
Lender hereunder; third, to Cash Collateralize the Issuers’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 5.16; fourth,
as the Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 5.16; sixth, to the
payment of any amounts owing to the Lenders, the Issuers or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuers or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Reimbursement
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Reimbursement Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Reimbursement
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Outstandings and Swing
Line Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 5.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting

 



65

 

Ingram Micro/Credit Agreement 

 

 

Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 5.15(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)             Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)       Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 5.16.

 

(C)       With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the relevant Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Outstandings that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuer the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuer’s Fronting Exposure to such Defaulting Lender, with
respect to such Letters of Credit, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)             Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Outstandings and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
no Event of Default shall have occurred and be continuing, and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
NoSubject to Section 11.20, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)               Cash Collateral, Repayment of Swing Line Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure to such Defaulting
Lender and (y) second, Cash Collateralize the Issuers’ Fronting Exposure to such
Defaulting Lender in accordance with the procedures set forth in Section 5.16.

 



66

 

Ingram Micro/Credit Agreement 

 

 

(b)               Defaulting Lender Cure. If the Borrowers, the Administrative
Agent, the Swing Line Lender and Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 5.15(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                New Swing Line Loans/Letters of Credit. So long as any Lender
is a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund
any Swing Line Loans unless it will have no Fronting Exposure to such Defaulting
Lender after giving effect to such Swing Line Loan and the reallocation set
forth in Section 5.15(a)(iv) and (ii) no Issuer shall be required to issue,
extend, renew or increase any Letter of Credit unless it will have no Fronting
Exposure to such Defaulting Lender after giving effect thereto and the
reallocation set forth in Section 5.15(a)(iv).

 

SECTION 5.16 Cash Collateral.

 

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuer (with a
copy to the Administrative Agent) the applicable Borrower shall Cash
Collateralize the Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(a)                Grant of Security Interest. The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuers, and agrees to maintain, a
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Outstandings, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuers as
herein provided (other than non-consensual junior liens permitted by Section
8.2.2) or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the applicable Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount

 



67

 

Ingram Micro/Credit Agreement 

 

 

sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)               Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 5.16 or
Section 5.15 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Outstandings (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)                Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce any Issuer’s Fronting Exposure
shall no longer be required to be held as Cash Collateral pursuant to this
Section 5.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and each Issuer
that there exists excess Cash Collateral; provided that, subject to Section 5.15
the Person providing Cash Collateral and each Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

SECTION 5.17 Termination of Defaulting Lender. The Borrowers may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than five Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, any Issuer, the Swing Line Lender or any Lender may have
against such Defaulting Lender.

 

ARTICLE VI

CONDITIONS TO MAKING CREDIT EXTENSIONS,
ACCESSION OF ACCEDING BORROWERS AND WITHDRAWAL OF BORROWERS

 

SECTION 6.1 Initial Credit Extension. The obligation of each Lender and, if
applicable, any Issuer to make the initial Credit Extension shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Section 6.1.

 

SECTION 6.1.1 Resolutions, etc. The Administrative Agent will have received from
each Obligor a certificate, dated the Effective Date and with counterparts for
each Lender, duly executed and delivered by the Secretary, Assistant Secretary,
or other authorized representative of such Obligor as to:

 

(a)                resolutions of its Board of Directors or its Executive
Committee (or its equivalent), as the case may be, then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to be executed by it;

 



68

 

Ingram Micro/Credit Agreement 

 

 

(b)               the incumbency and signatures of those of its officers
authorized to act as Authorized Persons for it with respect to this Agreement
and each other Loan Document to be executed by it; and

 

(c)                the Organic Documents of such Obligor;

 

upon which certificate each Lender may conclusively rely until the
Administrative Agent shall have received a further certificate of the Secretary
of the relevant Obligor canceling or amending such prior certificate. In
addition, each Obligor shall, where applicable, have delivered to the
Administrative Agent a good standing certificate from the relevant governmental
regulatory institution of its jurisdiction of incorporation, each such
certificate to be dated a date reasonably near (but prior to) the Effective
Date.

 

SECTION 6.1.2 Effective Date Certificate. The Administrative Agent shall have
received, with counterparts for each Lender, the Effective Date Certificate,
dated the Effective Date and duly executed and delivered by the chief executive
officer, an Authorized Person or the Treasurer of Micro.

 

SECTION 6.1.3 Guaranties; Intra-Group Agreement. The Administrative Agent shall
have received, with counterparts for each Lender, the Micro Guaranty and an
Additional

Guaranty from each Initial Additional Guarantor, each in effect as of the
Effective Date, dated the Effective Date, duly executed and delivered by an
Authorized Person of the relevant Guarantor. The Administrative Agent shall have
also received, with counterparts for each Lender, the Intra-Group Agreement, in
effect on the Effective Date, dated the Effective Date, duly executed and
delivered by an Authorized Person of each Borrower and each Initial Additional
Guarantor.

 

SECTION 6.1.4 Consents, etc. The Administrative Agent shall have received
evidence satisfactory to it as to the receipt by each Obligor of any necessary
consents or waivers under any agreement applicable to such Obligor in order to
enable such Obligor to enter into this Agreement and any other Loan Document, to
perform its obligations hereunder and thereunder and, in the case of each
Borrower, to obtain Credit Extensions hereunder.

 

SECTION 6.1.5 Closing Fees, Expenses, etc. The Administrative Agent, its
counsel, and each Joint Lead Arranger shall have received payment in full of all
fees, costs, and expenses under Sections 4.3 and 11.3 to the extent (a) then due
and payable and (b) unless an amount is otherwise provided by the Loan Documents
or the Fee Letters and without waiving the right for subsequent reimbursement in
accordance with the Loan Documents, to the extent that a reasonably detailed
invoice is presented to Micro no later than two Business Days prior to the
Effective Date.

 

SECTION 6.1.6 Opinions of Counsel. The Administrative Agent shall have received
opinions of counsel, dated the Effective Date and addressed to the
Administrative Agent and all the Lenders, from:

 

(a)                Lily Arevalo, Senior Corporate Counsel of Micro, covering the
matters set forth in Exhibit K attached hereto;

 



69

 

Ingram Micro/Credit Agreement 

 

 

(b)               Davis Polk & Wardwell, special New York counsel to Micro,
covering the matters set forth in Exhibit L attached hereto; and

 

(c)                Baker & McKenzie, special Belgian counsel to Coordination
Center, covering the matters set forth in Exhibit M attached hereto.

 

SECTION 6.1.7 Satisfactory Legal Form. All documents executed or submitted
pursuant to this Article VI by or on behalf of each Obligor shall be
satisfactory in form and substance to the Administrative Agent (who may rely
upon the advice of its legal counsel with respect to legal matters in making
such determination), and the Administrative Agent shall have received such
additional information, approvals, opinions, documents, or instruments as the
Administrative Agent or the Required Lenders may reasonably request.

 

SECTION 6.1.8 Termination of Predecessor Credit Agreements. The Administrative
Agent shall have received evidence that the Predecessor Credit Agreements have
been, or will be, concurrently with the Effective Date, terminated in accordance
with their respective terms.

 

SECTION 6.2 All Credit Extensions. The obligation of each Lender to make any
Credit Extension (including the initial Credit Extension) shall be subject to
the satisfaction of each of the additional conditions precedent set forth in
this Section 6.2.

 

SECTION 6.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to such Credit Extension other than any continuation or conversion
(except as otherwise set forth in the initial proviso to this section) of a
Borrowing (but, if any Default of the nature referred to in Section 9.1.5 shall
have occurred with respect to any other Indebtedness, without giving effect to
the application, directly or indirectly, of the proceeds of such Credit
Extension to such other Indebtedness), the following statements shall be true
and correct:

 

(a)                the representations and warranties of each Obligor set forth
in Article VII (excluding, however, those contained in Section 7.8) and in any
other Loan Document shall be true and correct with the same effect as if then
made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); provided that if any of the financial statements delivered pursuant to
clause (b) of Section 8.1.1 do not present fairly the consolidated financial
condition of the Persons covered thereby as of the dates thereof and the results
of their operations for the periods then ended and Micro subsequently delivers
one or more financial statements pursuant to clause (a) or (b) of Section 8.1.1
which, in the opinion of the Required Lenders, effectively cures any omission or
misstatement contained in such prior delivered financial statement, then the
representation and warranty contained in Section 7.6 as it relates to such prior
delivered financial statement shall be deemed satisfied for purposes hereof (it
being understood and agreed that such subsequent delivered financial statements
shall be deemed to have cured such earlier delivered inaccurate financial
statements unless the Required Lenders raise an objection with respect thereto);

 

(b)               except as disclosed in Item 7.8 (Litigation) of the Disclosure
Schedule:

 



70

 

Ingram Micro/Credit Agreement 

 

 

(i)                 no labor controversy, litigation, arbitration or
governmental investigation or proceeding shall be pending or, to the knowledge
of any Obligor, threatened against any Obligor, or any of their respective
Consolidated Subsidiaries in respect of which there exists a reasonable
possibility of an outcome that would result in a Material Adverse Effect or that
would affect the legality, validity or enforceability of this Agreement or any
other Loan Document; and

 

(ii)               no development shall have occurred in any labor controversy,
litigation, arbitration or governmental investigation or proceeding so disclosed
in respect of which there exists a reasonable possibility of an outcome that
would result in a Material Adverse Effect;

 

(c)                no Default shall have occurred and be continuing, and no
Obligor, nor any of their respective Subsidiaries, shall be in violation of any
law or governmental regulation or court order or decree which, singly or in the
aggregate, results in, or would reasonably be expected to result in, a Material
Adverse Effect;

 

(d)               no Change in Control shall have occurred; and

 

(e)                the Outstanding Credit Extensions of all the Lenders do not
exceed the Total Commitment Amount (as such amount may be reduced from time to
time pursuant to Section 2.2);

 

provided that in the case of any continuation or conversion of a Borrowing, no
Event of Default shall have occurred and be continuing.

 

SECTION 6.2.2 Credit Extension Request. In the case of any Credit Extension the
Administrative Agent shall have received the relevant Credit Extension Request
in a timely manner as herein provided for such Credit Extension. Delivery of a
Credit Extension Request and the acceptance by Micro or any other Borrower of
the proceeds of any Credit Extension shall constitute a representation and
warranty by each Obligor that, on the date of making such Credit Extension (both
immediately before and after giving effect to the making of such Credit
Extension and the application of the proceeds thereof), the statements made in
Section 6.2.1 are true and correct.

 

SECTION 6.3 Acceding Borrowers. Subject to the prior or concurrent satisfaction
of the conditions precedent set forth in this Section 6.3, any Subsidiary of
Micro may become a party hereto and a Borrower and an Obligor hereunder
subsequent to the Effective Date (each such Subsidiary of Micro, an “Acceding
Borrower”), entitled to all the rights and subject to all the obligations
incident thereto; provided that, if (x) any law, regulation or existing internal
“know-your-customer” policy of any Lender would prohibit such Lender from making
Credit Extensions to any Acceding Borrower or (y) committing or extending credit
to such Acceding Borrower could reasonably be expected to result in any
materially adverse regulatory or legal consequence for any Lender (any Lender
described in clause (x) or (y), a “Specified Lender”, and any Acceding Borrower
described in clause (x) or (y), a “Specified Acceding Borrower”), the other
Lenders shall be required to provide Credit Extensions to such Specified
Acceding Borrower

 



71

 

Ingram Micro/Credit Agreement 

 

 

through a carve-out sub-facility (an “Acceding Borrower Sub-Facility”) under
this Agreement. The Administrative Agent shall give notice to all Lenders of the
creation of an Acceding Borrower Sub-Facility. Credit Extensions under the
Acceding Borrower Sub-Facility shall be on identical terms and conditions as all
other Credit Extensions under this Agreement except that (i) such Specified
Lender shall not be a Lender thereunder, (ii) such Specified Acceding Borrower
shall be the sole Borrower thereunder and (iii) the Available Credit Commitments
of each Lender (other than each Specified Lender) shall be reduced on a dollar
for dollar basis by the aggregate amount of the Revolving Credit Exposure of
such Lender under such Acceding Borrower Sub-Facility; provided that upon the
occurrence of any Event of Default, the Administrative Agent shall re-allocate
the outstanding Credit Extensions of all Lenders to ensure that each Lender
holds its Percentage of the aggregate Credit Extensions (“Acceding Borrower
Sub-Facility Reallocation”). Upon the creation of any Acceding Borrower
Sub-Facility, the Administrative Agent and Micro shall enter into any amendments
to this Agreement that the Administrative Agent and Micro believe are necessary
or appropriate to effectuate such Acceding Borrower Sub-Facility and Acceding
Borrower Sub-Facility Reallocation. For the avoidance of doubt, it is
acknowledged that each Specified Acceding Borrower shall be an Acceding Borrower
for purposes of the Micro Guaranty.

 

SECTION 6.3.1 Resolutions, etc. The Administrative Agent shall have received
from such Acceding Borrower a certificate, dated the date such Acceding Borrower
is accepted by the Administrative Agent as a Borrower hereunder (such date, the
“Acceding Borrower Effective Date”) and with counterparts for each Lender, duly
executed and delivered by the Secretary, Assistant Secretary or other authorized
representative of such Acceding Borrower as to:

 

(a)                resolutions of its Board of Directors or its Executive
Committee, as the case may be, then in full force and effect authorizing the
execution, delivery and performance of this Agreement and the Additional
Guaranty (if any) and each other Loan Document to be executed by it and, in
respect of an Acceding Borrower incorporated under the laws of Belgium under the
form of NV/SA, a resolution of its General Shareholders Meeting specifically
approving, for the purposes of article 556 of the Belgian Company Code, Section
8.1.9, Sections 9.1.4 and 9.3 (to the extent they apply to Section 8.1.9) and,
insofar as required, the terms of Section 4.1.2, and (ii) evidence of the filing
of such resolution with the clerk office at the commercial court where its
registered office is located;

 

(b)               the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and the Additional Guaranty (if
any) and each other Loan Document to be executed by it; and

 

(c)                the Organic Documents of such Acceding Borrower,

 

upon which certificate each Lender may conclusively rely until the
Administrative Agent shall have received a further certificate of the Secretary
of such Acceding Borrower canceling or amending such prior certificate. In
addition, each Acceding Borrower shall have delivered to the Administrative
Agent: (i) a good standing certificate from the relevant governmental regulatory
institution of its jurisdiction of organization, each such certificate to be
dated a date reasonably near (but prior to) the date such Acceding Borrower
becomes a Borrower hereunder and (ii) at least

 



72

 

Ingram Micro/Credit Agreement 

 

 

five Business Days prior to the applicable Acceding Borrower Effective Date,
such documentation and other information that are required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Act, to the extent requested by the
Administrative Agent (including on behalf of any Lender) at least ten Business
Days prior to the applicable Acceding Borrower Effective Date.

 

SECTION 6.3.2 Delivery of Accession Request and Acknowledgment. The
Administrative Agent shall have received (a) an original Accession Request and
Acknowledgment duly completed and executed and delivered by such Acceding
Borrower and (b) originals of any other instruments evidencing accession of such
Acceding Borrower hereunder as the Administrative Agent may reasonably request,
in each case effective as of the applicable Acceding Borrower Effective Date.

 

SECTION 6.3.3 Guaranties, etc. If such Acceding Borrower has not previously
delivered an Additional Guaranty, whether pursuant to Section 8.1.8 or
otherwise, and such Acceding Borrower is a Material Subsidiary, then the
Administrative Agent shall have received, with counterparts for each Lender (a)
an Additional Guaranty executed by such Acceding Borrower, in effect as of the
applicable Acceding Borrower Effective Date, duly executed and delivered by an
Authorized Person of such Acceding Borrower; provided that if such Acceding
Borrower is a Foreign Excluded Subsidiary, such Acceding Borrower shall not be
required to deliver such Additional Guaranty and (b) such documents as are
required by Section 8.1.9, in each case effective with respect to such Acceding
Borrower as of the applicable Acceding Borrower Effective Date.

 

SECTION 6.3.4 Compliance Certificate. The Administrative Agent shall have
received with counterparts for each Lender, a Compliance Certificate from Micro,
dated the applicable Acceding Borrower Effective Date.

 

SECTION 6.3.5 Consents, etc. The Administrative Agent shall have received
evidence satisfactory to it as to the receipt by such Acceding Borrower of any
necessary consents or waivers under any agreement applicable to such Acceding
Borrower in order to enable such Acceding Borrower to enter into this Agreement
and any other Loan Document, to perform its obligations hereunder and thereunder
and to obtain Credit Extensions hereunder.

 

SECTION 6.3.6 Opinions of Counsel. The Administrative Agent shall have received
an opinion of counsel, dated the date such Acceding Borrower becomes a Borrower
hereunder and addressed to the Agents and all the Lenders, from the Senior
Corporate Counsel of Micro, or such other counsel as shall be reasonably
satisfactory to the Administrative Agent, covering the matters set forth in
Exhibit K attached hereto as to such Acceding Borrower.

 

SECTION 6.4 Withdrawing Borrowers. Micro may, upon prior written notice to the
Administrative Agent, specify that any Borrower (other than Micro) shall be
withdrawn as a Borrower under and for all purposes of this Credit Agreement;
provided that such notice and the withdrawal of such Borrower shall be effective
only upon the repayment in full of all Loans and the Cash Collateralization of
all Letters of Credit made to such Borrower.

 



73

 

Ingram Micro/Credit Agreement 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants unto the
Administrative Agent and each Lender with respect to itself and the other
Obligors as set forth in this Article VII.

 

SECTION 7.1 Organization, etc. Each of the Obligors and each of the respective
Subsidiaries is a company or corporation, as the case may be, validly organized
and existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification and where the failure to so qualify and to
maintain such good standing, singularly or in the aggregate, has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect, and has
full power and authority and holds all requisite governmental licenses, permits,
authorizations and other approvals to enter into and perform its Obligations
under this Agreement and each other Loan Document to which it is a party and to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it, excluding any such governmental licenses, permits
or other approvals in respect of which the failure to so obtain, hold or
maintain has not caused, and would not reasonably be expected to result in, a
Material Adverse Effect.

 

SECTION 7.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of this Agreement and each other Loan Document
executed or to be executed by it are within such Obligor’s corporate powers,
have been duly authorized by all necessary corporate action, and do not:

 

(a)                contravene such Obligor’s Organic Documents;

 

(b)               contravene any law or governmental regulation or court decree
or order binding or affecting such Obligor; or

 

(c)                result in, or require the creation or imposition of, any Lien
on any of such Obligor’s properties.

 

Micro and each of its Subsidiaries is, and after giving effect to any Borrowing
or issuance of any Letter of Credit under this Agreement will be, in compliance
with the limits described in the resolutions of Micro’s board of directors
delivered pursuant to Section 6.1.1.

 

SECTION 7.3 No Default. None of the Obligors, nor any of their respective
Subsidiaries, is in default in the performance of any obligation, agreement or
condition contained in any bond, debenture, note, or in any indenture, loan
agreement, or other agreement, in connection with or as a result of which
default there exists a reasonable possibility that a Material Adverse Effect
could arise. The execution, delivery and performance by each Obligor of this
Agreement and each other Loan Document executed or to be executed by such
Obligor will not conflict with, or constitute a breach of, or a default under,
any such bond, debenture, note, indenture, loan agreement or other

 



74

 

Ingram Micro/Credit Agreement 

 

 

agreement to which any Obligor or any of their respective Subsidiaries is a
party or by which it is bound, in connection with, or as a result of which,
conflict, breach or default, there exists a reasonable possibility that a
Material Adverse Effect could arise.

 

SECTION 7.4 Government Approval, Regulation, etc. No action by, and no notice to
or filing with, any governmental authority or regulatory body or other Person
and no payment of any stamp or similar tax, is required for the due execution,
delivery, or performance by any Obligor of this Agreement or any other Loan
Document to which it is a party. No Obligor (nor any of its Subsidiaries) is (i)
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) an EEA Financial Institution.

 

SECTION 7.5 Validity, etc. This Agreement constitutes, and each other Loan
Document executed by any Obligor will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of each Obligor
party thereto, enforceable against such Obligor in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally or by general principles of equity.

 

SECTION 7.6 Financial Information. The financial statements of Micro and its
Consolidated Subsidiaries for the Fiscal Year ended January 1, 2011 and those
financial statements filed for Fiscal Quarters ending April 2, 2011 and July 2,
2011 have been prepared in accordance with GAAP and present fairly (subject, in
the case of such financial statements for Fiscal Quarters ending April 2, 2011
and July 2, 2011 (which financial statements, in accordance with Section 1.4(a),
are not required to contain certain footnote disclosures required by GAAP), to
ordinary year end adjustments) the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. All the financial statements delivered
pursuant to clauses (a) and (b) of Section 8.1.1 have been and will be prepared
in accordance with GAAP consistently applied, and do or will present fairly
(subject, in the case of such financial statements delivered pursuant to clause
(b) thereof (which financial statements, in accordance with Section 1.4(a), are
not required to contain certain footnote disclosures required by GAAP), to
ordinary year-end adjustments) the consolidated financial condition of the
Persons covered thereby as of the dates thereof and the results of their
operations for the periods then ended.

 

SECTION 7.7 No Material Adverse Effect. Since January 1, 2011, there has been no
event or events which, singly or in the aggregate, has or have resulted, or is
or are reasonably likely to result, in a Material Adverse Effect.

 

SECTION 7.8 Litigation, Labor Controversies, etc. Except as disclosed in Item
7.8 (Litigation) of the Disclosure Schedule, there is no pending or, to the
knowledge of any Obligor, threatened litigation, action, proceeding or labor
controversy affecting any Obligor, or any of their respective Subsidiaries, or
any of their respective properties, businesses, assets or revenues, in respect
of which there exists a reasonable possibility of an outcome that would result
in a Material Adverse Effect or that would affect the legality, validity or
enforceability of this Agreement or any other Loan Document.

 



75

 

Ingram Micro/Credit Agreement 

 

 

SECTION 7.9 Subsidiaries. As of the Effective Date, Micro has no Subsidiaries,
except those Subsidiaries which are identified in Item 7.9 (Existing
Subsidiaries) of the Disclosure Schedule and certain other Subsidiaries that are
shell corporations that do not conduct any business and do not in the aggregate
have a net worth exceeding $1,000,000.

 

SECTION 7.10 Ownership of Properties. Each Obligor and each of their respective
Subsidiaries owns good and marketable title (or their respective equivalents in
any applicable jurisdiction) to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever, free and clear of
all Liens, charges or claims except as permitted pursuant to Section 8.2.2,
except where such failure or failures to own, singly or in the aggregate, has
not resulted in, or would not reasonably be expected to result in, a Material
Adverse Effect.

 

SECTION 7.11 Taxes. Each Obligor and each of their respective Subsidiaries has
filed all material tax returns and reports it reasonably believes are required
by law to have been filed by it and has paid all taxes and governmental charges
thereby shown to be owing, except as disclosed in Item 7.11 (Taxes) of the
Disclosure Schedule and except for any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books; provided that, with respect to any Subsidiary that is not a Material
Subsidiary, this representation and warranty shall be satisfied if the tax
returns or reports not so filed or the taxes or governmental charges owing by
each such Subsidiary are not with respect to any income, sales or use tax and
the amount so owing (or which would be so owing if such tax returns or reports
were duly filed) with respect to all such Subsidiaries, does not exceed in the
aggregate $1,000,000 at any time and with respect to which no Material
Subsidiary may be liable for payment of such amount.

 

SECTION 7.12 Pension and Welfare Plans. Except to the extent that any such
termination, liability, penalty or fine would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect (a) during
the twelve-consecutive-month period prior to the Effective Date and prior to the
date of any Credit Extension hereunder, except as disclosed in Item 7.12
(Employee Benefit Plans) of the Disclosure Schedule, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA, (b) no condition exists or event or transaction has occurred
with respect to any Pension Plan which might result in the incurrence by any
Obligor or any member of the related Controlled Group of any material liability
with respect to any contribution thereto, fine or penalty, and (c) except as
disclosed in Item 7.12 (Employee Benefit Plans) of the Disclosure Schedule,
neither any Obligor nor any member of the related Controlled Group has any
material contingent liability with respect to any post-retirement benefit under
a Welfare Plan, other than liability for continuation coverage described in Part
6 of Title I of ERISA.

 

SECTION 7.13 Environmental Warranties.

 

(a)                Each Obligor and each of their respective Subsidiaries has
obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization

 



76

 

Ingram Micro/Credit Agreement 

 

 

would not (either individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect. Each of such permits, licenses and
authorizations is in full force and effect and each Obligor and each of their
respective Subsidiaries is in compliance with the terms and conditions thereof,
and is also in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in any applicable Environmental Law or in any plan, judgment,
injunction, notice or demand letter issued, entered or approved thereunder,
except to the extent failure to comply therewith would not (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.

 

(b)               No notice, notification, demand, request for information,
citation, summons or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending or, to the
knowledge of any Obligor, threatened by any governmental or other entity with
respect to any alleged failure by any Obligor or any of their respective
Subsidiaries to have any environmental, health or safety permit, license or
other authorization required under any Environmental Law in connection with the
conduct of the business of any Obligor or any of their respective Subsidiaries
or with respect to any generation, treatment, storage, recycling,
transportation, discharge or disposal, or any Release of any Hazardous Materials
generated by any Obligor or any of their respective Subsidiaries, except to the
extent failure to have any such permit, license or authorization would not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

 

SECTION 7.14 Accuracy of Information.

 

(a)                Except as provided in clause (b) below, all factual
information furnished by or on behalf of any Obligor to any Lender Party for
purposes of or in connection with this Agreement or any other Loan Document or
any transaction contemplated hereby or thereby is, when taken as a whole, to the
best of the knowledge of each Borrower, and all other factual information
hereafter furnished by or on behalf of any Obligor to any Lender Party will be,
when taken as a whole, to the best of the knowledge of each Borrower, true and
accurate in all material respects on the date as of which such information is
dated or certified and (in the case of any such information furnished prior to
the Effective Date) as of the Effective Date (unless such information relates to
an earlier date, in which case such information, when taken as a whole, shall be
true and accurate in all material respects as of such earlier date), and is not,
or shall not be, as the case may be, when taken as a whole, incomplete by
omitting to state any material fact necessary to make such information not
misleading.

 

(b)               The information (i) in any financial projections furnished
under this Agreement is and will be based upon assumptions and information
believed by Micro to be reasonable and (ii) furnished with express written
disclaimers with regard to the accuracy of that information, is and shall be
subject to those disclaimers.

 

SECTION 7.15 Patents, Trademarks, etc. Each Obligor and each of their respective
Subsidiaries owns and possesses, or has a valid and existing license of, or
other sufficient interest

 



77

 

Ingram Micro/Credit Agreement 

 

 

in, all such patents, patent rights, trademarks, trademark rights, trade names,
trade name rights, service marks, service mark rights and copyrights as is
necessary for the conduct of the business of each such Obligor or its
Subsidiaries as now conducted, without, to the best of the knowledge of each
such Obligor, any infringement upon rights of other Persons, which infringement
results in or would reasonably be expected to result in a Material Adverse
Effect, and there is no license or other interest or right, the loss of which
results in, or would reasonably be expected to result in, a Material Adverse
Effect.

 

SECTION 7.16 Margin Stock. No part of the proceeds of any Credit Extension shall
be used at any time by any Obligor or any of their respective Subsidiaries for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock (within the meaning of Regulation U (as amended, modified,
supplemented or replaced and in effect from time to time, “Regulation U”) or
Regulation X (as amended, modified, supplemented or replaced and in effect from
time to time, “Regulation X”) promulgated by the F.R.S. Board of Governors of
the Federal Reserve System (together with any successor thereto, the “F.R.S.
Board”) or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock if any such use or extension of credit described in this
Section 7.16 would cause any of the Lender Parties to violate the provisions of
Regulation U or Regulation X. Neither any Obligor nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purposes of purchasing or carrying any
such Margin Stock within the meaning of Regulation U or Regulation X. Not more
than 25% of the value of the assets of any Obligor or any Subsidiary of any
Obligor is, as of the Effective Date, represented by Margin Stock. No part of
the proceeds of any Credit Extension will be used by any Obligor or any of their
respective Subsidiaries for any purpose which violates, or which is inconsistent
with, any regulations promulgated by the F.R.S. Board, including Regulation U or
Regulation X.

 

SECTION 7.17 Sanctions Laws and Regulations. Sanctions. None of Micro, any of
its Subsidiaries or, to the knowledge of Micro, any director, officer, employee
or agent of Micro or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are: (i) the target of any Sanctions, or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions, currently, Crimea, Cuba, Iran, North
Korea, Sudan and Syria.

 

SECTION 7.18 (a) No Loan Party, and to Micro’s knowledge, no director, officer
or employee of any Loan Party acting or benefiting in any capacity in connection
with the Loan Documents is a Designated Person. Anti-Bribery, Anti-Corruption
and Anti-Money Laundering. Micro and its Subsidiaries, and to Micro’s knowledge,
Micro’s directors, officers, agents, and employees, are in compliance with all
applicable anti-bribery, anti-corruption and anti-money laundering laws,
regulations and rules in any applicable jurisdiction, in all material respects,
and Micro has instituted and maintains risk-based policies and procedures
designed to prevent violation of such laws, regulations and rules.

 

(b)       Each Loan Party is in compliance with all applicable Sanctions Laws
and Regulations and Anti-Corruption Laws the noncompliance with which would
result in, or would reasonably be expected to result in, a Material Adverse
Effect. None of the proceeds of any Loan will knowingly be used for the purpose
of financing the activities of any

 



78

 

Ingram Micro/Credit Agreement 

 

 

Designated Person. None of the funds or assets of any Obligor (including without
limitation the proceeds of any Loan) that are used to pay any amount due
pursuant to the Loan Documents are funds knowingly obtained from transactions
with or relating to Designated Persons or countries which are the subject of
territorial sanctions under any applicable Sanctions Laws and Regulations.

 

ARTICLE VIII

COVENANTS

 

SECTION 8.1 Affirmative Covenants. Each Borrower agrees with the Agents and each
Lender that, until all the Commitments have terminated and all Obligations have
been paid and performed in full, each Borrower will perform its respective
obligations set forth in this Section 8.1.

 

SECTION 8.1.1 Financial Information, Reports, Notices, etc. Micro will furnish,
or will cause to be furnished, to each Lender Party (1) promptly after filing,
copies of each Form 10-K, Form 10-Q, and Form 8-K (or any respective successor
forms) filed with the Securities and Exchange Commission (or any successor
authority) or any national securities exchange (including, in each case, any
exhibits thereto requested by any Lender Party), and (2) to the extent not
disclosed in such Forms 10-K, Forms 10-Q, and Forms 8-K (or respective successor
forms) for the applicable period, copies of the following financial statements,
reports, notices and information:

 

(a)                as soon as available and in any event within 90 days after
the end of each Fiscal Year of Micro, a copy of the annual audit report for such
Fiscal Year for Micro and its Consolidated Subsidiaries, including therein
consolidated balance sheets of Micro and its Consolidated Subsidiaries as of the
end of such Fiscal Year and consolidated statements of income, stockholders’
equity and cash flow of Micro and its Consolidated Subsidiaries for such Fiscal
Year, setting forth in each case, in comparative form, the figures for the
preceding Fiscal Year, in each case certified (without any Impermissible
Qualification, except that (i) qualifications relating to pre-acquisition
balance sheet accounts of Person(s) acquired by Micro or any of its Subsidiaries
and (ii) statements of reliance in the auditor’s opinion on another accounting
firm shall not be deemed an Impermissible Qualification) in a manner
satisfactory to the Securities and Exchange Commission (under applicable United
States securities law) by PricewaterhouseCoopers, LLP or its successors or other
independent public accountants of national reputation;

 

(b)               as soon as available and in any event within 60 days after the
end of each of the first three Fiscal Periods occurring during any Fiscal Year
of Micro, a copy of the unaudited consolidated financial statements of Micro and
its Consolidated Subsidiaries, consisting of (i) a balance sheet as of the close
of such Fiscal Period and (ii) related statements of income and cash flows for
such Fiscal Period and from the beginning of such Fiscal Year to the end of such
Fiscal Period, in each case certified by an officer who is an Authorized Person
of Micro as to (A) being a complete and correct copy of such financial
statements which have been prepared in accordance with GAAP consistently applied
as

 



79

 

Ingram Micro/Credit Agreement 

 

 

provided in Section 1.4, and (B) presenting fairly the financial position of
Micro and its Consolidated Subsidiaries;

 

(c)                at the time of delivery of each financial statement required
by clause (a) or (b) above (or Form 10-Q or 10-K in lieu thereof), a certificate
signed by an Authorized Person of Micro stating that no Default has occurred and
is continuing (or if a Default has occurred and is continuing, and without
prejudice to any rights or remedies of any Lender Party hereunder in connection
therewith, a statement of the nature thereof and the action which Micro has
taken or proposes to take with respect thereto);

 

(d)               at the time of delivery of each financial statement required
by clause (a) or (b) above (or Form 10-Q or 10-K in lieu thereof), a Compliance
Certificate showing compliance with the financial covenants set forth in Section
8.2.3;

 

(e)                notice of, as soon as possible after (i) the occurrence of
any material adverse development with respect to any litigation, action,
proceeding, or labor controversy disclosed in Item 7.8 (Litigation) of the
Disclosure Schedule, or (ii) the commencement of any labor controversy,
litigation, action, or proceeding of the type described in Section 7.8;

 

(f)                promptly after the filing thereof, copies of any registration
statements (other than the exhibits thereto and excluding any registration
statement on Form S-8 and any other registration statement relating exclusively
to stock, bonus, option, 401(k) and other similar plans for officers, directors,
and employees of Micro or any of its Subsidiaries);

 

(g)               immediately upon becoming aware of the institution of any
steps by any Obligor or any other Person to terminate any Pension Plan other
than pursuant to Section 4041(b) of ERISA, or the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(t) of ERISA, or the taking of any action with respect to
a Pension Plan which could result in the requirement that any Obligor furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any other event with respect to any Pension Plan which, in any such case,
results in, or would reasonably be expected to result in, a Material Adverse
Effect, notice thereof and copies of all documentation relating thereto;

 

(h)               as soon as possible, and in any event within three Business
Days after becoming aware of the occurrence of a Default or any inaccuracy in
the financial statements delivered pursuant to clause (a) or (b) above if the
result thereof is not to present fairly the consolidated financial condition of
the Persons covered thereby as of the dates thereof and the results of their
operations for the periods then ended, a statement of an Authorized Person of
Micro setting forth the details of such Default or inaccuracy and the action
which Micro has taken or proposes to take with respect thereto;

 

(i)                 in the case of each Borrower, promptly following the
consummation of any transaction described in Section 8.2.5, a description in
reasonable detail regarding the same; and

 



80

 

Ingram Micro/Credit Agreement 

 

 

(j)                 such other information respecting the condition or
operations, financial or otherwise, of each Borrower, or any of their respective
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.

 

SECTION 8.1.2 Compliance with Laws, etc. Each Borrower will (and each Borrower
will cause each of its Subsidiaries to) comply in all respects with all
applicable laws, rules, regulations and orders the noncompliance with which
results in, or would reasonably be expected to result in, a Material Adverse
Effect, such compliance to include (without limitation):

 

(a)                except as may be otherwise permitted pursuant to Section
8.2.5, the maintenance and preservation of its corporate existence in accordance
with the laws of the jurisdiction of its incorporation and qualification as a
foreign corporation (subject to the materiality standard referred to above); and

 

(b)               the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books; provided that with respect to any Subsidiary that
is not a Material Subsidiary this covenant shall be satisfied if the taxes,
assessments or other governmental charges owing by each such Subsidiary (i) is
not with respect to any income, sales or use tax and (ii) the amount so owing
with respect to all such Subsidiaries does not exceed in the aggregate
$1,000,000 at any time.

 

SECTION 8.1.3 Maintenance of Properties. Each Borrower will (and each Borrower
will cause each of its Subsidiaries to) maintain, preserve, protect and keep its
material properties in good repair, working order and condition, and make
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
unless such Borrower or such Subsidiary determines in good faith that the
continued maintenance of any of its properties is no longer economically
desirable.

 

SECTION 8.1.4 Insurance. Each Borrower will (and each Borrower will cause each
of its Subsidiaries to) maintain, or cause to be maintained with responsible
insurance companies or through such Borrower’s own program of self-insurance,
insurance with respect to its properties and business against such casualties
and contingencies and of such types and in such amounts as is customary in the
case of similar businesses and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of an Authorized
Person of such Borrower setting forth the nature and extent of all insurance
maintained by such Borrower and each of its Subsidiaries in accordance with this
Section 8.1.4.

 

SECTION 8.1.5 Books and Records. Each Borrower will (and each Borrower will
cause each of its Subsidiaries to) keep books and records which accurately
reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender, or any of their respective
representatives, at reasonable times and intervals and upon reasonable advance
notice, to visit all of its offices, to discuss its financial matters with its
officers and independent public accountants (and each Borrower hereby authorizes
such independent public accountants to discuss

 



81

 

Ingram Micro/Credit Agreement 

 

 

the financial matters of such Borrower and its Subsidiaries with the
Administrative Agent and each Lender or its representatives whether or not any
representative of such Borrower is present; provided that an officer of such
Borrower is afforded a reasonable opportunity to be present at any such
discussion) and to examine any of its relevant books or other corporate records.
Micro will pay all expenses associated with the exercise of any Lender Party’s
rights pursuant to this Section 8.1.5 at any time during the occurrence and
continuance of any Event of Default.

 

SECTION 8.1.6 Environmental Covenant. Each Borrower will (and each Borrower will
cause each of its Subsidiaries to):

 

(a)                use and operate all of its facilities and properties in
compliance with all Environmental Laws which, by their terms, apply to such use
and operation, keep all necessary permits, approvals, certificates, licenses and
other authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
Environmental Laws which, by their terms, apply to such Hazardous Materials, in
each case so that the non-compliance with any of the foregoing does not result
in, or would not reasonably be expected to result in, either singly or in the
aggregate, a Material Adverse Effect;

 

(b)               immediately notify the Administrative Agent and provide copies
upon receipt of all written claims, complaints, notices or inquiries relating to
the condition of its facilities and properties or compliance with Environmental
Laws which, singly or in the aggregate, result in, or would reasonably be
expected to result in, a Material Adverse Effect, and shall promptly cure and
have dismissed with prejudice any actions and proceedings relating to compliance
with Environmental Laws where the failure to so cure or have dismissed,
singularly or in the aggregate, results in, or would reasonably be expected to
result in, a Material Adverse Effect (it being understood that this clause (b)
shall not be construed to restrict any Borrower or any of its Subsidiaries from
challenging or defending any such action or proceeding which it, in its sole
discretion, deems advisable or necessary); and

 

(c)                provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 8.1.6.

 

SECTION 8.1.7 Pari Passu. Each Borrower shall ensure that such Borrower’s
Obligations rank at least pari passu with all other senior unsecured
Indebtedness of such Borrower.

 

SECTION 8.1.8 Additional Guaranty.

 

(a)                Micro may cause any of its Subsidiaries to execute and
deliver from time to time in favor of the Lender Parties an Additional Guaranty
for the repayment of the Obligations.

 

(b)               Concurrently when or promptly after any of its Subsidiaries
(other than any Foreign Subsidiary if and to the extent Micro, in consultation
with the Administrative Agent, reasonably determines that adverse tax
consequences would result therefrom (each

 



82

 

Ingram Micro/Credit Agreement 

 

 

a “Foreign Excluded Subsidiary”)) either guarantees any Indebtedness of Micro or
any other Obligor or satisfies (at any time) the requirements hereunder which
describe a Material Subsidiary, Micro shall cause that Subsidiary (other than
Ingram Lux) to (i) execute and deliver in favor of the Lender Parties an
Additional Guaranty for the repayment of the Obligations which Additional
Guaranty (including, without limitation, any Additional Guaranty executed and
delivered by an Acceding Borrower pursuant to Section 6.3.3) shall be in
substantially the form of Exhibit I attached hereto, shall be governed by the
laws of the State of New York, and shall contain such other terms and provisions
as the Administrative Agent determines to be necessary or appropriate (after
consulting with legal counsel) in order that such Additional Guaranty complies
with local laws, rules, and regulations and is fully enforceable (at least to
the extent of the form of Additional Guaranty attached as Exhibit I) against
such Additional Guarantor.

 

SECTION 8.1.9 Intra-Group Agreement, etc. In the event any Subsidiary of Micro
enters into an Additional Guaranty pursuant to Section 6.3.3 or 8.1.8, an
Authorized Person of such Subsidiary shall (a) in the event such Subsidiary is
the first Subsidiary of Micro to enter into an Additional Guaranty, together
with an Authorized Person of Micro, execute and deliver to the Administrative
Agent (with counterparts for each Lender) the Intra-Group Agreement or (b) in
the event the Intra-Group Agreement has previously been so executed and
delivered and is then in effect, execute and deliver to the Administrative Agent
(with counterparts for each Lender) such instruments and documents evidencing
accession of such Subsidiary under the Intra-Group Agreement then in effect as
the Administrative Agent may reasonably request. Except to add additional
Subsidiaries of Micro as parties thereto, the terms of the Intra-Group Agreement
shall not be amended or otherwise modified without the prior consent of the
Administrative Agent on behalf of and as directed by the Required Lenders, such
consent not to be unreasonably withheld. In addition, no Person a party to the
Intra-Group Agreement shall assign any of its rights or obligations thereunder
without the prior consent of the Administrative Agent, such consent not to be
unreasonably withheld.

 

SECTION 8.1.10 Ownership of Borrowers. Micro shall at all times, directly or
indirectly, hold 100% of the equity (or similar) interests of each Borrower
(other than itself).

 

SECTION 8.2 Negative Covenants. Each Borrower agrees with the Agents and each
Lender that, until all the Commitments have terminated and all Obligations have
been paid and performed in full, each Borrower will perform its respective
obligations set forth in this Section 8.2.

 

SECTION 8.2.1 Restriction on Incurrence of Indebtedness.

 

(a)                No Borrower will (and no Borrower will permit any of its
Subsidiaries to) create, incur, assume or suffer to exist or otherwise become or
be liable in respect of any Indebtedness, other than the following:

 

(i)                 Any Indebtedness arising in respect of the Credit
Extensions;

 



83

 

Ingram Micro/Credit Agreement 

 

 

(ii)               Indebtedness existing as of July 2, 2011, or incurred
pursuant to commitments or lines of credit in effect as of July 2, 2011, (or any
renewal or replacement thereof, so long as such renewals or replacements do not
increase the amount of such Indebtedness or such commitments or lines of
credit), in any case identified in Item 8.2.1(a)(ii) (Ongoing Indebtedness) of
the Disclosure Schedule; and

 

(iii)             additional Indebtedness if after giving effect to the
incurrence thereof the Borrowers are in compliance with Section 8.2.3,
calculated as of the date of the incurrence of such additional Indebtedness, on
a pro forma basis.

 

(b)               Micro will not at the end of any Fiscal Period permit (i)
Total Indebtedness of Subsidiaries (other than Indebtedness of any Guarantor
under any Loan Document and Indebtedness constituting Acquired Existing Debt and
Liens) to exceed 10% of Consolidated Tangible Assets, or (ii) Section 8.2.2(m)
to be violated.

 

(c)                Any Indebtedness of Micro or any other Loan Party owing to
the Parent or any direct or indirect shareholders of the Parent or any other
Relevant Parent Entity shall be subordinated in right of payment to the payment
in full of all of the Obligations and the termination of the Commitments
hereunder on customary terms and conditions, or such other terms and conditions
acceptable to Administrative Agent.

 

SECTION 8.2.2 Restriction on Incurrence of Liens. No Borrower will (and no
Borrower will permit any of its Subsidiaries to) create, incur, assume or suffer
to exist any Lien upon any of its property, revenues or assets, whether now
owned or hereafter acquired, except:

 

(a)                Liens existing as of July 2, 2011, and identified in Item
8.2.2(a) (Existing Liens) of the Disclosure Schedule and Liens resulting from
the extension, renewal or replacement of any such Liens in respect of the same
property theretofore subject to such Lien; provided that (i) no property shall
become subject to such extended, renewed or replacement Lien that was not
subject to the Lien extended, renewed or replaced, (ii) the aggregate principal
amount of Indebtedness secured by any such extended, renewed or replacement Lien
shall not be increased by such extension, renewal or replacement, (iii) the
Indebtedness secured by such Lien shall be incurred in compliance with the
applicable terms hereof, including Section 8.2.3, and (iv) both immediately
before and after giving effect thereto, no Default shall exist;

 

(b)               Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

 

(c)                Liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

 



84

 

Ingram Micro/Credit Agreement 

 

 

(d)               Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

 

(e)                (i) Judgment Liens of an amount not exceeding at any time
either 7.25% of Consolidated Tangible Net Worth at the end of the most recently
ended Fiscal Period or $100,000,000, whichever is less, in the aggregate or (ii)
Liens related to the Brazilian/ISS Judgment in an amount not to exceed the
Maximum Brazilian/ISS Judgment Amount, or, in each case, with respect to which
execution has been stayed or the payment of which is covered in full (subject to
a customary deductible) by insurance maintained with responsible insurance
companies and for which, within 30 days of such judgment, the insurance carrier
has acknowledged coverage in writing;

 

(f)                Liens on property purchased or constructed after the
Effective Date securing Indebtedness used to purchase or construct such
property; provided that (i) no such Lien shall be created in or attach to any
other asset at the time owned by Micro or any of its Subsidiaries if the
aggregate principal amount of the Indebtedness secured by such property would
exceed the fair market value of such property and assets, taken as a whole, (ii)
the aggregate outstanding principal amount of Indebtedness secured by all such
Liens shall not at any time exceed 100% of the fair market value of such
property at the time of the purchase or construction thereof, and (iii) each
such Lien shall have been incurred within 270 days of the purchase or completion
of construction of such property;

 

(g)               Liens resulting from utility easements, building restrictions
and such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material mayway affect the marketability of the same or interfere
with the use thereof in the business of any Borrower or any of its Subsidiaries;

 

(h)               Liens incurred in the normal course of business in connection
with bankers’ acceptance financing or used in the ordinary course of trade
practices, statutory lessor and vendor privilege liens and liens in connection
with ad valorem taxes not yet due, good faith bids, tenders and deposits;

 

(i)                 Liens in favor of any bank on property or assets held in the
ordinary course of business in accounts maintained with such bank in connection
with treasury, depositary and cash management services, Pooling Arrangements or
automated clearing house transfers of funds;

 

(j)                 Liens on all goods held for sale on consignment;

 

(k)               Liens granted by any Subsidiary of Micro in favor of Micro or
in favor of another Subsidiary of Micro that is the parent of such Subsidiary
granting the Lien, other than Liens granted by a Guarantor to a Subsidiary of
Micro that is not a Guarantor;

 



85

 

Ingram Micro/Credit Agreement 

 

 

provided that no Person that is not a Subsidiary of Micro shall be secured by or
benefit from any such Lien;

 

(l)                 Liens of the nature referred to in clause (b) of the
definition of the term “Lien” and granted to a purchaser or any assignee of such
purchaser which has financed the relevant purchase of Trade Accounts Receivable
of any Borrower or any of their respective Subsidiaries and Liens on any related
property that would ordinarily be subject to a Lien in connection therewith such
as proceeds and records;

 

(m)             Liens on Trade Accounts Receivable or interests therein of Micro
or any of its Subsidiaries with respect to any accounts receivable
securitization program (including any accounts receivable securitization program
structured as such that remains on the consolidated balance sheet of Micro and
its Consolidated Subsidiaries) and on any related property that would ordinarily
be subject to a Lien in connection therewith such as proceeds and records;
provided that so long as (i) the Credit Rating from S&P shall be less than BBB-
or S&P shall not provide a Credit Rating and (ii) the Credit Rating from Moody’s
shall be less than Baa3 or Moody’s shall not provide a Credit Rating, Micro will
not permit the Securitization Financing Amount under its Trade Accounts
Receivable Financing Programs to exceed 35% of the aggregate Trade Accounts
Receivable of Micro and its Consolidated Subsidiaries; and

 

(n)               Additional Permitted Liens.

 

SECTION 8.2.3 Financial Condition. Micro will not permit any of the following:

 

(a)                the ratio of (i) Consolidated EBITDA for any period of four
consecutive Fiscal Periods to (ii) Consolidated Interest Charges for such period
to be less than 2.754.00 to 1.0;

 

(b)               the Leverage Ratio to exceed 4.003.80 to 1.0;

 

(c)                the ratio of Consolidated Liabilities to Consolidated Assets
on the last day of any Fiscal Period to be greater than or equal to 0.8;

 

(d)               Consolidated Stockholders’ Equity on the last day of any
Fiscal Period to be less than $2,000,000,000; and

 

(e)                on any date from and after the Change of Control Date until
the earlier of (x) if a Change of Control Triggering Event shall have occurred,
the Change of Control Payment Date under (and as defined in) the Senior Note
Indentures and (y) if no Change of Control Triggering Event shall have occurred,
the 61st day following the Change of Control Date (i) the Liquidity of Micro and
its Domestic Subsidiaries available to be borrowed in the U.S. on such date to
be less than $1,100,000,000 (minus the aggregate principal amount of any Senior
Notes that have been purchased or redeemed from and after the Change of Control
Date and on or prior to such date) or (ii) the Liquidity of Micro and its
Subsidiaries on such date to be less than $1,800,000,000 (minus the aggregate
principal

 



86

 

Ingram Micro/Credit Agreement 

 

 

amount of any Senior Notes that have been purchased or redeemed from and after
the Change of Control Date and on or prior to such date);

 

provided that, for purposes of calculating the preceding ratios the contribution
of any Subsidiary of Micro acquired (to the extent the acquisition is treated
for accounting purposes as a purchase) during those four Fiscal Periods to
Consolidated EBITDA shall be calculated on a pro forma basis as if it had been a
Subsidiary of Micro during all of those four Fiscal Periods.

 

SECTION 8.2.4 Dividends.

 

(a)                Except as permitted by Section 8.2.4(b), Micro will not (i)
declare or pay any dividends (in cash, property, or obligations) or any other
payments or distributions on account of, or set apart money for a sinking or
analogous fund for, or purchase, redeem, retire or otherwise acquire for value,
any shares of its capital stock now or hereafter outstanding immediately
following the consummation of the Merger or thereafter or any warrants, options
or other rights to acquire the same; return any capital to its stockholders as
such; or make any distribution of assets to its stockholders as such or (ii)
make any interest payment in respect of any subordinated Indebtedness permitted
by Section 8.2.1(c) (each a “Restricted Payment”).

 

(b)               Micro shall be permitted to (i) redeem, purchase or acquire
any of its Indebtedness that is convertible into its capital stock and (ii) make
other Restricted Payments; provided that (x) no Restricted Payment shall be
permitted to be made under this Section 8.2.4 if any Default shall have occurred
and be continuing or would occur after giving effect thereto on the date such
Restricted Payment is made and (y) solely in the case of any Restricted Payments
pursuant to clause (ii) above, (A) if the Leverage Ratio for either of the two
Fiscal Periods immediately last ended before the date that such Restricted
Payment is made equals or exceeds 3.002.00 to 1.00 (the first such Fiscal Period
in which the Leverage Ratio equaled or exceeded 3.002.00 to 1.00 being the
“Non-Compliance Period”), no Restricted Payment may be made in any period of
four consecutive Fiscal PeriodsPeriod commencing on or following the
Non-Compliance Period if, together with all other Restricted Payments made or
declared during such period of fourFiscal Period and the three consecutive
Fiscal Periods immediately preceding such Fiscal Period, such Restricted Payment
would exceed $200,000,000the lesser of (I) $150,000,000 and (II) the Available
Distribution Amount, until the Leverage Ratio has been less than 3.00or equal to
2.00 to 1.00 for two consecutive Fiscal Periods and (B) if the Leverage Ratio
for both of the two Fiscal Periods immediately last ended before the date that
such Restricted Payment is made is less than or equal to 2.00 to 1.00 (the
second such Fiscal Period in which the Leverage Ratio is less than or equal to
2.00 to 1.00 being the “Compliance Period”), no Restricted Payment may be made
in any Fiscal Period following the Compliance Period if, together with all other
Restricted Payments made or declared during such Fiscal Period and the three
consecutive Fiscal Periods immediately preceding such Fiscal Period, such
Restricted Payment would exceed the Available Distribution Amount, and provided
further that in the case of any Restricted Payment constituting a dividend, the
applicable date of determination under clauses (x) and (y) above shall be the
date such dividend is

 



87

 

Ingram Micro/Credit Agreement 

 

 

declared rather than the date it is paid, it being understood that any dividend
declared in compliance with this Section 8.2.4(b) may be paid without
contravention of this Section 8.2.4 even if, as of the date of its payment, it
would not be permitted under clause (x) or (y) above (and, for purposes of
calculations pursuant to clause (y), such dividend shall be included solely in
the Fiscal Period in which it was declared).

 

SECTION 8.2.5 Mergers, Consolidations, Substantial Asset Sales, and
Dissolutions. No Borrower may merge or consolidate with another Person, or sell,
lease, transfer, or otherwise dispose of assets constituting all or
substantially all of the assets of Micro and its Consolidated Subsidiaries
(taken as a whole) to another Person, or liquidate or dissolve, except for the
following so long as, in each case, no Event of Default exists or would exist
after giving effect to the following:

 

(a)                An Acceding Borrower may liquidate or dissolve, or merge or
consolidate with another Person, or sell, lease, transfer, or otherwise dispose
of all or substantially all of its assets to another Obligor, so long as, in
each case (i) an Obligor is the surviving entity of any such liquidation,
dissolution, merger, or consolidation or the transferee of such assets, and (ii)
Micro is the surviving entity if involved in such a merger or consolidation.

 

(b)               Ingram Lux may merge or consolidate with another Person if
either (i) Ingram Lux is the surviving entity or (ii) the surviving Person (A)
is organized and in good standing under the laws of Luxembourg and (B) expressly
assumes the Obligations of Ingram Lux in a written agreement satisfactory in
form and substance to the Required Lenders.

 

(c)                Micro may merge or consolidate with another Person if:

 

(i)                 either Micro is the surviving entity or the surviving Person
(A) is organized and in good standing under the laws of a State of the United
States and (B) expressly assumes Micro’s Obligations in a written agreement
satisfactory in form and substance to the Required Lenders; and

 

(ii)               unless Micro is the surviving entity in a merger or
consolidation that does not constitute a Material Asset Acquisition, Micro
delivers to the Administrative Agent, before the merger or consolidation becomes
effective, a certificate of Micro’s chief executive officer, chief financial
officer, or Treasurer stating and demonstrating in reasonable detail that
(assuming such proposed transaction had been consummated on the first day of the
most recently ended period of four Fiscal Periods for which financial statements
have been or are required to have been delivered pursuant to Section 8.1.1)
Micro (or the other surviving Person) would have been, on a pro forma basis, in
compliance with each of the covenants set forth in Section 8.2.3 as of the last
day of such period.

 

SECTION 8.2.6 Transactions with Affiliates. Except in the ordinary course of
business, no Borrower will (and no Borrower will permit any of its Subsidiaries
to), directly or indirectly, pay any funds to or for the account of, make any
investment (whether by acquisition of stock or

 



88

 

Ingram Micro/Credit Agreement 

 

 

Indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Indebtedness,
or otherwise, an “Investment”) in, lease, sell, transfer, or otherwise dispose
of any assets, tangible or intangible, to, or participate in, or effect, any
transaction with, any Affiliate (any such payment, investment, lease, sale,
transfer, other disposition or transaction, an “Affiliate Transaction”) except
on an arms-length basis on terms at least as favorable to such Borrower (or such
Subsidiary) as terms that could have been obtained from a third party who was
not an Affiliate; provided that:

 

(a)                the foregoing provisions of this Section 8.2.6 do not
prohibit (i) agreements with or for the benefit of employees of such Borrower or
any Subsidiaries regarding bridge home loans and other loans necessitated by the
relocation of such Borrower’s or such Subsidiary’s business or employees, or
regarding short-term hardship advances, (ii) loans to officers or employees of
such Borrower or any of its Subsidiaries in connection with the exercise of
rights under such Borrower’s stock option or stock purchase plan, (iii) any such
Person from declaring or paying any lawful dividend or other payment ratably in
respect of all of its capital stock of the relevant class so long as, in the
case of Micro, after giving effect thereto, no Default shall have occurred and
be continuing, (iv) any Affiliate Transaction between Micro and any of its
Subsidiaries or between any Subsidiaries of Micro, or (v) any Affiliate
Transaction (other than any Affiliate Transaction described in clauses (i)
through (iv) above) in which the amount involved does not exceed $50,000; and

 

(b)               the Borrowers shall not, nor shall they permit any of their
respective Subsidiaries to, participate in effect any Affiliate Transactions
otherwise permitted pursuant to this Section 8.2.6 which either individually or
in the aggregate may involve obligations that are reasonably likely to have a
Material Adverse Effect. The approval by the independent directors of the Board
of Directors of the relevant Borrower (or the relevant Subsidiary thereof) of
any Affiliate Transaction to which such Borrower (or the relevant Subsidiary
thereof) is a party shall create a rebuttable presumption that such Affiliate
Transaction is on an arms-length basis on terms at least as favorable to such
Borrower (or the relevant Subsidiary thereof) as terms that could have been
obtained from a third party who was not an Affiliate; and

 

(c)                in no event shall any Loan Party make any Investments in the
Parent, any direct or indirect shareholders of the Parent or any Relevant Parent
Entity.

 

SECTION 8.2.7 Limitations on Acquisitions.

 

(a)                No Borrower may make any Material Asset Acquisition unless no
Event of Default exists or would exist after giving effect to the proposed
Material Asset Acquisition.

 

(b)               Without first providing the notice to the Administrative Agent
and the Lenders required by this Section 8.2.7(b), the Borrowers shall not (and
shall not permit their respective Subsidiaries to) acquire any outstanding stock
of any U.S. or non-U.S. corporation, limited company or similar entity of which
the shares constitute Margin Stock if after giving effect to such acquisition,
Micro and its Affiliates shall hold, in the aggregate, more than 5% of the total
outstanding stock of the issuer of such Margin Stock, which

 



89

 

Ingram Micro/Credit Agreement 

 

 

notice shall include the name and jurisdiction of organization of such relevant
issuer, the market on which such stock is traded, the total percentage of such
relevant issuer’s stock currently held, and the purpose for which the
acquisition is being made.

 

(c)                Notwithstanding any contrary provision in this Section 8.2.7,
the Borrowers shall not (and shall not permit their respective Subsidiaries to)
(i) directly or indirectly use the proceeds of any Credit Extension to make any
Acquisition unless, if the board of directors of the Person to be acquired has
notified Micro or any of its Subsidiaries that it opposes the offer by the
proposed purchaser to acquire that Person, then that opposition has been
withdrawn, or (ii) make any Acquisition unless, if the proposed Acquisition is
structured as a merger or consolidation, it will be consummated in compliance
with Section 8.2.5.

 

(d)               Execution and delivery of each Continuation Notice shall
constitute the relevant Borrower’s representation and warranty that the
Borrowers are not then in violation of Section 8.2.7(c)(i).

 

SECTION 8.2.8 Limitation on Businesses. Micro and its Subsidiaries, considered
as a whole, will not engage principally in businesses other than those conducted
by Micro and its Subsidiaries on the Effective Date, as described in the
preamble of this Agreement.

 

SECTION 8.2.9 Sanctions. Micro will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or territory
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, except to the extent permissible for a Person required to comply with
Sanctions, or (ii) in any other manner that would result in a violation of
Sanctions or Anti-Corruption Laws by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).

 

ARTICLE IX

EVENTS OF DEFAULT

 

SECTION 9.1 Listing of Events of Default. Any of the following events or
occurrences described in this Section 9.1 shall constitute an “Event of
Default”.

 

SECTION 9.1.1 Non-Payment of Obligations. A default shall occur in the payment
or prepayment when due (a) by any Borrower of any principal of any Loan, (b) by
any Borrower of any interest on any Loan, (c) by any Borrower of any
Reimbursement Obligation or any deposit of cash for collateral purposes pursuant
to Section 3.2.2 or 3.2.4 or (d) by any Guarantor of any Guaranteed Obligation
(as defined in such Guarantor’s Guaranty), and, in the case of clauses (b) or
(d), such default shall continue unremedied for a period of five Business Days.

 

SECTION 9.1.2 Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made hereunder or in any other Loan Document executed by it
or in any

 



90

 

Ingram Micro/Credit Agreement 

 

 

other writing or certificate furnished by or on behalf of any Obligor to the
Administrative Agent or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document (including any certificates
delivered pursuant to Article VI) is or shall be incorrect when made in any
material respect.

 

SECTION 9.1.3 Non-Performance of Certain Covenants and Obligations. Any Obligor
shall default in the due performance and observation of any of its obligations
under Section 8.2.2 (excluding the involuntary incurrence of Liens involving
individually or collectively amounts in controversy or encumbered assets or both
having a value of less than $100,000,000 at any time, which involuntary
incurrences are subject to Section 9.1.4), Section 8.2.3, Section 8.2.4, Section
8.2.5, or Section 8.2.5.8.2.9.

 

SECTION 9.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the payment when due of any fee or any other Obligation not
subject to Section 9.1.1, or the due performance and observance of any other
covenant, agreement or obligation contained herein or in any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after Micro obtains actual knowledge thereof or notice thereof shall have been
given to Micro by the Administrative Agent or any Lender.

 

SECTION 9.1.5 Default on Indebtedness. A default shall occur in the payment when
due (subject to any applicable grace period), whether by acceleration or
otherwise, of any Indebtedness of any Obligor or any of its Subsidiaries (other
than Indebtedness described in Section 9.1.1 or Indebtedness which is
non-recourse to any Obligor, or any Subsidiary of any Obligor) having an
outstanding aggregate principal amount, for Micro and its Subsidiaries as a
group, in excess of the lesser of (a) (i) 5% of Consolidated Tangible Net Worth
for the then most recently ended Fiscal Period, individually, or (ii) 10% of
Consolidated Tangible Net Worth for the then most recently ended Fiscal Period,
when taken together with (A) all other Indebtedness under which a default
(payment or otherwise) has occurred and is then continuing and (B) the
Securitization Financing Amount of all Securitization Defaults described in
Section 9.1.10 that have occurred and are then continuing and (b) $100,000,000
(or the equivalent thereof in any other currency), or a default shall occur in
the performance or observance of any obligation or condition with respect to
such Indebtedness if the effect of such default is to cause, or (without the
giving of further notice or lapse of additional time) to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders to cause,
the maturity of any such Indebtedness to be accelerated or such Indebtedness to
be prepaid, redeemed, purchased, defeased or otherwise to become due and payable
prior to its expressed maturity.

 

SECTION 9.1.6 Judgments. (x) Any judgment or order for the payment of money in
excess of (individually or in the aggregate), for Micro and its Subsidiaries as
a group, an amount equal at any time to either 7.25% of Consolidated Tangible
Net Worth at the end of the most recently ended Fiscal Period or $100,000,000,
whichever is less (or, in either case, the equivalent thereof in any other
currency), shall be rendered against any Obligor or any of their respective
Subsidiaries or (y) the Brazilian/ISS Judgment shall be rendered in an amount in
excess of the Maximum Brazilian/ISS Judgment Amount, and, in each case, either:

 



91

 

Ingram Micro/Credit Agreement 

 

 

(a)                enforcement proceedings shall have been commenced and be
continuing by any creditor upon such judgment or order for any period of 30
consecutive days; or

 

(b)               there shall be any period during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, shall not
be in effect.

 

SECTION 9.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

 

(a)                the institution of any steps by any Obligor, any member of
its Controlled Group or any other Person to terminate a Pension Plan if, as a
result of such termination, any such Obligor or any such member could be
required to make a contribution in excess of $100,000,000 (or the equivalent
thereof in any other currency), to such Pension Plan, or could reasonably expect
to incur a liability or obligation in excess of $100,000,000 (or the equivalent
thereof in any other currency), to such Pension Plan; or

 

(b)               a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.

 

SECTION 9.1.8 Bankruptcy, Insolvency, etc. Any Obligor or any Material
Subsidiary shall:

 

(a)                become insolvent or generally fail to pay, or admit in
writing its inability to pay, debts as they become due;

 

(b)               apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, administrative receiver, sequestrator, liquidator or other
custodian for it, its property, or make a general assignment for the benefit of
creditors;

 

(c)                in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, administrative receiver,
receiver, sequestrator, liquidator or other custodian for it or for a
substantial part of its property, and such trustee, receiver, sequestrator,
liquidator or other custodian shall not be discharged within 60 days; provided
that each Obligor and each Material Subsidiary hereby expressly authorizes each
Lender Party to appear in any court conducting any relevant proceedings during
such 60-day period to preserve, protect and defend its rights under this
Agreement and the other Loan Documents;

 

(d)               permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of any Obligor or any Material Subsidiary thereof, as the
case may be, and, if any such case or proceeding is not commenced by such
Person, such case or proceeding shall be consented to or acquiesced in by such
Obligor or Material Subsidiary, as the case may be, or shall result in the entry
of an order for relief or shall remain for 60 days unstayed or undismissed;
provided that each Obligor and each Material Subsidiary hereby expressly
authorizes each Lender Party to appear in any court

 



92

 

Ingram Micro/Credit Agreement 

 

 

conducting any such case or proceeding during such 60-day period to preserve,
protect and defend its rights under this Agreement and the other Loan Documents;
or

 

(e)                take any action authorizing, or in furtherance of, any of the
foregoing.

 

SECTION 9.1.9 Guaranties. Any of the Guaranties or any provisions thereof shall
be found or held invalid or unenforceable by a court of competent jurisdiction
or shall have ceased to be effective because of the merger, dissolution or
liquidation of a Guarantor (other than as may result from a transaction
permitted pursuant to Section 8.2.5 or by reason of a merger of Guarantor under
one Guaranty into the Guarantor under another Guaranty) or any Guarantor shall
have repudiated its obligations under a Guaranty.

 

SECTION 9.1.10 Default Under Trade Accounts Receivable Financing Programs. Any
early liquidation, termination or similar event shall have occurred and be
continuing under any outstanding Trade Accounts Receivable Financing Program of
Micro or any of its Consolidated Subsidiaries on account of the failure by Micro
or any of its Subsidiaries to comply with any applicable provision in the
agreements governing said program or to satisfy any condition required to be met
by it thereunder (each a “Securitization Default”), the Securitization Financing
Amount of which is in excess of the lesser of (a) (i) 5% of Consolidated
Tangible Net Worth for the then most recently ended Fiscal Period, individually,
or (ii) 10% of Consolidated Tangible Net Worth for the then most recently ended
Fiscal Period, when taken together with (A) the Securitization Financing Amount
of all other Securitization Defaults that have occurred and are then continuing
and (B) all Indebtedness under which a default described in Section 9.1.5 has
occurred and is then continuing and (b) $100,000,000 (or the equivalent thereof
in any other currency).

 

SECTION 9.2 Action if Bankruptcy. If any Event of Default described in Section
9.1.8 shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically be and become immediately
due and payable, without notice or demand.

 

SECTION 9.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 9.1.8) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Administrative
Agent, upon the direction of the Required Lenders, shall by notice to Micro
declare all or any portion of the outstanding principal amount of the Loans and
all other Obligations to be due and payable and/or the Commitments to be
terminated, whereupon the full unpaid amount of the Loans and all other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with this Section and at
the instruction of the Required Lenders for the benefit of all the Lenders and
the Issuer; provided, however, that the foregoing shall not prohibit (i) the
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as

 



93

 

Ingram Micro/Credit Agreement 

 

 

Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, or (ii) any Lender from exercising setoff rights in accordance
with the terms of this Agreement.

 

SECTION 9.4 Cash Collateral. If any Event of Default shall occur for any reason,
whether voluntary or involuntary, and shall not have been cured or waived and
shall be continuing and the Obligations are or have been declared due and
payable under Section 9.2 or 9.3, the Administrative Agent may apply any cash
collateral held by the Administrative Agent pursuant of Section 3.2.4 to the
payment of the Obligations in any order in which the Required Lenders may elect.

 

ARTICLE X

AGENTS

 

SECTION 10.1 Authorization and Actions. Each Lender hereby appoints Scotiabank
as the Administrative Agent and BOA, BNP, RBS, BTMU, HSBC and HSBCDBSI as the
co-Syndication Agents under, and for the purposes set forth in, this Agreement
and each other Loan Document. Each Lender authorizes each Agent to act on behalf
of such Lender under this Agreement and each other Loan Document and in the
absence of other written instructions from the Required Lenders received from
time to time by the Agents (with respect to which each Agent agrees that it will
comply, except as otherwise provided in this Section 10.1 or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Agents by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto. Each
Lender hereby indemnifies (which indemnity shall survive any termination of this
Agreement) each Agent pro rata according to such Lender’s Percentage, from and
against any and all liabilities, obligations, losses, damages, claims, costs or
expenses of any kind or nature whatsoever which at any time may be imposed on,
incurred by, or asserted against, each Agent in any way relating to or arising
out of this Agreement or any other Loan Document, including reasonable
attorneys’ fees, and as to which any Agent is not reimbursed by Micro or the
other Obligors (and without limiting any of their obligation to do so); provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to have
resulted solely from such Agent’s gross negligence or willful misconduct. No
Agent shall be required to take any action hereunder or under any other Loan
Document, or to prosecute or defend any suit in respect of this Agreement or any
other Loan Document, unless it is indemnified hereunder to its satisfaction. If
any indemnity in favor of any Agent shall be or become, in such Agent’s
determination, inadequate, the Administrative Agent may call additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.

 

SECTION 10.2 Funding Reliance, etc. Unless the Administrative Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 5:00 p.m.,
Applicable Time, on the Business Day prior to the making of a Loan that such
Lender will not make available an amount which would constitute its Percentage
of such requested Loan on the date specified therefor, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent and, in reliance upon such assumption, make available to the relevant

 



94

 

Ingram Micro/Credit Agreement 

 

 

Borrower a corresponding amount. If and to the extent that such Lender shall not
have made such amount available to the Administrative Agent, such Lender and the
relevant Borrower severally agree, to pay the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date the Administrative Agent made such amount available to the
relevant Borrower to the date such amount is repaid to the Administrative Agent
at an annual interest rate equal to the Administrative Agent’s Cost of Funds for
the first day that the Administrative Agent made such amounts available and
thereafter at a rate of interest equal to the interest rate applicable at the
time to the requested Loan.

 

SECTION 10.3 Exculpation. No Agent nor any of their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under this Agreement or any other Loan Document, or
in connection herewith or therewith, except for its own willful misconduct or
gross negligence, nor be responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
this Agreement or any other Loan Document, nor to make any inquiry respecting
the performance by any Obligor of its obligations hereunder or under any other
Loan Document (except that the Administrative Agent shall confirm receipt of the
items required to be delivered to it pursuant to Section 6.1). Any such inquiry
which may be made by any Agent shall not obligate it to make any further inquiry
to take any action. Each Agent shall be entitled to rely upon advice of counsel
concerning legal matters and upon any notice, consent, certificate, statement or
writing which each such Agent believes to be genuine and to have been presented
by a proper Person.

 

SECTION 10.4 Successor. Any Agent may resign as such at any time upon at least
30 days’ prior notice to Micro and all the Lenders. If an Agent shall at any
time resign, the Required Lenders, after consultations with Micro, may appoint
another Lender as a successor Administrative Agent or Syndication Agent, as the
case may be, whereupon such Lender shall become the Administrative Agent or a
Syndication Agent hereunder, as the case may be. If no successor Administrative
Agent or Syndication Agent shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s or Syndication Agent’s giving notice of resignation, then
the retiring Administrative Agent or Syndication Agent may, on behalf of the
Lenders, after consultations with Micro, appoint a successor Administrative
Agent or Syndication Agent, as the case may be, which shall be one of the
Lenders or a commercial banking institution that is organized under the laws of
the United States or any State thereof (or a branch or agency of either) and
that has a combined capital and surplus of at least $500,000,000. Upon
acceptance of any appointment as Administrative Agent or Syndication Agent
hereunder, as the case may be, by a successor Administrative Agent or
Syndication Agent, as the case may be, such successor Administrative Agent or
Syndication Agent shall be entitled to receive from the retiring Administrative
Agent or Syndication Agent such documents of transfer and assignment as such
successor Administrative Agent or Syndication Agent, as the case may be, may
reasonably request, and shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent or
Syndication Agent, as the case may be, and the retiring Administrative Agent or
Syndication Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Administrative Agent’s or Syndication Agent’s
resignation

 



95

 

Ingram Micro/Credit Agreement 

 

 

hereunder as the Administrative Agent or a Syndication Agent, as the case may
be, the provisions of:

 

(a)                this Article X shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent or a
Syndication Agent under this Agreement; and

 

(b)               Sections 11.3 and 11.4 shall continue to inure to its benefit.

 

SECTION 10.5 Credit Extensions by an Agent. Each Agent shall have the same
rights and powers with respect to the Credit Extensions made by it or any of its
Affiliates in its capacity as a Lender and may exercise the same as if it were
not an Agent hereunder. Each Agent and its respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
any Obligor or Subsidiary of any thereof as if it were not an Agent hereunder.

 

SECTION 10.6 Credit Decisions. Each Lender acknowledges that it has,
independently of the Agents and each other Lender, and based on such Lender’s
review of the financial information of each Obligor, this Agreement, the other
Loan Documents (the terms and provisions which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to make available its
Commitment. Each Lender also acknowledges that it will, independently of the
Agents and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.

 

SECTION 10.7 Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by any Obligor pursuant to the terms of this Agreement or
any other Loan Document (unless concurrently delivered to the Lenders by such
Obligor). The Administrative Agent will distribute to each Lender each document
or instrument received for its account, and copies of all other communications
received by the Administrative Agent from any Obligor, for distribution to the
Lenders by the Administrative Agent in accordance with the terms of this
Agreement or any other Loan Document.

 

SECTION 10.8 Joint Lead Arrangers and other Agents. Anything herein to the
contrary notwithstanding, the Joint Lead Arrangers, the co-Bookrunners and the
co-Syndication Agents listed on the cover page hereof shall not have any duties
or responsibilities under this Agreement, except in their capacity, if any, as
Administrative Agent or Lender.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

SECTION 11.1 Waivers, Amendments, etc. Except as expressly provided in Sections
3.3 and 6.3, the provisions of this Agreement and of each other Loan Document
may from time to

 



96

 

Ingram Micro/Credit Agreement 

 

 

time be amended, modified or waived, if such amendment, modification or waiver
is in writing and consented to by each Borrower and the Required Lenders;
provided that no such amendment, modification or waiver which would:

 

(a)                modify any requirement hereunder that any particular action
be taken by all the Lenders or by the Required Lenders shall be effective unless
consented to by each Lender;

 

(b)               modify Section 5.9, this Section 11.1, change the definitions
of “Percentage,” or “Required Lenders,” increase the Total Commitment Amount or
the Credit Commitment Amount or Percentage of any Lender, extend the Commitment
Termination Date, or, subject to Section 8.2.5, release (i) the Guaranty of
Micro or (ii) all or substantially all of the value of the GuaranteesGuaranties
of the Additional Guarantors, shall be made without the consent of each Lender;

 

(c)                extend the due date for, or reduce the amount of, any
scheduled repayment or prepayment of principal of or interest on any Credit
Extension or the amount of any fee payable under Section 4.3 shall be made
without the consent of each Lender directly and adversely affected thereby; or

 

(d)               affect adversely the interests, rights or obligations of the
Administrative Agent, the Swing Line Lender or the Issuer shall be made without
the consent of the Administrative Agent, the Swing Line Lender or the Issuer, as
the case may be.

 

No failure or delay on the part of any Lender Party in exercising any power or
right under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on any Obligor in any case shall entitle
it to any notice or demand in similar or other circumstances. No waiver or
approval by any Lender Party under this Agreement or any other Loan Document
shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

 

SECTION 11.2 Notices. Unless otherwise specified to the contrary, all notices
and other communications provided to any party hereto under this Agreement or
any other Loan Document shall be in writing or by facsimile and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth below its signature hereto or at such other address or facsimile number as
may be designated by such party in a notice to the other parties. All notices,
if mailed and properly addressed with postage prepaid or if properly addressed
and sent by paid courier service, shall be deemed given when received by the
recipient during normal business hours; all notices if transmitted by facsimile
shall be deemed given when transmitted and the appropriate receipt for
transmission received by the sender thereof during the recipient’s normal
business hours.

 



97

 

Ingram Micro/Credit Agreement 

 

 

SECTION 11.3 Payment of Costs and Expenses. The Borrowers, jointly and
severally, agree to pay on demand all reasonable expenses (inclusive of value
added tax or any other similar tax imposed thereon) of the Agents (including the
reasonable fees and out-of-pocket expenses of the single counsel to the Agents
and of local counsel, if any, who may be retained by such counsel to the Agents)
in connection with the negotiation, preparation, execution, and delivery of this
Agreement and of each other Loan Document (including schedules, exhibits, and
forms of any document or instrument relevant to this Agreement or any other Loan
Document), and any amendments, waivers, consents, supplements, or other
modifications to this Agreement or any other Loan Document as from time to time
may hereafter be required, whether or not the transactions contemplated hereby
are consummated.

 

The Borrowers, jointly and severally, further agree to pay, and to save the
Lender Parties harmless from all liability for, stamp or other similar taxes
(including, without limitation, any registration duty imposed by Belgian law)
which may be payable in connection with the execution, delivery or enforcement
of this Agreement or any other Loan Document, and in connection with the making
of any Credit Extensions and the issuing of any Letters of Credit hereunder. The
Borrowers, jointly and severally, also agree to reimburse each Lender Party upon
demand for all out-of-pocket expenses (inclusive of value added tax or other
similar tax imposed thereon and including attorneys’ fees and legal expenses
(including actual cost to such Lender Party of its in-house counsel) on a full
indemnity basis) incurred by each such Lender Party in connection with (x) the
negotiation of any restructuring or “work-out,” whether or not consummated, of
any Obligations and (y) the enforcement of any obligations, provided that the
Borrowers, jointly and severally, shall reimburse each Lender Party for the fees
and legal expenses of only one counsel for such Lender Party.

 

SECTION 11.4 Indemnification. In consideration of the execution and delivery of
this Agreement and each other Loan Document by each Lender Party and the
extension of the Commitments, the Obligors hereby jointly and severally
indemnify, exonerate and hold each Lender Party and each of their respective
officers, directors, employees and agents and, solely with respect to clauses
(a) and (b) below, each of their respective Affiliates and the officers,
directors, employees and agents of such Affiliates (collectively, the
“Indemnified Parties”) free and harmless from and against any and all actions,
claims, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), including reasonable attorneys’ fees and disbursements, which shall
include the actual cost to such Indemnified Party of its in-house counsel but
shall not include the fees and expenses of more than one counsel to such
Indemnified Party (collectively, the “Indemnified Liabilities”), incurred by
Indemnified Parties or any of them as a result of, or arising out of, or
relating to:

 

(a)                any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of any Credit Extension;

 

(b)               the entering into and performance of this Agreement and any
other Loan Document by any of the Indemnified Parties (excluding, however, any
action successfully brought by or on behalf of Micro or any other Borrower with
respect to any determination by any Lender not to fund any Credit Extension or
not to comply with Section 11.15 or any

 



98

 

Ingram Micro/Credit Agreement 

 

 

action by the Required Lenders to terminate or reduce the Commitments or
accelerate the Loans in violation of the terms of this Agreement);

 

(c)                any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by any Obligor, or any of their respective
Subsidiaries of all or any portion of the stock or assets of any Person, whether
or not any Indemnified Party is party thereto;

 

(d)               any investigation, litigation, or proceeding related to any
environmental cleanup, audit, compliance, or other matter relating to the
protection of the environment or the Release by any Obligor (or any of their
respective Subsidiaries) of any Hazardous Material; or

 

(e)                the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging, or releases from, any real property
owned or operated by any Obligor (or any of their respective Subsidiaries) of
any Hazardous Material (including any losses, liabilities, damages, injuries,
costs, expenses, or claims asserted or arising under any Environmental Law),
regardless of whether caused by, or within the control of, such Person;

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct as finally determined in a non-appealable
judgment by a court of competent jurisdiction. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Obligors hereby
jointly and severally agree to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. This Section 11.4 shall not apply with respect to taxes other
than any taxes that represent losses, claims, damages, etc. arising from any
non-tax claim.

 

SECTION 11.5 Survival. The obligations of Micro and each other Obligor under
Sections 5.3, 5.4, 5.5, 5.7, 11.3, and 11.4, and the obligations of the Lenders
under Sections 10.1 and 11.15, shall in each case survive any termination of
this Agreement, the payment in full of Obligations, and the termination of the
Commitments. The representations and warranties made by Micro and each other
Obligor in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.

 

SECTION 11.6 Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such Jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdictions.

 

SECTION 11.7 Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 



99

 

Ingram Micro/Credit Agreement 

 

 

SECTION 11.8 Execution in Counterparts, Effectiveness; Entire Agreement. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same Agreement. This Agreement shall become effective
on the date when the Administrative Agent has (a) received (i) counterparts
hereof executed on behalf of each Initial Borrower, the Agents, and each Lender
or (ii) facsimile, telegraphic, or other written confirmation (in form and
substance satisfactory to the Administrative Agent, who may rely upon the advice
of its special counsel in making that determination) of such execution and (b)
so notified the Borrowers and the Lenders; provided that no Lender shall have
any obligation to make the initial Credit Extension until the Effective Date.
This Agreement and the other Loan Documents constitute the entire understanding
among the parties hereto with respect to the subject matter hereof and supersede
any prior agreements, written or oral, with respect thereto. Each Lender that is
a party to a Predecessor Credit Agreement, by its execution hereof, waives any
requirement of prior notice of termination of the “Commitments” (as defined in
the applicable Predecessor Credit Agreement) pursuant to Section 2.2 thereof and
of prepayment of Loans thereunder to the extent necessary to give effect to
Section 6.1.8.

 

SECTION 11.9 Jurisdiction.

 

SECTION 11.9.1 Submission; Service of Process; Immunity; etc. TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF ANY AGENT, THE LENDERS, THE ISSUER OR ANY BORROWER MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK. EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH FOREIGN BORROWER
HEREBY IRREVOCABLY APPOINTS MICRO (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH
AN OFFICE ON THE EFFECTIVE DATE AT 1600 E. ST. ANDREW PLACE, SANTA ANA, CA 92705
UNITED STATES, AS ITS AGENT TO RECEIVE, ON SUCH FOREIGN BORROWER’S BEHALF AND ON
BEHALF OF SUCH FOREIGN BORROWER’S PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO SUCH FOREIGN BORROWER IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS, AND SUCH FOREIGN BORROWER IRREVOCABLY AUTHORIZES AND
DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN
ALTERNATIVE METHOD OF SERVICE, EACH BORROWER FURTHER

 



100

 

Ingram Micro/Credit Agreement 

 

 

IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW, EACH SUCH BORROWER HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

SECTION 11.9.2 Non-exclusivity. Nothing in this Section 11.9 limits the right of
a Lender Party to bring proceedings against an Obligor in connection with any
Loan Document in any other court of competent jurisdiction, or concurrently in
more than one jurisdiction.

 

SECTION 11.9.3 Governing Law. EACH LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY AND ITS PROVISIONS CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5 1401 AND 5 1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL
STANDBY PRACTICES (ISP98 INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.10 Successors and Assigns. This Agreement and each other Loan
Document shall be binding upon and shall inure to the benefit of the parties
hereto and thereto and their respective successors and assigns; provided that:

 

(a)                no Obligor may assign or transfer its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
all the Lender Parties;

 

(b)               the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.11; and

 



101

 

Ingram Micro/Credit Agreement 

 

 

(c)                the rights of the Administrative Agent with respect to
resignation or removal are subject to Section 10.4.

 

SECTION 11.11 Assignments and Transfers of Interests. No Lender may assign or
sell participation interests in its Commitment or any of its Credit Extensions
or any portion thereof to any Persons except in accordance with this Section
11.11.

 

SECTION 11.11.1 Assignments. Any attempted assignment or transfer by a Lender of
its Credit Extensions and Commitment not made in accordance with this Section
11.11.1 shall be null and void.

 

(a)                Any Lender may at any time assign or transfer to (i) one or
more Eligible Assignees, to any of its Affiliates or to any other Lender, in
each case (so long as no Event of Default exists at the time) with the consent
of the Administrative Agent and Micro (such consent not to be unreasonably
withheld or delayed; provided that, it shall not be unreasonable for Micro to
withhold consent if such assignment will result in any Borrower becoming liable
to make greater or additional payments (whether under Section 5.7 or otherwise);
provided that, such consent by Micro need not be obtained to effect an
assignment (A) from any Lender to its own affiliate, or (B) if any Event of
Default has occurred and is continuing, to any bank or financial institution or
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets, or (ii) any Federal Reserve Bank (each Person described in any
of the foregoing clauses as being the Person to whom such assignment or transfer
is available to be made, being hereinafter referred to as a “Transferee Lender”)
all or any part of such Lender’s total Credit Extensions and Commitment (which
assignment or transfer shall be of a constant, and not a varying, percentage of
all the assigning Lender’s Credit Extensions and Commitment) in a minimum
aggregate amount equal to the lesser of (i) the entire amount of such Lender’s
total Credit Extensions and Commitment or (ii) $5,000,000; provided, however, in
no event may any such assignment or transfer be made to a Defaulting Lender or
any of its Subsidiaries.

 

(b)               Notwithstanding clause (a) above, each Obligor and Agent shall
be entitled to continue to deal solely directly with such Lender in connection
with the interests so assigned or transferred to a Transferee Lender unless and
until (i) notice of such assignment or transfer (which notice shall be satisfied
by the delivery of a Lender Assignment Agreement), together with payment
instructions, addresses, and related information with respect to such Transferee
Lender, shall have been given to Micro and each Agent by such Lender and such
Transferee Lender, (ii) such Transferee Lender shall have executed and delivered
to Micro and each Agent, a Lender Assignment Agreement, and (iii) the Lender or
the Transferee Lender shall have paid a $3,500 processing fee to the
Administrative Agent.

 

(c)                From and after the effective date of such Lender Assignment
Agreement, subject to the recording thereof by the Administrative Agent pursuant
to paragraph (f) hereof (i) the Transferee Lender thereunder shall be deemed
automatically to have become

 



102

 

Ingram Micro/Credit Agreement 

 

 

a party to this Agreement and (to the extent rights and obligations under this
Agreement have been assigned and transferred to such Transferee Lender in
connection with such Lender Assignment Agreement) shall have the rights and
obligations of a Lender under this Agreement and the other Loan Documents, and
(ii) the assignor Lender (to the extent that rights and obligations under this
Agreement have been assigned and transferred by it in connection with such
Lender Assignment Agreement) shall be released from its obligations under this
Agreement and the other Loan Documents (provided that, such assignor Lender
shall continue to retain indemnification rights under Section 11.4 which survive
termination of this Agreement to the extent any indemnity claim thereunder
arises prior to the effective date of such Lender Assignment Agreement);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(d)               Accrued interest and accrued fees shall be paid in respect of
assigned and retained Credit Extensions and Commitments at the same time or
times provided in this Agreement, notwithstanding any such assignments or
transfers.

 

(e)                In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuer,
the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(f)                The Administrative Agent, acting solely for this purpose as
an agent of the Obligor, shall maintain at one of its offices in Toronto, Canada
a copy of each Lender Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lender Parties, and the
Commitments of, and principal amounts (and stated interest) of the Credit
Extensions owing to, each Lender Party pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Obligor, the Administrative Agent and the Lender Parties
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be

 



103

 

Ingram Micro/Credit Agreement 

 

 

available for inspection by the Obligor and any Lender Party (and may be
provided to any applicable taxing authority), at any reasonable time and from
time to time upon reasonable prior notice.

 

(g)               Any Lender may at any time pledge a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge to secure obligations to a Federal Reserve Bank or
other central bank having jurisdiction over such Lender; provided that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute such pledgee for such Lender as a party hereto.

 

SECTION 11.11.2 Participations. Any Lender may at any time sell to one or more
commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
its Credit Extensions and Commitments hereunder; provided that:

 

(a)                no participation contemplated in this Section 11.11.2 shall
relieve such Lender from its Commitments or its other obligations hereunder or
under any other Loan Document;

 

(b)               such Lender shall remain solely responsible for the
performance of its Commitments and such other obligations;

 

(c)                each Borrower and each other Obligor and the Agents shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and each other Loan
Document;

 

(d)               no Participant, unless such Participant is an Affiliate of
such Lender or is itself a Lender, shall be entitled to require such Lender to
take or refrain from taking any action hereunder or under any other Loan
Document, except that such Lender may agree with any Participant that such
Lender will not, without such Participant’s consent, take any actions of the
type described in clause (a), (b) or clause (c) of Section 11.1; and

 

(e)                no Borrower shall be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 5.3, 5.4, 5.5, 5.7, 5.9, 5.10, 11.3, and 11.4, shall be considered a
Lender (subject to the requirements and limitations therein); provided that such
Participant (A) agrees to be subject to the provisions of Sections 5.12 and 5.13
as if it were a Lender Party; and (B) shall not be entitled to receive any
greater payment under Section 5.7, with respect to any participation, than its
participating Lender Party would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs after the Participant acquired the applicable participation.
Each Lender Party that sells a participation agrees, at the Obligor’s request
and

 



104

 

Ingram Micro/Credit Agreement 

 

 

expense, to use reasonable efforts to cooperate with the Obligor to effectuate
the provisions of Section 5.12 with respect to any Participant.

 

Each Lender Party that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Obligor, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Credit Extensions or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender Party shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender Party shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

SECTION 11.12 Other Transactions. Nothing contained herein shall preclude any
Lender Party from engaging in any transaction, in addition to those contemplated
by this Agreement or any other Loan Document, with any Obligor or any of its
Affiliates in which such Obligor or such Affiliate is not restricted hereby from
engaging with any other Person.

 

SECTION 11.13 Further Assurances. Each Obligor agrees to do such further acts
and things and to execute and deliver to each Lender Party such additional
assignments, agreements, powers, and instruments, as such Lender Party may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or any other Loan Document or to better assure and confirm unto such
Lender Party its rights, powers and remedies hereunder and thereunder.

 

SECTION 11.14 Waiver of Jury Trial. THE AGENTS, THE LENDERS, MICRO, AND EACH
OTHER OBLIGOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE LENDER PARTIES, THE AGENTS OR MICRO OR ANY OTHER OBLIGOR. MICRO AND EACH
OTHER OBLIGOR AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR
THIS PROVISION (AND EACH OTHER PROVISION OF THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER PARTIES ENTERING INTO THIS AGREEMENT AND EACH SUCH
OTHER LOAN DOCUMENT TO WHICH IS A PARTY.

 



105

 

Ingram Micro/Credit Agreement 

 

 

SECTION 11.15 Confidentiality. Each of the Lender Parties hereby severally
agrees with each Borrower that it will keep confidential all information
delivered to such Lender Party or on behalf of each Borrower or any of their
respective Subsidiaries which information is known by such Lender Party to be
proprietary in nature, concerns the terms and conditions of this Agreement or
any other Loan Document, or is clearly marked or labeled or otherwise adequately
identified when received by such Lender Party as being confidential information
(all such information, collectively for purposes of this Section, “confidential
information”); provided that each Lender Party shall be permitted to deliver or
disclose “confidential information”: (a) to directors, officers, employees and
affiliates; (b) to authorized agents, attorneys, auditors and other professional
advisors retained by such Lender Party that have been apprised of such Lender
Party’s obligation under this Section 11.15 and have agreed to hold confidential
the foregoing information substantially in accordance with the terms of this
Section 11.15; (c) subject to such Person’s written confidentiality agreement in
favor of the Borrowers with provisions substantially the same as in this Section
11.15, to (i) any Transferee Lender or Participant or prospective Transferee
Lender or Participant with respect to such Lender Party’s rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative or securitization transaction relating to the
Borrowers and their obligations under this Agreement; (d) to any federal or
state regulatory authority having jurisdiction over such Lender Party; (e) to
any other Person to which such delivery or disclosure may be necessary or
appropriate (i) to effect compliance with any law, rule, regulation or order
applicable to such Lender Party, (ii) in response to any subpoena or other legal
process (provided that the relevant Borrower shall be given notice of any such
subpoena or other legal process as soon as possible in any event prior to
production (unless provision of any such notice would result in a violation of
any such subpoena or other legal process), and the Lender Party receiving such
subpoena or other legal process shall cooperate with such Borrower, at such
Borrower’s expense, seeking a protective order to prevent or limit such
disclosure), or (iii) in connection with any litigation to which such Lender
Party is a party; (f) to any other Person with the consent of the Borrowers; or
(g) to the other parties to this Agreement.

 

For purposes hereof, the term “confidential information” does not include any
information that: (A) was publicly known or otherwise known by any Lender Party
on a non-confidential basis from a source other than the relevant Borrower prior
to the time such information is delivered or disclosed to such Lender Party by
the relevant Borrower; (B) subsequently becomes publicly known through no act or
omission by any Lender Party or any Person acting on behalf of any Lender Party;
(C) otherwise becomes known to a Lender Party other than through disclosure by
the relevant Borrower (or any Subsidiary thereof) or through someone subject, to
such Lender Party’s knowledge, to a duty of confidentiality to the relevant
Borrower; or (D) constitutes financial statements that are otherwise publicly
available.

 

SECTION 11.16 Release of Subsidiary Guarantors and Acceding Borrowers.

 

(a)                If (i) the Agents receive a certificate from the chief
executive officer, the chief financial officer, or Treasurer of Micro certifying
as of the date of that certificate that, (x) after the consummation of the
transaction or series of transactions described in such certificate (which
certification shall also state that such transactions, individually and in the
aggregate, will be in compliance with the terms and conditions of this
Agreement, including, to the extent applicable, the covenants contained in
Sections 8.2.5 and 8.2.6, and

 



106

 

Ingram Micro/Credit Agreement 

 

 

that no Default existed, exists, or will exist, as the case may be, immediately
before, as a result of, or after giving effect to such transaction or
transactions and the release or termination, as the case may be, described
below), the Guarantor or Acceding Borrower, as the case may be, identified in
such certificate will no longer be a Subsidiary of Micro, or (y) a Guarantor
identified in such certificate has ceased to constitute a Material Subsidiary,
and (ii) in the case of an Acceding Borrower, the appropriate Lender Parties
have received payment in full of all principal of, interest on, reimbursement
obligation in respect of, and fees related to any Outstanding Credit Extensions
made by any of them in favor of such Acceding Borrower, then such Guarantor’s
Guaranty shall automatically terminate or such Acceding Borrower shall
automatically cease to be a party to this Agreement and the other Loan
Documents.

 

(b)               No such termination or cessation shall release, reduce, or
otherwise adversely affect the obligations of any other Obligor under this
Agreement, any other Guaranty, or any other Loan Document, all of which
obligations continue to remain in full force and effect.

 

(c)                Each Lender Party shall, at Micro’s expense, execute such
documents as Micro may reasonably request to evidence such termination or
cessation, as the case may be.

 

SECTION 11.17 Collateral. Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

SECTION 11.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the Act.

 

SECTION 11.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that the Administrative Agent,
each Joint Lead Arranger and each Lender is and has been acting solely as a
principal and except as expressly agreed in writing by the relevant parties, has
not been, is not, and will not be acting as an advisor, agent or fiduciary for
the Borrowers or any of their respective Affiliates or any other Person.

 

SECTION 11.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and

 



107

 

Ingram Micro/Credit Agreement 

 

 

conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.
THIS PAGE IS FOLLOWED BY SIGNATURE PAGES FOR THE BORROWERS AS OF THE DATE OF
THIS AGREEMENT,
FOLLOWED BY SEPARATE SIGNATURE PAGES
FOR THE AGENTS AND THE LENDERS

 

 

 

108

 

Ingram Micro/Credit Agreement 

 



 







EXECUTED as of the date first stated in this Credit Agreement.



 

NGRAM MICRO INC., as an Initial Borrower and a Guarantor   INGRAM MICRO
LUXEMBOURG S.À R.L., as an Initial Borrower                               By:  
  By:     Name:       Name:     Title:       Title:             By:          
Name:         Title:      



 



Address: 1600 E. St. Andrew Place 3351 Michelson Drive Address: 20, rue Eugène
Ruppert   Suite 100     L-2453 Luxembourg   Santa Ana 92705Irvine, CA 92612-0697
                    Facsimile No.:   Facsimile No.: 714-566-7873          
Attention:   Attention: Erik Smolders      



 

 



 

One of Several Signature Pages to
Credit Agreement



 

Ingram Micro/Credit Agreement 

 



EXECUTED as of the date first stated in this Credit Agreement.



 

  THE BANK OF NOVA SCOTIA, as the Administrative Agent                     By:  
    Name:       Title:         Address for Notices and Payment of Fees:
WBO Loan Operations
720 King Street West, 2nd FL
Toronto, Ontario
M5V 2T3

Facsimile No.: (416) 350-5159

Attention: John Hall          

 

 

 

One of Several Signature Pages to
Credit Agreement





Ingram Micro/Credit Agreement 

 

 



EXECUTED as of the date first stated in this Credit Agreement.

 

 







 

BANK OF AMERICA, N.A., as a Co-Syndication Agent

                    By:      

Name:

   

Title:

              By:      Name:

 



 

 

 

One of Several Signature Pages to
Credit Agreement 

Ingram Micro/Credit Agreement 

 









 



 







EXECUTED as of the date first stated in this Credit Agreement.

 

 







  BNP PARIBAS, as a Co-Syndication Agent                     By:      

Name:

   

Title:

              By:      Name:    Title:

 



 

 





One of Several Signature Pages to
Credit Agreement 

Ingram Micro/Credit Agreement 



 

 

 



 











EXECUTED as of the date first stated in this Credit Agreement.

 

 







  DEUTSCHE BANK SECURITIES INC., as a Co-Syndication Agent                    
By:      

Name:

   

Title:

              By:      Name:    Title:

 



 

 



One of Several Signature Pages to
Credit Agreement 

Ingram Micro/Credit Agreement 



 

 

 



 









EXECUTED as of the date first stated in this Credit Agreement.

 

 







  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Co-Syndication Agent            
        By:      

Name:

   

Title:

              By:      Name:    Title:

 



 

 



One of Several Signature Pages to
Credit Agreement 

Ingram Micro/Credit Agreement 



 

 

 

















EXECUTED as of the date first stated in this Credit Agreement.

 

 







  HSBC BANK USA, NATIONAL ASSOCIATION, as a Co-Syndication Agent                
    By:      

Name:

   

Title:

 

 



 

 

 

 

 

















EXECUTED as of the date first stated in this Credit Agreement.

 

 







  THE BANK OF NOVA SCOTIA, as a Lender                     By:      

Name:

   

Title:

 

 



Lending Office for Other Loans:
Scotia House
33 Finsbury Square
London EC2A1BB England

Facsimile No.:  (011) 44-207 826 5666

Attention:  Loan Agency Services, Savi Rampat Address for Payment of Fees and
Notices:
WBO Loan Operations
720 King Street West, 2nd FL
Toronto, Ontario
M5V 2T3
Facsimile No.:  (416) 350-5159

Attention:  John Hall Lending Office for Loans to Micro:
650 West Georgia, Suite 1800
Vancouver, BC, Canada
V6B-4N7
Facsimile No.:  (604)               

Attention:  Liz Hanson  





 































 

 

 



 





















EXECUTED as of the date first stated in this Credit Agreement.

 

 







  BANK OF AMERICA, N.A., as a Lender                     By:      

Name:

   

Title:

 











 



Lending Office for Other Loans:
100 Federal Street
Boston, MA 02110
Facsimile No.:  (617) 434-0719
Telephone No.:  (617) 434-2815
Attention:  Deb Delvecchio
Email:  debra.e.delvecchio@baml.com Address for Payment of Fees and Notices:
100 Federal Street
Boston, MA 02110
Facsimile No.:  (617) 434-0719
Telephone No.:  (617) 434-2815
Attention:  Deb Delvecchio
Email: debra.e.delvecchio@baml.com     Lending Office for Loans to Micro:
Federal Street
Boston, MA 02110
Facsimile No.:  (617) 434-0719
Telephone No.:  (617) 434-2815
Attention:  Deb Delvecchio
Email:  debra.e.delvecchio@baml.com Address for Payment of Fees:
Federal Street
Boston, MA 02110
Facsimile No.:  (617) 434-0719
Telephone No.:  (617) 434-2815
Attention:  Deb Delvecchio
Email:  debra.e.delvecchio@baml.com

 

 

 

 























EXECUTED as of the date first stated in this Credit Agreement.

 

 







  BNP PARIBAS, as a Lender                     By:      

Name:

   

Title:

 











 



Lending Office for Other Loans:
One Front Street, 23rd Floor
San Francisco, CA  94111 Address for Notices:
c/o BNP Paribas RCC, Inc.
Washington Blvd.
Jersey City, NJ  07310 Facsimile No.:  (415) 296-8954
Telephone No.:  (415)772-1335
Attention:  William Davidson
Email:  bill.davidson@us.bnpparibas.com Facsimile No.:  (201) 850-4059
Telephone No.:  (201)285-6042
Attention:  Loan Servicing, 8th Floor     Lending Office for Loans to Micro:
One Front Street, 23rd Floor
San Francisco, CA  94111 Address for Payment of Fees:
c/o BNP Paribas RCC, Inc.
Washington Blvd.
Jersey City, NJ  07310 Facsimile No.:  (415) 296-8954
Telephone No.:  (415)772-1335
Attention:  William Davidson Facsimile No.:  (201) 850-4059
Telephone No.:  (201)285-6042
Attention:  Loan Servicing, 8th Floor

 

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 



  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender                     By:  
   

Name:

   

Title:

 

 



Lending Office: 

1251 Avenue of the Americas  

New York, NY 10020-1104

 

Address for Notices:  

BTMU Operations Office for the Americas 

The Bank of Tokyo-Mitsubishi UFJ, Ltd. 

1251 Avenue of the Americas, 12th Floor 

New York, NY 10020-1104 

Facsimile No.: (201)-521-2304 or (201)-521-2305 

Telephone No.: (201) 413-8838 

Attention: Ligia Castro

 

Facsimile No.: (415)-773-2594 

Telephone No.: (415-773-2592 

Attention: Aileen Supeña Throne 

Email: athrone@us.mufg.jp

 

   

Address for Payment of Fees:
BTMU Operations Office for the 

Americas 

The Bank of Tokyo-Mitsubishi UFJ, Ltd. 

1251 Avenue of the Americas, 12th Floor 

New York, NY 10020-1104 

Facsimile No.: (201)-521-2304 or (201)-521-2305 

Telephone No.: (201) 413-8838  

Attention: Ligia Castro

 

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender                     By:      

Name:

   

Title:



 



 

Lending Office for Other Loans:
452 Fifth Avenue T-8
New York, NY  10018
Facsimile No.:  (212) 642-1879
Telephone No.:  (212) 525-2495
Attention:  David Wagstaff
Email:  david.wagstaff@us.hsbc.com Address for Payment of Fees and Notices:
One HSBC Center, 26/F
Buffalo, NY  14203
Telephone No.:  (716) 841-1930
Facsimile No.:   (917) 229-0975
Attention:  Shilpa Nelson    

Lending Office for Loans to Micro:
452 Fifth Avenue T-8
New York, NY  10018
Facsimile No.:  (212) 642-1879
Telephone No.:  (212) 525-2495
Attention:  David Wagstaff
Email:  david.wagstaff@us.hsbc.com

 

 

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender                     By:      

Name:

   

Title:



 

 



 

Lending Office for Other Loans:
in care of 5022 Gate Parkway, Suite 100
Jacksonville, FL  32256
Facsimile No.:  (866) 240 3622
Telephone No.:  (904) 520 5449
Attention:  Raghavendra Nagendra
Email:  Loan.admin-Ny@db.com

Address for Payment of Fees and Notices:
in care of 5022 Gate Parkway, Suite 100
Jacksonville, FL  32256
Facsimile No.:  (866) 240 3622
Telephone No.:  (904) 520 5449
Attention:  Raghavendra Nagendra
Email:  Loan.admin-Ny@db.com

Lending Office for Loans to Micro:
in care of 5022 Gate Parkway, Suite 100
Jacksonville, FL  32256
Facsimile No.:  (866) 240 3622
Telephone No.:  (904) 520 5449
Attention:  Raghavendra Nagendra
Email:  Loan.admin-Ny@db.com

 

 

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  WESTPAC BANKING CORPORATION, as a Lender                     By:      

Name:

   

Title:



 

  



Lending Office for Other Loans:
575 5th Avenue, 39th Floor
New York, NY  10017
Facsimile No.:  (212) 551-2765
Telephone No.:  (212) 551-1905
Attention:  Kevin Bolz
Email:  kevinbolz@westpac.com.au Address for Payment of Fees and Notices:
12, 55 Market St.
Sydney NSW 2000
Facsimile No.:  +44 207 621 7608
Telephone No.:  +61 2 8254 8424
Attention:  Luke Varty
Email:  lukevarty@westpac.com.au    

Lending Office for Loans to Micro:
575 5th Avenue, 39th Floor
New York, NY  10017
Facsimile No.:  (212) 551-2765
Telephone No.:  (212) 551-1905
Attention:  Kevin Bolz
Email:  kevinbolz@westpac.com.au

 

 

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender                     By:      

Name:

   

Title:



 

 



Lending Office for Other Loans:
Suite 500, Mailcode SF-CA-SJCB,

 

San Jose, California 95113
Facsimile No.: 408-918-4210
Telephone No.: 408-282-2012
Attention: Matthew S. Scullin
Email: matthew.scullin@usbank.com

 

Address for Payment of Fees and Notices:
Suite 500, Mailcode SF-CA-SJCB,

 

San Jose, California 95113
Facsimile No.: 408-918-4210
Telephone No.: 408-282-2012
Attention: Matthew S. Scullin
Email: matthew.scullin@usbank.com

 

Lending Office for Loans to Micro:
Suite 500, Mailcode SF-CA-SJCB,  

San Jose, California 95113
Facsimile No.: 408-918-4210
Telephone No.: 408-282-2012
Attention: Matthew S. Scullin
Email: matthew.scullin@usbank.com

 

 

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender                     By:      

Name:

   

Title:



 



 

Lending Office for Other Loans:

Facsimile No.:  
Telephone No.:  
Attention:  
Email:   Address for Payment of Fees and Notices:

Facsimile No.:  
Telephone No.:  
Attention:  
Email:       Lending Office for Loans to Micro:

Facsimile No.:  
Telephone No.:  
Attention:  
Email:    

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  MORGAN STANLEY BANK, N.A., as a Lender                     By:      

Name:

   

Title:



 

 



Lending Office for Other Loans:
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
Facsimile No.:  (718) 233-0967
Telephone No.:  (801) 236-3655
Attention:  Carrie D Johnson
Email:  docs4loans@morganstanley.com Address for Payment of Notices:
1 Pierrepont Plaza
300 Cadman Plaza West
Brooklyn, NY 11201
Facsimile No.:  (718) 233-2132
Telephone No.:  (718) 754-2610
Attention:  Daniel McKenna
Email:  primarydocs@morganstanley.com     Lending Office for Loans to Micro:
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
Facsimile No.:  (718) 233-0967
Telephone No.:  (801) 236-3655
Attention:  Carrie D Johnson
Email:  docs4loans@morganstanley.com Address for Payment of Fees:
1 Pierrepont Plaza
300 Cadman Plaza West
Brooklyn, NY 11201
Facsimile No.:  (718) 233-2132
Telephone No.:  (718) 754-2610
Attention:  Daniel McKenna
Email:  primarydocs@morganstanley.com

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender            
        By:      

Name:

   

Title:



 

  

Lending Office for Other Loans:
1345 Avenue of the Americas 44th Fl   NY, NY 10105
Facsimile No.:  212-333-2926 
Telephone No.:    212-728-2382
Attention:  Alberto Sauras
Email:  cibny@bbva.com / ccny@bbva.com

Address for Payment of Fees Notices:
1345 Avenue of the Americas 44th Fl  

NY, NY 10105
Facsimile No.: 212-333-2926  

Telephone No.: 212-728-2382
Attention: Alberto Sauras
Email: cibny@bbva.com / ccny@bbva.com

 

Lending Office for Loans to Micro:
1345 Avenue of the Americas 44th Fl   NY, NY 10105
Facsimile No.:  212-333-2926 
Telephone No.:    212-728-2382
Attention:  Alberto Sauras
Email:  cibny@bbva.com / ccny@bbva.com  

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  ING BANK N.V.– DUBLIN RANCH, as a Lender                     By:      

Name:

   

Title:



 

 

 

Lending Office for Other Loans:
ING Commerical Banking 

Block 4 

Dundrum Town Centre, 

Sandyford Road, Dundrum 

Dublin 16, Ireland
Facsimile No.: +353 1 638 4008
Telephone No.: +353 1 638 4072
Attention: Alan Maher
Email: alan.maher@ie.ing.commailto:matias.cruces@bbva.com

 

Address for Payment of Fees Notices:
ING Commerical Banking 

Block 4 

Dundrum Town Centre, 

Sandyford Road, Dundrum 

Dublin 16, Ireland
Facsimile No.: +353 1 638 4008
Telephone No.: +353 1 638 4072
Attention: Alan Maher
Email: alan.maher@ie.ing.commailto:matias.cruces@bbva.com

 

Lending Office for Loans to Micro: 

ING Commerical Banking 

Block 4 

Dundrum Town Centre, 

Sandyford Road, Dundrum 

Dublin 16, Ireland
Facsimile No.: +353 1 638 4008
Telephone No.: +353 1 638 4072
Attention: Alan Maher
Email: alan.maher@ie.ing.commailto:matias.cruces@bbva.com

 

 

 

 

EXECUTED as of the date first stated in this Credit Agreement.

 

 

  SUNTRUST BANK, as a Lender                     By:      

Name:

   

Title:



 

 



 

Lending Office for Other Loans:
211 Perimeter Center Pkwy  

Atlanta GA 30346
Facsimile No.: 404-588-4453
Telephone No.: 770-352-5140
Attention: Denise Shines
Email: denise.shines@suntrust.com mailto:matias.cruces@bbva.com

 

Address for Payment of Fees Notices:
211 Perimeter Center Pkwy  

Atlanta GA 30346
Facsimile No.: 404-588-4453
Telephone No.: 770-352-5140
Attention: Denise Shines
Email: denise.shines@suntrust.com mailto:matias.cruces@bbva.com

 

Lending Office for Loans to Micro: 

211 Perimeter Center Pkwy  

Atlanta GA 30346
Facsimile No.: 404-588-4453
Telephone No.: 770-352-5140
Attention: Denise Shines
Email: denise.shines@suntrust.com mailto:matias.cruces@bbva.com

 

 

 

 

 

 



 

